Exhibit 10.1

EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 11, 2011 (this
“Amendment Agreement”) to the Credit Agreement dated as of February 25, 2008
(the “Existing Credit Agreement”) and as amended through the date hereof, among
AXCAN INTERMEDIATE HOLDINGS INC., a Delaware corporation (the “Parent
Borrower”), AXCAN US PARTNERSHIP 1 LP, a Delaware limited partnership (the
“Co-Borrower” and, together with the Parent Borrower, the “Borrowers”), AXCAN
MIDCO INC., a Delaware corporation (“Holdings”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and the several lenders
from time to time party thereto. Unless otherwise defined herein, terms defined
in the Amended Credit Agreement (defined below) and used herein shall have the
meanings given to them in the Amended Credit Agreement.

WHEREAS, the Parent Borrower has requested an amendment to the Existing Credit
Agreement pursuant to which (a) some or all of the existing holders of Revolving
Credit Commitments (as defined in the Existing Credit Agreement) (“Existing
Revolving Credit Lenders”) agree to extend the maturity date of their existing
Revolving Credit Commitments (as defined in the Existing Credit Agreement) (the
“Existing Revolving Credit Commitments”) to the 2016 Revolving Commitment
Maturity Date, (b) certain Existing Revolving Credit Lenders and/or new lenders
will agree to provide additional Revolving Credit Commitments having a maturity
date of the 2016 Revolving Commitment Maturity Date (the “Revolving Commitment
Increase”), (c) certain new term lenders will agree to provide Term Loans
pursuant to the Amended Credit Agreement (as defined below) and (d) certain
other provisions of the Existing Credit Agreement will be amended, including
provisions permitting future extensions of maturity and modifying certain
negative covenants; and

WHEREAS, each financial institution identified on the signature pages hereto as
an “Extending Lender” (each, an “Extending Lender”) has agreed, on the terms and
conditions set forth herein, to provide Revolving Credit Commitments terminating
on the 2016 Revolving Commitment Maturity Date in the amounts set forth on
Schedule 2.01A hereto opposite such Extending Lender’s name under the heading
“2016 Revolving Credit Commitment”; and

WHEREAS, on the Amendment Effective Date (as defined below), the Existing
Revolving Credit Commitment of each Extending Lender will be converted into a
2016 Revolving Credit Commitment (and, if applicable, the amount thereof
increased), and the portion of the Existing Revolving Credit Commitments not so
converted will remain outstanding and will be redesignated as the “2014
Revolving Credit Commitments”; and



--------------------------------------------------------------------------------

WHEREAS, each financial institution identified on the signature pages hereto as
an “Additional Revolving Lender” (each, an “Additional Revolving Lender”) has
agreed severally, on the terms and conditions set forth herein, to provide a
portion of the Revolving Commitment Increase equal to the amount set forth on
Schedule 2.01A hereto opposite such Additional Revolving Lender’s name under the
heading “2016 Revolving Credit Commitment” and to become a “2016 Revolving
Credit Lender” for all purposes under the Amended Credit Agreement; and

WHEREAS, on the Amendment Effective Date (as defined below), all Term Loans as
defined in the Existing Credit Agreement (the “Existing Term Loans”) under the
Existing Credit Agreement shall be repaid in full; and

WHEREAS, each financial institution identified on the signature pages hereto as
a “New Term Lender” (each, a “New Term Lender”) has agreed, on the terms and
conditions set forth herein, to make Term Loans under the Amended Credit
Agreement to the Parent Borrower and the Co-Borrower in the amount set forth
opposite such New Term Lender’s name on Schedule 2.01B hereto and to become a
“Term Lender” for all purposes under the Amended Credit Agreement; and

WHEREAS, in order to effect the foregoing, the Parent Borrower and the other
parties hereto desire to amend and restate, as of the Amendment Effective Date,
the Existing Credit Agreement and to enter into certain other agreements set
forth herein, in each case subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Amendment Effective Date:

(a) The Existing Credit Agreement is hereby amended and restated in its entirety
in the form of the Amended and Restated Credit Agreement set forth as Exhibit A
hereto (the Existing Credit Agreement, as so amended and restated, the “Amended
Credit Agreement”);

(b) Schedules 1.01A, 1.01B, 1.01C, 1.01D, 2.01A, 2.01B, 4.01(a), 5.01(d), 5.06,
5.07(c), 5.11(a), 5.12, 6.13, 7.01(b), 7.02(g), 7.03(b), 7.05(q), 7.08, 7.09 and
10.02 to the Existing Credit Agreement are hereby replaced in their entirety by
the information set forth on Schedules 1.01A, 1.01B, 1.01C, 1.01D, 2.01A, 2.01B,
4.01(a), 5.01(d), 5.06, 5.07(c), 5.11(a), 5.12, 6.13, 7.01(b), 7.02(g), 7.03(b),
7.05(q), 7.08, 7.09 and 10.02 hereof, and the Existing Credit Agreement is
hereby amended by adding a new Schedule 1.01E thereto in the form of Schedule
1.01E hereto; and

 

2



--------------------------------------------------------------------------------

(c) Exhibit E to the Existing Credit Agreement is hereby amended and restated in
its entirety as set forth in Exhibit E hereto, and the Existing Credit Agreement
is hereby amended by adding new Exhibits J, K, L, M, N, O and P thereto in the
forms of Exhibit J, K, L, M, N, O and P hereto.

Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Amended Credit
Agreement; provided that the Lenders party hereto authorize the Administrative
Agent and the Borrower to prepare a conformed copy of the Amended Credit
Agreement that includes Exhibits revised to reflect conforming or technical
changes consistent with the amendments effected hereby.

Section 2. Concerning the Revolving Credit Commitments and the Revolving Credit
Loans. (a) On the Amendment Effective Date, the Existing Revolving Credit
Commitment of each Extending Lender will be converted into a 2016 Revolving
Credit Commitment (and if applicable, immediately after giving effect to such
conversion, the 2016 Revolving Credit Commitment of such Extending Lender will
be deemed to be increased), so that the aggregate 2016 Revolving Credit
Commitment of such Extending Lender shall equal the amount set forth opposite
such Extending Lender’s name on Schedule 2.01A hereto, and any portion of the
Existing Revolving Credit Commitments not so converted will remain outstanding
and will be redesignated as “2014 Revolving Credit Commitments”.

(b) Each Additional Revolving Lender shall, effective on the Amendment Effective
Date, (i) become a party to the Credit Agreement as a “2016 Revolving Credit
Lender” and (ii) have an aggregate 2016 Revolving Credit Commitment equal to the
amount set forth opposite such Additional Revolving Lender’s name on Schedule
2.01A hereto. Each Additional Revolving Lender shall, effective on the Amendment
Effective Date, have the rights and obligations of a 2016 Revolving Credit
Lender under the Amended Credit Agreement and the other Loan Documents.

(c) All Letters of Credit outstanding under the Existing Credit Agreement on the
Amendment Effective Date shall remain outstanding under the Amended Credit
Agreement. Each Revolving Credit Lender’s risk participation in each such Letter
of Credit shall be determined in accordance with such Lender’s Pro Rata Share,
as provided in Section 2.03(b)(ii) of the Amended Credit Agreement, as if such
Letter of Credit had been issued on the Amendment Effective Date immediately
after giving effect to paragraph (a) and (b) above.

Section 3. Concerning the New Term Lenders. Each New Term Lender hereby agrees,
on the terms and conditions set forth herein, to make a Term Loan to each
Borrower on the Amendment Effective Date and on the Delayed Funding Date in
accordance with Section 2.01(a) of the Amended Credit Agreement. Each

 

3



--------------------------------------------------------------------------------

New Term Lender shall, effective on the Amendment Effective Date, (i) become a
party to the Amended Credit Agreement as a “Term Lender” and (ii) have a Term
Commitment equal to the amount set forth opposite such Term Lender’s name on
Schedule 2.01B hereto. Each New Term Lender shall, effective on the Amendment
Effective Date, have the rights and obligations of a “Term Lender” under the
Amended Credit Agreement and the other Loan Documents.

Section 4. Effectiveness of this Amendment Agreement. This Amendment Agreement
shall become effective as of the date hereof; provided that the Administrative
Agent shall have received duly executed counterparts hereof that, when taken
together, bear the signatures of Holdings, the Parent Borrower, the Co-Borrower,
each of the other Loan Parties, the Administrative Agent, L/C Issuer and Swing
Line Lender, Existing Revolving Credit Lenders constituting Required Lenders and
Required Facility Lenders (after giving effect to the prepayment of the Existing
Term Loans on the Amendment Effective Date) and each New Term Lender.

Section 5. Effectiveness of Amendments. The effectiveness of the amendment and
restatement of the Existing Credit Agreement in the form of the Amended Credit
Agreement, and the other amendments set forth in Section 1 hereof, is subject to
the satisfaction of the following conditions precedent, subject in all respects
to the final paragraph of this Section 5 (the date on which all of such
conditions shall first be satisfied, the “Amendment Effective Date”):

(a) Except as set forth in the Disclosure Schedules to the Share Purchase
Agreement (read together with the Share Purchase Agreement) or in any public
filings with the SEC since January 1, 2008 (but excluding any risk factor
disclosures contained under the heading “Risk Factors,” any disclosure of risks
included in any “forward-looking statements” disclaimer and any other
forward-looking statements of risk that do not contain a reasonable level of
detail about the risks of which the statements warn), and prior to December 15,
2010, since December 31, 2009, there has not been any Material Adverse Effect
(as defined in, and interpreted in accordance with, the Share Purchase
Agreement).

(b) The Offer shall have been consummated, or substantially concurrently with
the initial borrowings under the Amended Credit Agreement, shall be consummated,
on the Amendment Effective Date in accordance with the terms of the Share
Purchase Agreement without giving effect to any modifications, amendments,
consents or waivers by the Borrower thereto that are materially adverse to Bank
of America, N.A., Royal Bank of Canada, HSBC Bank USA, N.A. and Barclays Bank
PLC (collectively, the “Initial Lenders”), in their capacity as lenders, without
their prior consent, such consent not to be unreasonably withheld, delayed or
conditioned; it being understood that (a) any modification or amendment to the
definition of “Minimum Condition” in the Share Purchase Agreement or any consent
or waiver of the satisfaction of the “Minimum Condition” as a condition to the
consummation of the Offer shall be

 

4



--------------------------------------------------------------------------------

permitted, and shall not be deemed to be materially adverse, so long as at least
50.1% of the shares of the Company have been tendered pursuant to the Offer,
(b) any modification or amendment to the definition of “Material Adverse Effect”
or Section 4.05(a)(ii) in the Share Purchase Agreement shall be deemed to be
materially adverse to the Lenders, (c) any reduction in the price per share
payable in the Offer as provided in the Share Purchase Agreement resulting in a
reduction of the Maximum Tender Payment in excess of $50.0 million shall be
deemed to be materially adverse to the Initial Lenders, except as separately
agreed between the Borrower and the Initial Lenders and (d) any modification,
amendment, consent or waiver which impairs the ability to consummate the
Acquisition or Spin Out will be deemed to be materially adverse to the Initial
Lenders.

(c) The Equity Contribution shall be consummated on the Amendment Effective
Date, in at least an aggregate principal amount contemplated by Schedule 1.01D.

(d) Immediately prior to the effectiveness of the Amendments set forth herein,
the Existing Term Loans shall have been paid in full, together with all
interest, fees and other amounts owing in respect thereto. The Lead Arrangers
shall have received evidence reasonably satisfactory to them that on the
Amendment Effective Date, the Acquisition and the Spin Out shall be consummated.

(e) The Lead Arrangers shall have received the Annual Financial Statements and
the Quarterly Financial Statements. The Lead Arrangers hereby acknowledge
receipt of such financial statements as publicly filed with the SEC prior to
December 15, 2010.

(f) The Lead Arrangers shall have received the Pro Forma Financial Statements.
The Pro Forma Financial Statements shall have been prepared based on such
periods and methodologies as have been reasonably agreed by the Borrowers and
the Lead Arrangers taking account of the Fiscal Alignment. The Lead Arrangers
hereby acknowledge receipt of the Pro Forma Financial Statements.

(g) The Collateral and Guarantee Requirement shall be satisfied as of the
Amendment Effective Date and the Administrative Agent shall have received each
Collateral Document set forth on Schedule 4.01(a) required to be executed on or
prior to the Amendment Effective Date as indicated on such schedule, properly
executed by a Responsible Officer of the signing Loan Party, together with

(i) certificates, if any, representing the Pledged Equity of the Guarantors
referred to therein accompanied by undated stock powers executed in blank (if
applicable); and

 

5



--------------------------------------------------------------------------------

(ii) evidence that all filings under the Uniform Commercial Code or the Personal
Property Security Act, as applicable, shall have been prepared and are in form
for filing.

(h) Each of the Administrative Agent and each Initial Lender shall have received
on or prior to the Amendment Effective Date, all documentation and other
information about the Parent Borrower and the Guarantors as has been reasonably
requested in writing at least 10 days prior to the Amendment Effective Date by
the Administrative Agent or such Initial Lender that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

(i) This Amendment Agreement shall have become effective in accordance with
Section 4.

(j) The Administrative Agent shall have received

(i) a copy of the certificate or articles of incorporation or organization (or
similar Organizational Document), including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization and a certificate as to the good standing
(where relevant) of each Loan Party as of a recent date, from such Secretary of
State or similar Governmental Authority,

(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Closing Date and at all times
sine a date prior to the date of the resolutions described in (B), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and, in the case of the Borrower, borrowings under the Amended
Credit Agreement and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization (or similar Organizational Document) of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i) above
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document

 

6



--------------------------------------------------------------------------------

or any other document delivered in connection therewith on behalf of such Loan
Party;

(iii) a certificate of another Responsible Officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above;

(iv) a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties and
from Canadian and Nevada counsel to the Loan Parties;

(v) a solvency certificate executed by the Borrower’s Chief Financial Officer
certifying that, after giving effect to the Transactions, the Borrower and its
subsidiaries on a consolidated basis are Solvent (which shall be in
substantially the form delivered under the Existing Credit Agreement); and

(vi) copies of recent Lien and judgment searches with respect to each Loan Party
as reasonably requested by the Administrative Agent.

(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer certifying as to the satisfaction of conditions (c) and
(d) (the second sentence only) above and (n) below.

(l) All fees required to be paid on the Amendment Effective Date pursuant to the
Fee Letter and reasonable out-of-pocket expenses required to be paid on the
Amendment Effective Date pursuant to the Second Amended and Restated Commitment
Letter dated as of December 15, 2010 among the Parent Borrower, the
Administrative Agent, the Arrangers and the Initial Lenders, to the extent
invoiced at least three Business Days prior to the Amendment Effective Date,
shall have been paid.

(m) To the extent that any Borrowing will be made on the Amendment Effective
Date, the Administrative Agent and, if applicable, the Swing Line Lender, shall
have received a Request for Credit Extension in accordance with the requirements
of the Amended Credit Agreement.

(n)(i) each of the representations and warranties set forth in Section 5.01,
5.02(a), 5.02(b)(i), 5.04, 5.13, 5.16 and 5.17 of the Amended Credit Agreement
shall be true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of the Amendment
Effective Date; provided that to the extent such representations and warranties
expressly relate to an earlier date, they shall be true and correct in all
material respects as of such earlier date; and provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect

 

7



--------------------------------------------------------------------------------

to any qualification therein) in all respects on such respective dates,
(ii) neither the execution, deliver or performance of each Loan Document to
which such Person is a party nor the consummation of the Transactions shall
result in any breach or contravention of any provision of any Senior Note or
Senior Note Indenture and (iii) the conditions in the Share Purchase Agreement
relating to such of the representations and warranties made by the Company with
respect to the Company and its Subsidiaries and their respective businesses in
the Share Purchase Agreement as are material to the interests of the Lenders, to
the extent that Axcan Holdings Inc. or Axcan Pharma Holding B.V. has the right
to terminate its obligations under the Share Purchase Agreement as a result of a
breach of such representations in the Share Purchase Agreement, shall be
satisfied.

Notwithstanding anything to the contrary set forth in the Amended Credit
Agreement, no representation or warranty shall be made under Article 5 of the
Amended Credit Agreement on the Amendment Effective Date except as contemplated
by clause (i) above of this Section 5(n).

Notwithstanding anything to the contrary in this Section 5, to the extent any
Guarantee, lien search or security interest in any Collateral is not or cannot
be provided and/or perfected on the Amendment Effective Date (other than
(1) Guarantees by Domestic Subsidiaries of the Borrower that are Guarantors
under the Existing Credit Agreement or the 2015 Senior Secured Notes,
(2) Uniform Commercial Code (“UCC”) lien searches and (3) the pledge and
perfection of the security interests (x) in the equity securities of the Parent
Borrower and of any Domestic Subsidiaries of the Parent Borrower that are
Guarantors under the Existing Credit Agreement or the 2015 Senior Secured Notes
as of December 15, 2010, and (y) in other Collateral with respect to which a
lien may be perfected solely by the filing of a financing statement under the
UCC) after the Parent Borrower’s use of commercially reasonable efforts to do so
and without undue burden or expense, then the provision of such Guarantee, lien
search and/or Collateral (or perfection of a security interest therein) shall
not constitute a condition precedent to the Amendment Effective Date but instead
(I) in the case of material wholly owned Domestic Subsidiaries of the Company,
Guarantees (to the extent required by the Amended Credit Agreement) and the
pledge and perfection of the security interests in the equity securities of such
material wholly owned Domestic Subsidiaries of the Company that are Guarantors,
shall be required to be delivered substantially concurrently with the closing of
the Transactions (or such longer period as may be reasonably agreed by the
Administrative Agent) and (II) otherwise shall be required to be delivered after
the Amendment Effective Date in the time period specified on Schedule 4.01(a) or
otherwise required by the Amended Credit Agreement (or such longer period as may
be reasonably agreed by the Administrative Agent).

Section 6. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein or in the Amended Credit Agreement, this Amendment Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or

 

8



--------------------------------------------------------------------------------

otherwise affect the rights and remedies of the Lenders or the Agents under the
Existing Credit Agreement or any other Loan Document and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
provision of the Existing Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Without limiting the foregoing, (i) the Collateral Documents and all
of the Collateral does and shall continue to secure the payment of all Secured
Obligations (as defined in the U.S. Security Agreement) (including, for the
avoidance of doubt, the New Term Loans) on the terms and conditions set forth in
the Collateral Documents as amended hereby and (ii) each Guarantor hereby
confirms and ratifies its continuing unconditional obligations as Guarantor
under the Guaranty with respect to all of the Obligations (including, for the
avoidance of doubt, the New Term Loans) thereunder under the Amended Credit
Agreement and all other Loan Documents as amended pursuant to this Amendment,
all on the terms set forth in the Guaranty.

(b) Nothing herein shall be deemed to entitle the Borrowers to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(c) On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words
of like import, and each reference to the “Credit Agreement”, in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment Agreement shall constitute a “Loan Document” for all purposes of the
Amended Credit Agreement and the other Loan Documents.

(d) The changes to the definition of “Applicable Margin” in Section 1.01 of the
Amended Credit Agreement effected pursuant to this Amendment Agreement shall
apply and be effective on and after the Amendment Effective Date. The definition
of “Applicable Margin” in Section 1.01 of the Existing Credit Agreement shall
apply and be effective for the period ending on, but not including, the
Amendment Effective Date.

(e) Nothing contained in this Amendment Agreement, the Amended Credit Agreement
or any other Loan Document shall constitute or be construed as a novation of any
of the Obligations.

Section 7. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

9



--------------------------------------------------------------------------------

Section 8. Costs and Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment Agreement, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.

Section 9. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AXCAN INTERMEDIATE
    HOLDINGS INC., as Parent

    Borrower,

By:  

/s/ Steve Gannon

  Name: Steve Gannon  

Title: Senior Vice President, Chief

Financial Officer and Treasurer

AXCAN US PARTNERSHIP 1 LP, as
    Co-Borrower, By:  

/s/ Steve Gannon

  Name: Steve Gannon  

Title: Senior Vice President, Chief

Financial Officer and Treasurer

AXCAN MIDCO INC., as Holdings, By:  

/s/ Steve Gannon

  Name: Steve Gannon  

Title: Senior Vice President, Chief

Financial Officer and Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ACQUISITION CO. NO. 1

AXCAN PHARMA US, INC.

AXCAN CANADA (INVEST) ULC

AXCAN PHARMA INC.

AXCAN NOVA SCOTIA 1 ULC

AXCAN NOVA SCOTIA 2 ULC

AXCAN NOVA SCOTIA 3 ULC

By:  

/s/ Steve Gannon

  Name: Steve Gannon  

Title: Senior Vice President, Chief

Financial Officer and Treasurer

 

AXCAN US LLC

By:

 

Axcan Intermediate Holdings Inc., its

Sole Member

By:  

/s/ Steve Gannon

  Name: Steve Gannon  

Title: Senior Vice President, Chief

Financial Officer and Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ACQUISITION NO. 5 LLC By:  

/s/ David Mims

  Name: David Mims   Title: President AXCAN COÖPERATIEVE U.A. By:  

/s/ David Mims

  Name: David Mims  

Title: Attorney-in-Writing

By:  

/s/ Rick Devleeschouwer

  Name: Rick Devleeschouwer By:  

/s/ Ronald Arendsen

  Name: Ronald Arendsen   Title: Managing Director AXCAN LUXCO 1 S.ÀR.L. By:  

/s/ David Mims

  Name: David Mims   Title: Authorized Signatory AXCAN LUXCO 2 S.ÀR.L By:  

/s/ David Mims

  Name: David Mims   Title: Authorized Signator

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AXCAN EU LLC

By:  

/s/ David Mims

  Name: David Mims   Title: President

 

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EA ACQUISITIONS CORP.

By:  

/s/ Manya Deehr

  Name: Manya Deehr   Title: Secretary

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EURAND, INCORPORATED By:  

/s/ Manya Deehr

  Name: Manya Deehr   Title: Secretary

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EURAND PHARMACEUTICALS,

    INC.

By:  

/s/ Manya Deehr

  Name: Manya Deehr   Title: Secretary

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SOURCECF INHALATION

    SYSTEMS, LLC

By:  

/s/ Manya Deehr

  Name: Manya Deehr   Title: Secretary

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXTENDING LENDERS

BANK OF AMERICA, N.A., as

Administrative Agent, Swing Line

Lender, L/C Issuer and as an Extending

Lender,

By:  

/s/ James B. Meanor

  Name: James B. Meanor   Title: Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Syndication

Agent and as an Extending Lender,

By:  

/s/ Richard Jackson

Name:   Richard Jackson Title:   M.D. Head of CAF

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an

Extending Lender,

By:  

/s/ William J. Caggiano

Name:   William J. Caggiano Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an

Extending Lender

By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Assistant Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA, as

an Extending Lender,

By:  

/s/ Alain Aubin

Name:   Alain Aubin Title:   Director

 

By:  

/s/ Roch Ledoux

Name:   Roch Ledoux Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES,

INC., as an Extending Lender,

By:  

/s/ Doug Maher

Name:   Doug Maher Title:   Managing Director By:  

/s/ Anthony Casciano

Name:   Anthony Casciano Title:   Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a New

Term Lender,

By:  

/s/ James B. Meanor

Name:   James B. Meanor Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Amended Credit Agreement

[Following page.]



--------------------------------------------------------------------------------

 

 

Published CUSIP Number:            

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 25, 2008

and amended and restated as of February 11, 2011

among

AXCAN INTERMEDIATE HOLDINGS INC.,

as Parent Borrower,

AXCAN US PARTNERSHIP 1 LP,

as Co-Borrower,

AXCAN MIDCO INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO,

RBC CAPITAL MARKETS,

as Syndication Agent,

BARCLAYS BANK PLC, and

HSBC BANK USA, N.A.,

as Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS,

HSBC SECURITIES (USA) INC. and

BARCLAYS CAPITAL,

as Joint Lead Arrangers and Joint Bookrunners,

NATIONAL BANK OF CANADA,

as Senior Managing Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE  

ARTICLE 1

  DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01.

   Defined Terms      1   

Section 1.02.

   Other Interpretive Provisions      68   

Section 1.03.

   Accounting Terms      69   

Section 1.04.

   Rounding      69   

Section 1.05.

   References to Agreements, Laws, Etc      69   

Section 1.06.

   Times of Day      69   

Section 1.07.

   Pro Forma Calculations.      69   

Section 1.08.

   Letter of Credit Amounts      71    ARTICLE 2    THE COMMITMENTS AND CREDIT
EXTENSIONS   

Section 2.01.

   The Loans      71   

Section 2.02.

   Borrowings, Conversions and Continuations of Loans      72   

Section 2.03.

   Letters of Credit      75   

Section 2.04.

   Swing Line Loans      86   

Section 2.05.

   Prepayments      90   

Section 2.06.

   Termination or Reduction of Commitments      107   

Section 2.07.

   Repayment of Loans      108   

Section 2.08.

   Interest      109   

Section 2.09.

   Fees      109   

Section 2.10.

   Computation of Interest and Fees      111   

Section 2.11.

   Evidence of Indebtedness      111   

Section 2.12.

   Payments Generally      112   

Section 2.13.

   Sharing of Payments      114   

Section 2.14.

   Incremental Facilities      115   

Section 2.15.

   Amend and Extend Transactions      117   

Section 2.16.

   Defaulting Lenders      118    ARTICLE 3    TAXES, INCREASED COSTS PROTECTION
AND ILLEGALITY   

Section 3.01.

   Taxes      120   

Section 3.02.

   Illegality      124   

Section 3.03.

   Inability to Determine Rates      125   

Section 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans      125   

 

i



--------------------------------------------------------------------------------

Section 3.05.

   Funding Losses    127

Section 3.06.

   Matters Applicable to All Requests for Compensation    127

Section 3.07.

   Replacement of Lenders under Certain Circumstances    128

Section 3.08.

   Survival    130

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

Section 4.01.

   Conditions to Effectiveness of This Agreement    130

Section 4.02.

   Conditions to Certain Credit Extensions    130

Section 4.03.

   Conditions to the Term Borrowing on the Delayed Funding Date    131 ARTICLE 5
REPRESENTATIONS AND WARRANTIES

Section 5.01.

   Existence, Qualification and Power; Compliance with Laws    132

Section 5.02.

   Authorization; No Contravention    132

Section 5.03.

   Governmental Authorization    133

Section 5.04.

   Binding Effect    133

Section 5.05.

   Financial Statements; No Material Adverse Effect    133

Section 5.06.

   Litigation    134

Section 5.07.

   Labor Matters    134

Section 5.08.

   Ownership of Property; Liens    135

Section 5.09.

   Environmental Matters    135

Section 5.10.

   Taxes    135

Section 5.11.

   ERISA Compliance    135

Section 5.12.

   Subsidiaries    136

Section 5.13.

   Margin Regulations; Investment Company Act    137

Section 5.14.

   Disclosure    137

Section 5.15.

   Intellectual Property; Licenses, Etc    137

Section 5.16.

   Solvency    138

Section 5.17.

   Senior Debt    138 ARTICLE 6 AFFIRMATIVE COVENANTS

Section 6.01.

   Financial Statements    138

Section 6.02.

   Certificates; Other Information    140

Section 6.03.

   Notices    142

Section 6.04.

   Payment of Obligations    142

Section 6.05.

   Preservation of Existence, Etc    143

Section 6.06.

   Maintenance of Properties    143

Section 6.07.

   Maintenance of Insurance    143

Section 6.08.

   Compliance with Laws    143

 

ii



--------------------------------------------------------------------------------

Section 6.09.

   Books and Records    143

Section 6.10.

   Inspection Rights    144

Section 6.11.

   Covenant to Guarantee Obligations and Give Security    144

Section 6.12.

   Compliance with Environmental Laws    147

Section 6.13.

   Further Assurances and Post-Closing Conditions    147

Section 6.14.

   Designation of Subsidiaries    149 ARTICLE 7 NEGATIVE COVENANTS

Section 7.01.

   Liens    150

Section 7.02.

   Investments    154

Section 7.03.

   Indebtedness    158

Section 7.04.

   Fundamental Changes    163

Section 7.05.

   Dispositions    165

Section 7.06.

   Restricted Payments    168

Section 7.07.

   Change in Nature of Business    171

Section 7.08.

   Transactions with Affiliates    171

Section 7.09.

   Burdensome Agreements    173

Section 7.10.

   Use of Proceeds    175

Section 7.11.

   Accounting Changes    175

Section 7.12.

   Prepayments, Etc. of Indebtedness    175

Section 7.13.

   Equity Interests of Certain Restricted Subsidiaries    176

Section 7.14.

   Holdings    177

Section 7.15.

   Financial Covenants    177 ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

Section 8.01.

   Events of Default    179

Section 8.02.

   Remedies upon Event of Default    182

Section 8.03.

   Application of Funds    183

Section 8.04.

   Right To Cure    183 ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01.

   Appointment and Authorization of the Administrative Agent    184

Section 9.02.

   Delegation of Duties    185

Section 9.03.

   Liability of Agents    186

Section 9.04.

   Reliance by the Administrative Agent    186

Section 9.05.

   Notice of Default    187

Section 9.06.

   Credit Decision; Disclosure of Information by Agents    187

Section 9.07.

   Indemnification of Agents    188

Section 9.08.

   Agents in Their Individual Capacities    189

 

iii



--------------------------------------------------------------------------------

Section 9.09.

   Successor Administrative Agent    189

Section 9.10.

   Administrative Agent May File Proofs of Claim    190

Section 9.11.

   Collateral and Guaranty Matters    191

Section 9.12.

   Other Agents; Lead Arrangers and Managers    192

Section 9.13.

   Appointment of Supplemental Administrative Agents    193

ARTICLE 10

MISCELLANEOUS

Section 10.01.

   Amendments, Etc    194

Section 10.02.

   Notices and Other Communications; Facsimile Copies    197

Section 10.03.

   No Waiver; Cumulative Remedies    198

Section 10.04.

   Attorney Costs and Expenses    198

Section 10.05.

   Indemnification by the Borrowers    199

Section 10.06.

   Payments Set Aside    200

Section 10.07.

   Successors and Assigns    200

Section 10.08.

   Confidentiality    207

Section 10.09.

   Setoff    208

Section 10.10.

   Interest Rate Limitation    209

Section 10.11.

   Counterparts    209

Section 10.12.

   Integration    210

Section 10.13.

   Survival of Representations and Warranties    210

Section 10.14.

   Severability    210

Section 10.15.

   GOVERNING LAW    210

Section 10.16.

   WAIVER OF RIGHT TO TRIAL BY JURY    211

Section 10.17.

   Binding Effect    211

Section 10.18.

   Judgment Currency    211

Section 10.19.

   Lender Action    212

Section 10.20.

   USA PATRIOT Act    212

Section 10.21.

   Agent for Service of Process    212

Section 10.22.

   No Advisory or Fiduciary Responsibility    213

Section 10.23.

   No Personal Liability    213

Section 10.24.

   Amendment and Restatement; No Novation    214

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Guarantors

1.01B

   Excluded Subsidiaries

1.01C

   Unrestricted Subsidiaries

1.01D

   Transactions

1.01E

   2011 Reorganization

2.01A

   Revolving Credit Commitments

2.01B

   Term Commitments

4.01(a)

   Certain Security Interests and Guarantees

5.01(d)

   Compliance with Laws

5.06

   Litigation

5.07(c)

   Labor Matters

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

6.13

   Mortgaged Properties

7.01(b)

   Existing Liens

7.02(g)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05(q)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Guaranty

G

   U.S. Security Agreement

H-1

   Legal Opinion of Ropes & Gray LLP

H-2

   Legal Opinion of Davies Ward Phillips & Vineberg LLP

I

   Foreign Lender Certification

J

   Acceptance and Prepayment Notice

K

   Discount Range Prepayment Notice

L

   Discount Range Prepayment Offer

M

   Solicited Discounted Prepayment Notice

N

   Solicited Discounted Prepayment Offer

 

v



--------------------------------------------------------------------------------

O    Specified Discount Prepayment Notice P    Specified Discount Prepayment
Response

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 25, 2008 is amended and restated as of February 11, 2011, among AXCAN
INTERMEDIATE HOLDINGS INC., a Delaware corporation (the “Parent Borrower”),
AXCAN US PARTNERSHIP 1 LP, a Delaware limited partnership (the “Co-Borrower”,
together with the Parent Borrower, the “Borrowers”, and each a “Borrower”),
AXCAN MIDCO INC., a Delaware corporation (“Holdings”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

The Borrowers and Holdings are party to that certain Credit Agreement, dated as
of February 25, 2008 (as amended, supplemented or otherwise modified from time
to time prior to the Amendment Effective Date, the “Existing Credit Agreement”),
with the lenders party thereto from time to time (the “Original Lenders”) and
Bank of America, N.A., as administrative agent, swingline lender and letter of
credit issuer, pursuant to which the Original Lenders extended or committed to
extend certain credit facilities to the Borrowers.

Pursuant to the Amendment Agreement and upon satisfaction of the conditions set
forth therein, the Existing Credit Agreement is being further amended and
restated in the form of this Agreement in connection with the Transactions (as
this and other capitalized terms not previously defined are defined in
Section 1.01 below).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2008 Transaction” means the “Transaction” as defined in the Existing Credit
Agreement.

“2011 Reorganization” means a reorganization of certain of the Borrower’s
subsidiaries including, without limitations, creating new entities,

 

1



--------------------------------------------------------------------------------

transfer of Equity Interests and assets and liabilities and other intercompany
transactions, in order to achieve the structure as set forth on Schedule 1.01E,
all consistent in all material respects with the “Tax Structure Paper” delivered
to the Lenders on the Amendment Effective Date.

“2014 Revolving Commitment Early Termination Date” means the date of termination
of the 2014 Revolving Credit Commitment pursuant to Section 2.06(a)(i).

“2014 Revolving Commitment Maturity Date” means February 25, 2014.

“2014 Revolving Commitment Termination Date” means the earlier of the 2014
Revolving Commitment Maturity Date and the 2014 Revolving Commitment Early
Termination Date.

“2014 Revolving Credit Commitment” means, as to each 2014 Revolving Credit
Lender, its obligation to (a) make 2014 Revolving Credit Loans to the Parent
Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth, and opposite such Lender’s name, on Schedule
2.01A under the caption “2014 Revolving Credit Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14).

“2014 Revolving Credit Exposure” means, as to each 2014 Revolving Credit Lender,
the sum of the Outstanding Amount of such 2014 Revolving Credit Lender’s 2014
Revolving Credit Loans and its Pro Rata Share of the L/C Obligations and the
Swing Line Obligations at such time.

“2014 Revolving Credit Facility” means, at any time, the aggregate amount of the
2014 Revolving Credit Commitments at such time.

“2014 Revolving Credit Lender” means, at any time, any Lender that has a 2014
Revolving Credit Commitment or 2014 Revolving Credit Exposure at such time.

“2014 Revolving Credit Loan” means a Loan made by a 2014 Revolving Credit Lender
pursuant to Section 2.01(b).

“2015 Senior Secured Notes” means the Parent Borrower’s senior secured notes due
March 1, 2015.

 

2



--------------------------------------------------------------------------------

“2015 Senior Secured Notes Indenture” means the Indenture for the 2015 Senior
Secured Notes, dated as of the Closing Date, as the same may be amended,
modified, replaced or refinanced to the extent permitted by this Agreement.

“2016 Revolving Commitment Maturity Date” means the date that is 91 calendar
days prior to the scheduled maturity date of the 2015 Senior Secured Notes (the
“Initial Maturity Date”); provided that the 2016 Revolving Commitment Maturity
Date shall be automatically extended to the fifth anniversary of the Amendment
Effective Date without the consent of any Lender if $50,000,000 or less in
aggregate principal amount of 2015 Senior Secured Notes is outstanding on the
Initial Maturity Date.

“2016 Revolving Credit Commitment” means, as to each 2016 Revolving Credit
Lender, its obligation to (a) make 2016 Revolving Credit Loans to the Parent
Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth, and opposite such Lender’s name, on Schedule
2.01A under the caption “2016 Revolving Credit Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14).

“2016 Revolving Credit Exposure” means, as to each 2016 Revolving Credit Lender,
the sum of the Outstanding Amount of such 2016 Revolving Credit Lender’s 2016
Revolving Credit Loans and its Pro Rata Share of the L/C Obligations and the
Swing Line Obligations at such time.

“2016 Revolving Credit Facility” means, at any time, the aggregate amount of the
2016 Revolving Credit Commitments at such time.

“2016 Revolving Credit Lender” means, at any time, any Lender that has a 2016
Revolving Credit Commitment or 2016 Revolving Credit Exposure at such time.

“2016 Revolving Credit Loan” means a Loan made by a 2016 Revolving Credit Lender
pursuant to Section 2.01(b).

“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D).

 

3



--------------------------------------------------------------------------------

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.05(a)(v)(D) substantially in the form of Exhibit J.

“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D).

“Acquisition” has the meaning specified in Schedule 1.01D.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Tender Consideration” has the meaning specified in Schedule 1.01D.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent and collateral agent under the Loan Documents, or any successor
administrative agent and collateral agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Parent Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Lead Arrangers, the Agents, their respective lending affiliates or any
entity acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Parent Borrower or any of their respective Subsidiaries.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Parent Borrower or any of
their respective Subsidiaries and other than any natural person) at such time.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

4



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents and the Lead Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“Agreement Currency” has the meaning specified in Section 10.18.

“All-in Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees, a Eurodollar Rate or Base
Rate floor greater than 1.50% or 2.50% respectively (with such increased amount
being equated to interest margins for purposes of determining any increase to
the Applicable Rate under any Facility), or otherwise; provided that OID and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity; and provided further that “All-in Yield” shall not include
arrangement, underwriting, structuring or similar fees paid to arrangers or fees
that are not paid ratably to the market for such Indebtedness.

“Amend and Extend Transaction” means an extension of maturity transaction
described in and effected pursuant to Section 2.15.

“Amendment Agreement” means the Amendment and Restatement Agreement, dated as of
the date hereof, among the Borrowers, the other Loan Parties, the Lenders party
thereto, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

“Amendment Effective Date” has the meaning assigned to that term in the
Amendment Agreement.

“Annual Financial Statements” means (a) with respect to the Company, the audited
consolidated balance sheets of the Company as of each of December 31,
2009, December 31, 2008 and December 31, 2007 and the related consolidated
statements of operations, stockholders’ equity and cash flows for the Company
for the fiscal years then ended and (b) with respect to the Borrower, the
audited consolidated balance sheets of the Borrower as of each of September 30,
2010, 2009 and 2008, and the related consolidated statements of operations,
stockholders’ equity and cash flows for the Borrower for the fiscal years then
ended.

“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C).

 

5



--------------------------------------------------------------------------------

“Applicable Rate” means a percentage per annum equal to: (a) with respect to
Term Loans (i) for Eurodollar Rate Loans that are Term Loans, 4.00% and (ii) for
Base Rate Loans that are Term Loans, 3.00%;

(b) (i) with respect to 2014 Revolving Credit Loans, L/C Fees in respect of any
2014 Revolving Credit Commitment (“2014 L/C Fees”) and commitment fees with
respect to the 2014 Revolving Credit Commitment, the following percentages per
annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a) (it being understood that the most recent Compliance Certificate
was delivered prior to the Amendment Effective Date):

Applicable Rate for 2014 Revolving Credit Facility

 

Pricing
Level

  

Total Leverage Ratio

   Eurodollar Rate for 2014
Revolving Credit Loans
and 2014 L/C Fees   Base Rate for 2014
Revolving Credit
Loans   Commitment
Fee Rate 1    >4.00 to 1.0    3.50%   2.50%   0.50% 2    £4.00 to 1.0 but ³3.25
to 1.0    3.25%   2.25%   0.50% 3    <3.25 to 1.0 but ³2.75 to 1.0    3.00%  
2.00%   0.375% 4    <2.75 to 1.0    2.75%   1.75%   0.375%

(ii) with respect to 2016 Revolving Credit Loans, L/C Fees in respect of any
2016 Revolving Credit Commitment (the “2016 L/C Fees”) and commitment fees with
respect to the 2016 Revolving Credit Commitment, (a) until delivery of financial
statements and related Compliance Certificate for the first full fiscal quarter
commencing on or after the Amendment Effective Date pursuant to Section 6.01,
(A) for Eurodollar Rate Loans that are 2016 Revolving Credit Loans and 2016 L/C
Fees, 4.50%, (B) for Base Rate Loans that are 2016 Revolving Credit Loans,
3.50%, and for commitment fees, 0.75% and (b) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

Applicable Rate for 2016 Revolving Credit Facility

 

Pricing
Level

  

Total Leverage Ratio

   Eurodollar Rate for 2016
Revolving Credit Loans
and 2016 L/C Fees   Base Rate for 2016
Revolving Credit
Loans   Commitment
Fee Rate

1

   >4.00 to 1.0    4.50%   3.50%   0.75%

2

   £4.00 to 1.0    4.25%   3.25%   0.50%

(c) with respect to Incremental Facilities, the rate specified in the applicable
Incremental Amendment.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to

 

6



--------------------------------------------------------------------------------

Section 6.02(a); provided that at the option of the Required Facility Lenders in
respect of the Revolving Credit Facility, the highest pricing level shall apply
as of the first Business Day after the date on which a Compliance Certificate
was required to have been delivered but was not delivered, and shall continue to
so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined before the 91st
day after the date on which all Loans have been repaid and all Commitments have
been terminated that the Total Leverage Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Rate that is less than that which would have been
applicable had the Total Leverage Ratio been accurately determined, then, for
all purposes of this Agreement, the “Applicable Rate” for any day occurring
within the period covered by such Compliance Certificate shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Total Leverage Ratio for such period, and any shortfall in the interest or fees
theretofore paid by a Borrower for the relevant period pursuant to Sections
2.08(a) and 2.09(a) as a result of the miscalculation of the Total Leverage
Ratio shall be deemed to be (and shall be) due and payable by such Borrower upon
the date that is five (5) Business Days after notice by the Administrative Agent
to the Parent Borrower of such miscalculation (even if, for the avoidance of
doubt, such fifth business day occurs on or after the 91st day referred to
above). If the preceding sentence is complied with the failure to previously pay
such interest and fees at the correct Applicable Rate shall not in and of itself
constitute a Default and no amounts shall be payable at the Default Rate in
respect of any such interest or fees.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, the
relevant L/C Issuer and the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, the Swing Line Lender and if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b).

 

7



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided
that the Parent Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(i) an amount (which amount shall not be less than zero) equal to 50% of
cumulative Consolidated Net Income of the Parent Borrower and the Restricted
Subsidiaries for the Available Amount Reference Period; plus

(ii) other than for purposes of determining the amount of Restricted Payments
permitted to be made pursuant to Section 7.06(l)(ii), the aggregate amount of
Retained Declined Proceeds retained by the Borrowers during the period from and
including the Business Day immediately following the Amendment Effective Date
through and including the Reference Date; plus

(iii) the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than the
Equity Contribution) received or made by the Parent Borrower (or any direct or
indirect parent thereof and contributed by such parent to the Parent Borrower)
during the period from and including the

 

8



--------------------------------------------------------------------------------

Business Day immediately following the Amendment Effective Date through and
including the Reference Date; plus

(iv) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Parent Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Parent Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Amendment Effective Date through and including the Reference Date; plus

(v) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Parent Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Parent Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Amendment
Effective Date through and including the Reference Date in respect of loans or
advances made by the Parent Borrower or any Restricted Subsidiary to such
Minority Investments or Unrestricted Subsidiaries; plus

(vi) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Parent Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.05(b)(ii), the aggregate amount
of all Net Cash Proceeds received by the Parent Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary during
the period from and including the Business Day immediately following the
Amendment Effective Date through and including the Reference Date; minus

(vii) the aggregate amount of any Investments made pursuant to
Section 7.02(d)(iv)(B)(y), Section 7.02(j)(ii)(B) and Section 7.02(o)(ii), any
Restricted Payment made pursuant to Section 7.06(l)(ii) or any payment made
pursuant to Section 7.12(a)(i)(D)(2) during the period commencing on the
Amendment Effective Date and ending on the Reference Date (and, for purposes of
this clause (vii), without taking

 

9



--------------------------------------------------------------------------------

account of the intended usage of the Available Amount on such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period (taken as one accounting period) commencing on January 1, 2008 and
ending on the last day of the most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), and the related Compliance Certificate
required to be delivered pursuant to Section 6.02(a), have been received by the
Administrative Agent.

“Bank of America” means Bank of America, N.A.

“Barclays” means Barclays Bank PLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means an offer by the
Borrowers to make a voluntary prepayment of Term Loans at a specified discount
to par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for a voluntary prepayment of Term Loans
at a specified range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

10



--------------------------------------------------------------------------------

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for a voluntary prepayment of Term Loans at a discount
to par pursuant to Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the jurisdiction where the Administrative Agent’s
Office is located and if such day relates to any interest rate settings as to a
Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Canadian Security Agreement” means the Canadian Security Agreement dated as of
February 28, 2008 executed by Axcan Pharma Inc., a Canadian corporation and
other Guarantors organized in Canada or a province thereof as the same may be
amended, modified and supplemented to the extent permitted by this Agreement.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent Borrower
and its Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Parent Borrower and its Restricted
Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of licensed or

 

11



--------------------------------------------------------------------------------

purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.

“Cash Collateral Account” means a blocked account at Bank of America (or any
successor Administrative Agent) in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” means to pledge and deposit with (or deposit in a Cash
Collateral Account) or deliver to the Administrative Agent, for the benefit of
the Administrative Agent, any L/C Issuer or Swing Line Lender (as applicable)
and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(1) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(2) certificates of deposit, demand deposits, time deposits and eurodollar time
deposits with maturities of two years or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding two years and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

 

12



--------------------------------------------------------------------------------

(3) repurchase obligations for underlying securities of the types described in
clauses (1), (2) and (5) entered into with any financial institution meeting the
qualifications specified in clause (2) above;

(4) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Parent Borrower) and in each case maturing within 24 months
after the date of creation thereof and Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition;

(5) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Parent Borrower);

(6) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Parent Borrower) with maturities of 24 months or less from the date of
acquisition;

(7) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Parent
Borrower);

(8) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Parent Borrower); and

(9) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (8) above.

 

13



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (7) and clause (9) above of foreign
obligors, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (ii) other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (9) and in this paragraph.

“Cash Liquidation Amount” has the meaning specified in Schedule 1.01D.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender on the Closing Date or at the time it provides any Cash Management
Services, whether or not such Person subsequently ceases to be a Lender or an
Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Restricted Subsidiary to any Cash Management Bank in respect of or in
connection with any Cash Management Services and designated by the Parent
Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

“Cash Management Services” means any agreement or arrangement to provide
facilities or services related to cash management, including treasury,
depository, overdraft, credit or debit card, purchase card, electronic funds
transfer and other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” means the earliest to occur of:

(a)(i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least thirty five percent (35%) of the then outstanding voting
power of the Voting Stock of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d)

 

14



--------------------------------------------------------------------------------

of the Exchange Act, but excluding any employee benefit plan of such person and
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), excluding the
Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under such Act), of more than the greater of (x) thirty-five percent
(35%) of the then outstanding voting power of the Voting Stock of Holdings and
(y) the percentage of the then outstanding voting power of the Voting Stock of
Holdings owned, in the aggregate, directly or indirectly, beneficially and of
record, by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, one or more
Permitted Holders have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the board of directors of Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Notes, any indenture governing notes issued in a Permitted
Refinancing of any Senior Notes or any Senior Notes Indenture; or

(c) subject to Section 7.04, the Parent Borrower ceases to be a direct, wholly
owned Subsidiary of Holdings; or the Co-Borrower ceases to be an indirect,
wholly owned Subsidiary of the Parent Borrower.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are 2014 Revolving Credit Lenders, 2016 Revolving Credit Lenders or Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are 2014 Revolving Credit Commitments, 2016 Revolving Credit
Commitments or Term Commitments and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are 2014 Revolving Credit Loans, 2016 Revolving Credit Loans or Term Loans.

“Closing Date” means February 25, 2008.

“Co-Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.

“Co-Documentation Agents” means Barclays and HSBC Bank.

“Co-Investor” means any of (1) TPG Axcan Co-Invest LLC and any persons that hold
capital stock therein on the Amendment Effective Date or

 

15



--------------------------------------------------------------------------------

(2) any Affiliate of any Lender directly or indirectly holding Voting Stock of
the Parent Borrower on the Amendment Effective Date.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time (and as of the
Amendment Effective Date, subject to the last paragraph of Section 5 of the
Amendment Agreement), the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Amendment Effective Date pursuant to Section 5
of the Amendment Agreement or pursuant to Section 6.11 or Section 6.13 at such
time, duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, the
Parent Borrower (in the case of the Obligations of the Co-Borrower), the
Co-Borrower (in the case of the Obligations of the Parent Borrower), each
Restricted Subsidiary of the Parent Borrower (other than the Co-Borrower) that
is a wholly owned Material Domestic Subsidiary and not an Excluded Subsidiary,
and in any event including those Subsidiaries that are listed on Schedule I
hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in the following to the extent owned directly by a Loan Party
(i) all the Equity Interests of the Parent Borrower, (ii) all Equity Interests
(other than Equity Interests of Unrestricted Subsidiaries and any Equity
Interest of any Restricted Subsidiary pledged to secure Indebtedness permitted
under Section 7.03(g)) of each wholly owned Material Domestic Subsidiary of any
Borrower or Guarantor that is the direct Subsidiary of such Borrower or
Guarantor that is not a Subsidiary described in clause (iii)(A) below, (iii) 65%
of the issued and outstanding voting Equity Interests and non-voting Equity
Interests of (A) each wholly-owned Material Domestic Subsidiary that is treated
as a disregarded entity for U.S. federal income tax purposes if substantially
all of its assets consist of the stock of one or more Foreign Subsidiaries that
are controlled foreign corporations within the meaning of Section 957 of the
Code and (B) each wholly owned Material Foreign Subsidiary that is directly
owned by any Borrower or Guarantor (other than Foreign Subsidiaries which are
Guarantors) and (iv) all the Equity Interests in each Guarantor that is a
Foreign Subsidiary;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United

 

16



--------------------------------------------------------------------------------

States Patent and Trademark Office or United States Copyright Office or the
equivalent in any other jurisdiction) in substantially all tangible and
intangible personal property of each Borrower and each Guarantor (including
accounts (other than deposit accounts or other bank or securities accounts),
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, and proceeds of the foregoing), in each
case, with the priority required by the Collateral Documents; and

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, (x) Margin Stock or (y) particular assets if and for so long as, in
the reasonable judgment of the Administrative Agent and the Parent Borrower, the
cost of creating or perfecting such pledges or security interests in such
particular assets or obtaining title insurance or surveys in respect of such
particular assets shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, it being understood no surveys are required to be
obtained.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Amendment
Effective Date for the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Parent Borrower, that action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

Notwithstanding any of the foregoing, the Parent Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations, in
which case such Restricted Subsidiary shall, subject to compliance with the
Collateral and Guarantee Requirement, be treated as a Guarantor hereunder for
all purposes.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements, deeds of hypothec or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to the Existing Credit Agreement,
the Amendment Agreement, Section 6.11 or Section 6.13, the Guaranty and each of
the other agreements, instruments or documents that creates or purports to
create a Lien or Guarantee in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

17



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Company” means Eurand N.V., a company organized under the laws of The
Netherlands.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs,
debt issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following (in each case (other than
for clauses (ix) and (xii)) to the extent deducted (and not added back) in
calculating Consolidated Net Income for such period):

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise and similar
taxes and foreign withholding taxes of such Person and its Restricted
Subsidiaries paid or accrued during such period, including any future taxes or
other levies which replace or are intended to be in lieu of such taxes and any
penalties and interest relating to any tax examinations and the net tax expense
associated with any adjustments made pursuant to clauses (a) through (i) of the
definition of “Consolidated Net Income”; plus

(ii) total interest expense and, to the extent not reflected in such total
interest expense, (a) any losses with respect to obligations under any Swap
Contracts or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains with respect to
such obligations, (b) costs of surety bonds in connection with financing
activities, (c) any financing fees (including commitment, underwriting, funding,
“rollover” and similar fees and commissions,

 

18



--------------------------------------------------------------------------------

discounts, yields and other fees (including upfront fees), charges and amounts
incurred in connection with the issuance or incurrence of Indebtedness and all
commissions, discounts and other fees and charges owed with respect to letters
of credit, bankers’ acceptance or any similar facilities or financing and net
costs under Swap Contracts) and agency, unused line, facility or similar fees
paid related to Indebtedness or commitments therefor, (d) accretion or accrual
of discounted liabilities, and (e) “additional interest” (or liquidated damages
for failure to timely comply with registration rights) with respect to the
Senior Notes or any other debt securities; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(iv) the amount of any restructuring charges, accruals and reserves; plus

(v) any other noncash charges, including any (a) write-offs or write-downs,
(b) equity-based awards compensation expense, (c) losses on sales, disposals or
abandonment of, or any impairment charges or asset write-down or write-off
related to, intangible assets, long-lived assets and investments in debt and
equity securities, (d) all losses from investments recorded using the equity
method and (e) any non-cash tax reclassifications (provided that if any such
noncash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary; plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees and transaction fees) and related indemnities and
expenses paid or accrued in such period to the Sponsors and deducted (and not
added back) in such period in computing such Consolidated Net Income; plus

(viii) the amount of extraordinary, nonrecurring or unusual losses (including
all fees and expenses relating thereto) or expenses, Transaction Expenses, costs
and expenses relating to the Reorganization and the 2011 Reorganization, costs
incurred in connection with being a public company prior to the Closing Date,
integration costs, transition costs, pre-opening, opening, consolidation and
closing costs for facilities, costs incurred in

 

19



--------------------------------------------------------------------------------

connection with any strategic initiatives, costs or accruals or reserves
incurred in connection with acquisitions after the Closing Date (including the
Transactions), other business optimization expenses (including costs and
expenses relating to business optimization programs and new systems design and
implementation costs), restructuring costs and curtailments or modifications to
pension and postretirement employee benefit plans; plus

(ix) the amount of “run-rate” cost savings and synergies projected by the Parent
Borrower in good faith to result from actions either taken or expected to be
taken within 12 months after the end of such period (which cost savings and
synergies shall be subject only to certification by management of the Parent
Borrower and calculated on a pro forma basis as though such cost savings and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized from such actions (it is understood and agreed that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken or expected to be taken, provided that such benefit is expected
to be realized within 12 months of taking such action); plus

(x) any costs or expense incurred by Holdings or any other direct or indirect
parent of Holdings, the Parent Borrower or a Restricted Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, any stock subscription or shareholder
agreement or any distributor equity plan or agreement, to the extent that such
cost or expenses are funded with cash proceeds contributed to the capital of
Holdings or the Parent Borrower or net cash proceeds of an issuance of Equity
Interests of Holdings or the Parent Borrower (other than Disqualified Equity
Interests); plus

(xi) any net loss from disposed or discontinued operations; plus

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent noncash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; and

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) any noncash gains increasing Consolidated Net Income for such period,
excluding any noncash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period and any non-cash gains with

 

20



--------------------------------------------------------------------------------

respect to cash actually received in a prior period unless such cash did not
increase Consolidated EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations; plus

(iii) extraordinary gains and unusual or nonrecurring gains (less all fees and
expenses relating thereto); and

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense in respect of Indebtedness (including that attributable to
Capitalized Lease Obligations), net of cash interest income of the Parent
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, with respect to all outstanding Indebtedness of the Parent
Borrower and the Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net cash costs under hedging agreements (other than
currency swap agreements, currency future or option contracts and other similar
agreements), and (ii) any cash payments made during such period in respect of
obligations referred to in clause (b) below relating to Funded Debt that were
amortized or accrued in a previous period (other than any such obligations
resulting from the discounting of Indebtedness in connection with the
application of purchase accounting in connection with the 2008 Transaction, the
Transactions, the 2011 Reorganization or any Permitted Acquisition), but
excluding, however, (a) amortization of deferred financing costs, debt issuance
costs, commissions, fees and expenses and any other amounts of non-cash
interest, (b) the accretion or accrual of discounted liabilities during such
period, (c) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under hedging agreements or other
derivative instruments pursuant to Statement of Financial Accounting Standards
No. 133, (d) any cash costs associated with breakage in respect of hedging
agreements for interest rates and (e) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees.

For purposes of this definition, interest on a Capital Lease shall be deemed to
accrue at an interest rate reasonably determined by the Parent Borrower to be
the rate of interest implicit in such Capitalized Lease in accordance with GAAP.

For purposes of calculations under Section 7.15(b) prior to the completion of
four fiscal quarters subsequent to the Amendment Effective Date, Consolidated

 

21



--------------------------------------------------------------------------------

Interest Expense shall be annualized at the end of each Test Period based on the
number of such fiscal quarters then ended.

“Consolidated Interest Expense Ratio” means, with respect to any Test Period,
the ratio of (i) Consolidated EBITDA for such Test Period to (ii) Consolidated
Interest Expense for such Test Period, in each case for Parent Borrower and its
Restricted Subsidiaries.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period determined on a consolidated basis and otherwise in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Parent Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash or Cash Equivalents (or to the
extent converted into cash or Cash Equivalents) to the Parent Borrower or a
Restricted Subsidiary thereof in respect of such period,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Parent Borrower and the Restricted Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn out
obligations and other noncash charges in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the 2008 Transaction, the Transactions, the 2011
Reorganization or any consummated acquisition or the amortization or write-off
of any amounts thereof, net of taxes, shall be excluded,

(d) any after-tax effect of income (loss) from the early extinguishment or
conversion to equity of (i) Indebtedness, (ii) obligations under any Swap
Contracts or (iii) other derivative instruments shall be excluded,

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

 

22



--------------------------------------------------------------------------------

(f) any noncash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by management of the Parent Borrower or any of its
direct or indirect parents in connection with the 2008 Transaction, the
Transactions and the 2011 Reorganization, shall be excluded,

(g) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, incurrence or repayment of indebtedness
(including such fees, expenses or charges related to the offering of the Senior
Notes, the Loans and any other credit facilities), issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Senior Notes, the Loans
and any credit facilities) and including, in each case, any such transaction
consummated prior to the Amendment Effective Date and any such transaction
undertaken but not completed, and any charges or nonrecurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful, shall be excluded,

(h) accruals and reserves that are established within twelve months after the
Closing Date (or, in the case of the Transactions and the 2011 Reorganization,
within twelve months after the Amendment Effective Date) that are so required to
be established as a result of the 2008 Transaction, the Transactions or the 2011
Reorganization (or within twelve months after the closing of any acquisition
that are so required to be established as a result of such acquisition) in
accordance with GAAP shall be excluded,

(i) losses or gains on asset dispositions or abandonments (including any
disposal of abandoned or discontinued operations) or the sale or other
disposition of any Equity Interests of any Person (other than in the ordinary
course of business, as determined in good faith by the Parent Borrower) shall be
excluded,

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, acquisition or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Parent Borrower
has made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for

 

23



--------------------------------------------------------------------------------

any amount so added back to the extent not so indemnified or reimbursed within
such 365 days), shall be excluded,

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting Standards Nos. 87, 106 and 112,
and any other noncash items of a similar nature, shall be excluded,

(m) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency re-measurements of Indebtedness (including any net loss or
gain resulting from obligations under any Swap Contracts for currency exchange
risk) and other monetary assets and liabilities; and

(iii) payments to third parties in respect of research and development,
including amounts paid upon signing, success, completion and other milestones
and other progress payments, to the extent expensed; and

(iv) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing (but without duplication of any of the foregoing

 

24



--------------------------------------------------------------------------------

exclusions and adjustments), Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of any Loan Party.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the 2008 Transaction, the Transactions, the 2011 Reorganization or any
Permitted Acquisition) consisting of indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date; provided that Consolidated Total Debt shall not
include Indebtedness in respect of (i) all letters of credit, except to the
extent of unreimbursed amounts thereunder; provided that any unreimbursed amount
under commercial letters of credit shall not be counted as Consolidated Total
Debt until 3 Business Days after such amount is drawn and (ii) Unrestricted
Subsidiaries and (iii) obligations under Swap Contracts; provided, further, that
(i) for the purpose of (x) calculating the Senior Secured Leverage Ratio (other
than for purposes of Section 2.05(b)(i)) and (y) calculating the Total Leverage
Ratio for the purpose of Section 7.03(aa)(i)(z), Consolidated Total Debt shall
not be reduced pursuant to paragraph (b) of this definition; and (iii) for all
other purposes, if there are any Loans outstanding hereunder as of the last day
of the applicable Test Period, Consolidated Total Debt shall not be reduced
pursuant to paragraph (b) of this definition by an amount greater than
$50,000,000.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries at such date and (ii) long-term accounts receivable over
(b) the sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a

 

25



--------------------------------------------------------------------------------

consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries on such date and (ii) long-term deferred revenue, but excluding,
without duplication, (a) the current portion of any Funded Debt, (b) all
Indebtedness consisting of Revolving Credit Loans, Swing Line Loans and L/C
Obligations to the extent otherwise included therein, (c) the current portion of
interest, (d) the current portion of deferred income tax, including without
limitation any assets or liabilities under FASB Interpretation No. 48, (e) the
current portion of any Capitalized Lease Obligations, (f) deferred revenue
arising from cash receipts that are earmarked for specific projects and
(g) accruals for payments to third parties in respect of research and
development, including amounts paid upon signing, success, completion and other
milestones and other progress payments.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Parent Borrower and/or other
companies.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.04(b).

“Cure Expiration Date” has the meaning specified in Section 8.04(a).

“Cure Right” has the meaning specified in Section 8.04(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or analogous Laws or similar debtor relief Laws of the United States or of
Canada

 

26



--------------------------------------------------------------------------------

or of other applicable jurisdictions from time to time in effect and affecting
the rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to overdue principal, a rate that is
2% per annum in excess of the interest rate otherwise payable hereunder with
respect to such payment obligation and (b) with respect to any other overdue
amount (including overdue interest and fees), a rate equal to (x) the Base Rate
plus (y) the Applicable Rate applicable to Term Loans that are Base Rate Loans
plus (z) 2.0% per annum; in each case, to the fullest extent permitted by
applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder, unless the subject of a good faith
dispute (or a good faith dispute that is subsequently cured), (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute (or a good faith
dispute that is subsequently cured), (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding or (d) has notified the
Borrowers and/or the Administrative Agent in writing of any of the foregoing
(including any written certification of its intent not to comply with its
obligations under Article 2).

“Delayed Funding Date” means the date designated by the Parent Borrower by
written notice delivered to the Administrative Agent not later than 2 Business
Days following the Amendment Effective Date, which date shall be no later than
March 17, 2011 and no earlier than March 11, 2011, and if no such notice is
delivered, shall be deemed to be March 17, 2011.

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Noncash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the Fair Market Value of the portion of the noncash consideration converted
to cash or Cash Equivalents within 180 days following the consummation of the
applicable Disposition).

 

27



--------------------------------------------------------------------------------

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.05(a)(v)(B).

“Discount Range” has the meaning specified in Section 2.05(a)(v)(C).

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C), substantially in the form of Exhibit K.

“Discount Range Prepayment Offer” means an irrevocable written offer by a Term
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(C).

“Discount Range Proration” has the meaning specified in Section 2.05(a)(v)(C).

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(v)(D).

“Discounted Prepayment Effective Date” means, with respect to any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discounted Prepayment
Offers or Borrower Solicitation of Discount Range Prepayment Offer, the date
that is five (5) Business Days following the receipt by each relevant Term
Lender of notice from the Auction Agent in accordance with
Section 2.05(a)(v)(B)(3), Section 2.05(a)(v)(C)(3) or Section 2.05(a)(v)(D)(3),
as applicable, or such earlier date as is agreed by the Borrower and the Auction
Agent.

“Discounted Term Loan Prepayment” has the meaning specified in
Section 2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests in a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith
but excluding Equity Interests in Holdings and the Parent Borrower; provided
that no transaction or series of related transactions shall be considered a
“Disposition” for

 

28



--------------------------------------------------------------------------------

purposes of Section 2.05(b)(ii) or Section 7.05 unless the net cash proceeds
resulting from such transaction or series of transactions shall exceed
$5,000,000.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of or backstop on terms reasonably satisfactory to the L/C
Issuer of all outstanding Letters of Credit), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Maturity Date of
the Term Loans; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings, the Parent Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Holdings, the Parent Borrower or the
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b).

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental

 

29



--------------------------------------------------------------------------------

Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” has the meaning specified in Schedule 1.01D.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Parent Borrower and is treated as a
single employer within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings or the Parent Borrower or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings or
the Parent Borrower or any of their respective ERISA Affiliates

 

30



--------------------------------------------------------------------------------

from a Multiemployer Plan, notification of Holdings or the Parent Borrower or
any of their respective ERISA Affiliates concerning the imposition of Withdrawal
Liability or notification that a Multiemployer Plan is insolvent or is in
reorganization within the meaning of Title IV of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Holdings or the Parent Borrower or any of their
respective ERISA Affiliates.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to any Eurodollar Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; if such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for Dollars at their request at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided,
that the Eurodollar Rate with respect to Term Loans shall not be less than
1.50%; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to BBA LIBOR, at approximately 11:00 a.m., London time,
two Business Days prior to such date for deposits in Dollars being delivered in
the London interbank market for a term of one month commencing that day; if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London

 

31



--------------------------------------------------------------------------------

Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
applicable Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Parent Borrower and the Restricted
Subsidiaries for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Parent Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Parent Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges included in clauses (a) through (i) and (l) through
(m) of the definition of Consolidated Net Income,

 

32



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property and Capitalized Software Expenditures accrued or made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness (other than with
Revolving Credit Loans) of the Parent Borrower or the Restricted Subsidiaries or
otherwise other than with internally generated cash flow of the Parent Borrower
and the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Parent Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to such Consolidated
Net Income and not in excess of the amount of such increase, but excluding
(W) all other prepayments of Term Loans, (X) all prepayments or redemptions of
the Senior Secured Notes, (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clauses (Y) and (Z) only, to the extent
there is an equivalent permanent reduction in commitments thereunder) made
during such period, except to the extent financed with the proceeds of other
Indebtedness of the Parent Borrower or the Restricted Subsidiaries or otherwise
other than with internally generated cash flow of the Parent Borrower and the
Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrowers and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Parent Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(vi) cash payments by the Parent Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Parent Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income and to the extent financed with internally generated
cash flow of the Parent Borrower and the Restricted Subsidiaries,

 

33



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (viii) or
(ix) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b), Section 7.02(g), Section 7.02(j) (other than
Section 7.02(j)(ii) to the extent made in reliance of the Available Amounts
attributed to such period), 7.02(n) (but excluding such loans and advances in
respect of Section 7.06(g)(iv) (to the extent the amount of such Investment
would not have been deducted pursuant to this clause if made by the Parent
Borrower or a Restricted Subsidiary)) and Section 7.02(o) and acquisitions made
during such period to the extent that such Investments and acquisitions were
financed with internally generated cash flow of the Parent Borrower and the
Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), 7.06(g) (other than subclause (iv) (to the extent the amount
of the Investment made pursuant thereto would not have been deducted pursuant to
this definition if made by the Parent Borrower or a Restricted Subsidiary)
thereof), 7.06(h), 7.06(i), 7.06(j), 7.06(k) and 7.06(l) and to the extent such
Restricted Payments were financed with internally generated cash flow of the
Parent Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Parent Borrower
and the Restricted Subsidiaries from internally generated cash flow of the
Parent Borrower and the Restricted Subsidiaries during such period (including
expenditures for the payment of financing fees, payments made to third parties
in respect of research and development, including amounts paid upon signing,
success, completion and other milestones and other progress payments) to the
extent that such expenditures are not expensed during such period or are not
deducted (or such expense is excluded) in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent Borrower and the Restricted Subsidiaries during such
period and financed with internally generated cash flow of the Parent Borrower
and the Restricted Subsidiaries that are made in connection with any prepayment
of Indebtedness to the extent such payments are not expensed during such period
or are not deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Parent Borrower or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions, Capital Expenditures, Investments or
acquisitions of intellectual property

 

34



--------------------------------------------------------------------------------

to be consummated or made during the period of four consecutive fiscal quarters
of the Parent Borrower following the end of such period; provided that Parent
Borrower may make a good faith estimate of such amount to the extent such amount
is unable to be definitively determined at the date of determination of Excess
Cash Flow for the applicable period; provided further that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such Permitted Acquisitions, Capital Expenditures, Investment or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means, except as otherwise contemplated by Schedule 1.01B,
(a) any Subsidiary that is not a wholly owned Subsidiary, (b) each Subsidiary
listed on Schedule 1.01B hereto, (c) any Subsidiary that is prohibited by
contractual requirements (other than contractual requirements entered into by
such Subsidiary to avoid guaranteeing the Obligations) or applicable Law from
guaranteeing the Obligations, (d) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary (other than the Company if the Reorganization shall not
have occurred and in such event limited to only those Domestic Subsidiaries
existing on the date hereof), (e) any Restricted Subsidiary acquired pursuant to
a Permitted Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (e) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (f) any Domestic Subsidiary that is a
disregarded entity under the Code that owns any Foreign Subsidiaries, (g) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Parent Borrower),
the cost or other consequences (including any adverse tax consequences) of
providing the Guaranty shall be excessive in view of the

 

35



--------------------------------------------------------------------------------

benefits to be obtained by the Lenders therefrom and (h) each Unrestricted
Subsidiary.

“Existing Credit Agreement” has the meaning as given to such term in the
Preliminary Statements to this Agreement.

“Extension Notice” has the meaning as given to such term in Section 2.15.

“Facility” means the Revolving Credit Facility, the 2014 Revolving Credit
Facility, the 2016 Revolving Credit Facility, the Initial Term Facility or an
Incremental Term Facility as the context may require.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Parent Borrower in
good faith.

“FATCA” means Section 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such sections.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Covenant Default” means (i) a failure to comply with Section 7.15(a)
or 7.15(b) or (ii) the taking of any action by the Parent Borrower or its
Restricted Subsidiaries if such action was prohibited hereunder solely due to
the existence of a Financial Covenant Default of the type described in clause
(i) of this definition. It is understood and agreed that this definition may not
be amended without the written consent of each Lender directly and adversely
affected thereby.

“Fiscal Alignment” refers to the alignment of the fiscal year of the Borrower,
which ends on September 30 of each calendar year, and the fiscal year of the
Company, which ends on December 31 of each calendar year.

 

36



--------------------------------------------------------------------------------

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vii).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vii).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Holdings or any Subsidiary of Holdings with respect to employees employed
outside the United States.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer of the Parent Borrower.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to
Non-Defaulting Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Pro Rata Share of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to
Non-Defaulting Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Parent Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the

 

37



--------------------------------------------------------------------------------

Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Amendment
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated

 

38



--------------------------------------------------------------------------------

or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of certain of the Secured Parties
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit F and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Closing Date or at the time it
enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender or an
Affiliate of any of the foregoing.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c).

“HSBC Bank” means HSBC Bank USA, N.A.

“HSBC Securities” means HSBC Securities (USA) Inc.

“Identified Participating Lender” has the meaning specified in
Section 2.05(a)(v)(C).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(v)(D).

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,

 

39



--------------------------------------------------------------------------------

sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide estate
planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Increase” has the meaning specified in Section 2.14(a).

“Incremental Term Facility” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial

 

40



--------------------------------------------------------------------------------

development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Parent Borrower and its Restricted Subsidiaries, exclude
all intercompany Indebtedness having a term not exceeding 364 days (inclusive of
any roll-over or extension of terms) and made in the ordinary course of
business. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. For the avoidance of doubt,
Indebtedness does not include Cash Management Obligations.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on

 

41



--------------------------------------------------------------------------------

the Amendment Effective Date in an amount not to exceed the aggregate amounts
specified or referred to in the definition of the term “Permitted Initial
Revolving Borrowing Purposes.”

“Initial Term Facility” means the Term Loans and Term Commitments made available
to the Borrowers on the Amendment Effective Date.

“Initial Transactions” means the Transactions referred to in paragraphs
(a) through (h) of Schedule 1.01D.

“Intellectual Property Security Agreements” has the meaning specified in the
U.S. Security Agreement and the Canadian Security Agreement.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made;
and (c) as to the Term Loans, the Delayed Funding Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if so agreed by each Lender of such Eurodollar Rate Loan, nine or
twelve months (or such period of less than one month as may be agreed by each
Lender of such Eurodollar Rate Loan), as selected by the applicable Borrower in
its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

42



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Restricted Subsidiaries, all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extension of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Parent Borrower.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or instruments constituting loans or advances among the
Parent Borrower and the Subsidiaries, (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Parent Borrower’s cash management and investment practices.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument

 

43



--------------------------------------------------------------------------------

entered into by an L/C Issuer and the Parent Borrower (or any of its
Subsidiaries) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Joint Bookrunner” means each of MLPF&S, RBCCM, HSBC Securities and Barclays
Capital, the investment banking division of Barclays Bank PLC.

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities and
executive orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Exposure” means, with respect to any Letter of Credit at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit).

“L/C Fee” has the meaning specified in Section 2.03(i).

“L/C Issuer” means Bank of America, in its capacity as an issuer of Letters of
Credit hereunder, any other Lender that, at the request of the Parent Borrower
and with the consent of the Administrative Agent (not to be unreasonably
withheld), agrees to become an L/C Issuer or any successor issuer of Letters of
Credit hereunder.

 

44



--------------------------------------------------------------------------------

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit
(whether or not (i) such maximum amount is then in effect under any such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit or (ii) the conditions to drawing can then be satisfied)
plus the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to $25,000,000.

“Lead Arrangers” means MLPF&S, RBCCM, HSBC Securities and Barclays Capital, the
investment banking division of Barclays.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the 2016 Revolving Commitment Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day).

“Lien” means any mortgage, pledge, hypothec, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing); provided that in no event shall an operating lease be deemed a Lien.

 

45



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a 2014 Revolving Credit Loan, a 2016 Revolving Credit Loan, a Swing
Line Loan or a Term Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Issuer Documents,
(vi) the Amendment Agreement and (vii) each Incremental Amendment.

“Loan Parties” means, collectively, (i) Holdings, (ii) the Borrowers and
(iii) each other Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Margin Stock” has the meaning specified in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, operations, assets, liabilities (actual or contingent) or financial
condition of the Parent Borrower and its Subsidiaries, taken as a whole, that
would materially adversely affect (a) the ability of the Loan Parties (taken as
a whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (b) the rights and remedies of
the Lenders or the Administrative Agent under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, (A) the
Co-Borrower (for so long as it is a Borrower hereunder) and (B) each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the most recent Test Period were equal to or greater than 2.5% of Total
Assets at such date or (b) whose gross revenues for such Test Period were equal
to or greater than 2.5% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the gross revenues of the Parent Borrower and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Parent Borrower shall, not later than
45 days after the date by which financial statements for such quarter are
required to be delivered pursuant to this Agreement, designate in

 

46



--------------------------------------------------------------------------------

writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and comply with the provisions of Section 6.11
applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of
the most recent Test Period were equal to or greater than 2.5% of Total Assets
at such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Parent Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
Fair Market Value in excess of $2,500,000.

“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.

“Maturity Date” means (a) with respect to any Revolving Credit Facility, the
applicable Revolving Commitment Maturity Date and (b) with respect to the Term
Loans, the sixth anniversary of the Amendment Effective Date; provided that if
either such day is not a Business Day, the Maturity Date shall be the Business
Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Maximum Tender Payment” has the meaning specified in Schedule 1.01D.

“Minority Investment” means any Person other than a Subsidiary in which the
Parent Borrower or any Restricted Subsidiary owns any Equity Interests.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds of
hypothec and mortgages made by the Loan Parties in favor or for the benefit of
the Administrative Agent on behalf of the Lenders in form and substance
reasonably satisfactory to the Administrative Agent, and any other mortgages
executed and delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

47



--------------------------------------------------------------------------------

“Mortgaged Properties” has the meaning specified in Section 6.13(c).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Parent Borrower or any of
their respective ERISA Affiliates makes or is obligated to make contributions,
or during the past five years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Parent Borrower or any
of the Restricted Subsidiaries or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash and Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Parent Borrower
or any of the Restricted Subsidiaries) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Parent Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) taxes or distributions
made pursuant to Section 7.06(g)(i) or 7.06(g)(iii) paid or estimated to be
payable in connection therewith (including withholding taxes imposed on the
repatriation of any such Net Cash Proceeds), (D) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly owned
Restricted Subsidiary as a result thereof, and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent Borrower or any Restricted Subsidiary after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such

 

48



--------------------------------------------------------------------------------

transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (E);
provided that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
(other than a Disposition) shall constitute Net Cash Proceeds unless such net
cash proceeds shall exceed $5,000,000 and (y) no such net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$15,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b)(i) with respect to the incurrence or issuance of any Indebtedness by the
Parent Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by
the Parent Borrower or any direct or indirect parent of the Parent Borrower, the
excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (B)(x) taxes or distributions
made pursuant to Section 7.06(g)(i) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any cash received in connection with such incurrence or issuance) and (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Parent
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of the Parent Borrower, the amount of cash from such Permitted
Equity Issuance contributed to the capital of the Parent Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” has the meaning specified in Section 2.16(a).

“Non-Loan Party” means any Subsidiary of the Parent Borrower that is not a Loan
Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

49



--------------------------------------------------------------------------------

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party or any Restricted Subsidiary
arising under any Secured Hedge Agreement and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document.

“Offer” has the meaning specified in Schedule 1.01D.

“Old Subsidiary” means any Subsidiary that was a Subsidiary of the Parent
Borrower immediately following the Closing Date.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Lenders” has the meaning as given to such term in the Preliminary
Statements to this Agreement.

“Other Taxes” has the meaning specified in Section 3.01(e).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof outstanding
after giving effect to any borrowings and prepayments or

 

50



--------------------------------------------------------------------------------

repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding Unreimbursed Amounts under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, an L/C
Issuer, or the Swing Line Lender, as applicable, in accordance with banking
industry rules on interbank compensation.

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.05(a)(v)(C).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings, the
Parent Borrower or any of their respective ERISA Affiliates or to which
Holdings, the Parent Borrower or any of their respective ERISA Affiliates
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since May 31, 2005.

“Per Share Offer Price” has the meaning specified in Schedule 1.01D.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

51



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower, in each case to the extent permitted hereunder.

“Permitted Holders” means each of (i) the Sponsor Group, (ii) the Management
Stockholders and (iii) the Co-Investors.

“Permitted Initial Revolving Borrowing Purposes” means to finance (a) the
payment of certain upfront fees in respect of the Revolving Credit Facility and
original issue discount in respect of the Term Loans or (b) seasonal working
capital and variations from projected working capital needs of the Parent
Borrower or its Subsidiaries.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(b) or Section 7.03(e), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is the
Senior Secured Notes, Permitted Secured Debt or Junior Financing, (i) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) to the extent the
Indebtedness being refinanced is secured, the terms and conditions relating to
collateral of any such modified, refinanced, refunded, renewed or extended
indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions with respect to the
Collateral of the Secured Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole, (iii) the terms and conditions (excluding
as to collateral, subordination, interest rate and redemption premium)

 

52



--------------------------------------------------------------------------------

of any such modified, refinanced, refunded, renewed or extended Indebtedness,
taken as a whole, shall not be materially less favorable to the Loan Parties
than this Credit Agreement or the prevailing market terms and conditions
applicable to similar Indebtedness for similarly-situated issuers at the time of
such incurrence and (iv) such modification, refinancing, refunding, renewal or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended; provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least 1 Business Day prior to such modification, refinancing,
refunding, renewal or extension, together with a reasonably detailed description
of the material terms and conditions of such resulting Indebtedness or drafts of
the documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements
shall be conclusive absent manifest error.

“Permitted Secured Debt” means senior secured notes pursuant to a public or 144A
or other private issuance of debt securities (including bridge financings in
respect thereof) or senior secured term loans, in either case issued or incurred
by a Borrower or a Guarantor pursuant to Section 7.03(aa), provided that
(a) such notes and terms loans shall rank pari passu in right of payment with
the Revolving Credit Loans and the Term Loans, (b) such notes and term loans
shall not be Guaranteed by any Person other than the Borrowers and any
Subsidiary that is a Guarantor, (c) such notes and term loans shall be secured
on an equal and ratable or junior basis with the Obligations pursuant to the
Loan Documents (except as specified in the Loan Documents) and shall not be
secured by any assets of any Person other than the Collateral, (d) in the case
of any term loans, such term loans (including bridge financings in respect
thereof) (i) shall not mature earlier than the Maturity Date of the Term Loans
and (ii) shall not have a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of the Term Loans, and (e) in the case of any
notes (i) the terms of such notes shall not provide for any scheduled repayment,
mandatory redemption, sinking fund obligation or other payment prior to the
Maturity Date for the Term Loans, other than customary offers to purchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default (or, in the case of any bridge
financing, subject to prepayments from the issuance of equity or other
indebtedness permitted hereunder customary for bridge financings), (ii) the
terms of such notes do not require the maintenance or achievement of any
financial performance standards other than (x) as a condition to taking
specified actions or (y) the terms of which are no more restrictive than those
set forth in this Agreement, and (iii) such notes shall have interest rates and
redemption premiums determined by the board of directors of the Parent Borrower
to be market rates and premiums at the time of issuance of such notes.

 

53



--------------------------------------------------------------------------------

“Permitted Secured Debt Documentation” means any notes, instruments, agreements
and other credit documents governing any Permitted Secured Debt.

“Permitted Subordinated Notes” means senior subordinated notes issued by a
Borrower or a Guarantor, provided that (a) the terms of such notes provide for
customary subordination of such notes to the Obligations and do not provide for
any scheduled repayment, mandatory redemption, sinking fund obligation or other
payment prior to the Maturity Date for the Term Loans, other than customary
offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default
and (b) the covenants, events of default, guarantees and other terms for such
notes (provided that such notes shall have interest rates and redemption
premiums determined by the board of directors of the Parent Borrower to be
market rates and premiums at the time of issuance of such notes), taken as a
whole, are determined by the board of directors of the Parent Borrower to be
market terms on the date of issuance and in any event are not materially more
restrictive on the Parent Borrower and the Restricted Subsidiaries, or
materially less favorable to the Lenders, than the terms of the Senior Unsecured
Notes and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions.

“Permitted Subordinated Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Subordinated
Notes.

“Permitted Unsecured Debt” means senior unsecured notes (including any unsecured
bridge financing in respect thereof) issued by a Borrower or a Guarantor
pursuant to Section 7.03(aa), provided that (a) such Indebtedness shall not
mature earlier than the Maturity Date of the Term Loans, (b) the terms of such
Indebtedness shall not provide for any scheduled repayment, mandatory
redemption, sinking fund obligation or other payment prior to the Maturity Date
for the Term Loans, other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default (or, in the case of any bridge financing,
subject to prepayments from the issuance of equity or other indebtedness
permitted hereunder customary for bridge financings) and (c) the covenants,
events of default, guarantees and other terms for such Indebtedness (provided
that such notes shall have interest rates and redemption premiums determined by
the board of directors of the Parent Borrower to be market rates and premiums at
the time of issuance of such notes), taken as a whole, are determined by the
board of directors of the Parent Borrower to be market terms on the date of
issuance and in any event are not materially more restrictive on the Parent
Borrower and the Restricted Subsidiaries, than the terms of the Senior Unsecured
Notes and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions.

 

54



--------------------------------------------------------------------------------

“Permitted Unsecured Debt Documentation” means any notes, instruments,
agreements, and other credit documents governing any Permitted Unsecured Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by Holdings, the
Parent Borrower or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Offer” has the meaning specified in Schedule 1.01D.

“Prepayment Fee” has the meaning specified in Section 2.09(c).

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Term Loans
under the applicable Facility or Facilities at such time; provided that, in the
case of the Revolving Credit Facility, if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

55



--------------------------------------------------------------------------------

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings (or
any direct or indirect parent thereof), (a) the terms of which do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to the final maturity of the Term Loans (as in effect on the Amendment
Effective Date) (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Parent Borrower and the Restricted
Subsidiaries than those in the Senior Unsecured Notes Indenture, (c) that does
not require any payments in cash of interest or other amounts in respect of the
principal thereof prior to the earlier to occur of (i) the date that is five
years from the date of the issuance or incurrence thereof and (ii) the date that
is ninety one days after the final maturity of the Term Loans (as in effect on
the Amendment Effective Date) (it being understood that this clause (c) shall
not prohibit Indebtedness the terms of which permit the issuer thereof to elect,
at its option, to make payments in cash of interest or other amounts in respect
of the principal thereof prior to the date determined in accordance with clauses
(i) and (ii) of this clause (c)) and (d) that is not Guaranteed by the Parent
Borrower or any Restricted Subsidiary.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
of each of the Company and the Parent Borrower and related statements of income,
stockholders’ equity and cash flows of the Company or the Parent Borrower, as
applicable, for each fiscal quarter ended after the date of the most recent
Annual Financial Statement delivered by the Company or the Parent Borrower, as
applicable, and at least forty-five (45) days before the Amendment Effective
Date.

“RBCCM” means RBC Capital Markets.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Register” has the meaning specified in Section 10.07(d).

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

56



--------------------------------------------------------------------------------

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reorganization” has the meaning set forth in the Existing Credit Agreement.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” means (a) any prepayment or repayment of Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans or Indebtedness incurred for the primary purpose of
prepaying, repaying or replacing the Term Loans and with an All-in Yield less
than the All-in Yield applicable to the Term Loans (as such comparative yields
are determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices) and (b) any amendment to the Term
Loans or any Class thereof the primary purpose of which is to reduce the All-in
Yield applicable to such Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Facility Lenders” means with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (ii) the aggregate unused Commitments under
such Facility; provided that the unused Commitments of, and the portion of the
Total Outstandings under such Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of the Required
Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the

 

57



--------------------------------------------------------------------------------

Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that “Required Lenders” shall exclude the Term Lenders (in their
capacities as such) and shall be determined without giving effect to Total
Outstandings under the Initial Term Facility, any Incremental Term Facility or
any other term loan facility included as a Facility and the aggregate unused
Term Commitments, in each case solely in connection with any amendment, waiver,
consent or approval with respect to (i) Section 4.02 for Credit Extensions under
any Revolving Credit Facility, (ii) the financial covenants set forth in
Section 7.15(a) or (b) or any Financial Covenant Default (as provided in
Section 7.15), (iii) any extension of the maturity date for any Revolving Credit
Facility, (iv) the termination of the Revolving Credit Commitments, any
acceleration of the Revolving Credit Loans and any requirement to Cash
Collateralize the L/C Obligations in each case pursuant to Section 8.02,
(v) interest rates or fees payable in connection with any Revolving Credit
Facility, (vi) any provision of Article 2 relating to payments required to be
made (including any Cash Collateral required to be provided) by the Parent
Borrower or its Subsidiaries solely with respect to any Revolving Credit
Facility and (vii) any provision requiring that any payments be made or shared
on a pro rata basis solely between or among Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Amendment Effective Date, any secretary or
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Parent Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Parent Borrower’s stockholders, partners or members (or
the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

 

58



--------------------------------------------------------------------------------

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revolver Termination Date” means the first date on which the Revolving Credit
Commitments shall have been terminated in full, all Revolving Credit Loans and
Swing Line Loans shall have been paid in full, all accrued and unpaid interest
and fees payable in connection with the Revolving Credit Commitments and the
Revolving Credit Loans shall have been paid in full, and there shall be no
Letter of Credit outstanding hereunder that has not been fully Cash
Collateralized or backstopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer.

“Revolving Commitment Maturity Date” means (a) with respect to the 2014
Revolving Credit Loans or the 2014 Revolving Credit Commitments, the 2014
Revolving Commitment Maturity Date and (b) with respect to the 2016 Revolving
Credit Loans or the 2016 Revolving Credit Commitments, the 2016 Revolving
Commitment Maturity Date.

“Revolving Credit Borrowing” means a borrowing consisting of 2014 Revolving
Credit Loans or 2016 Revolving Credit Loans, in each case, of the same Type and,
in the case of Eurodollar Rate Loans, having the same Interest Period made by
each of the 2014 Revolving Credit Lenders or 2016 Revolving Credit Lenders, as
applicable, pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, with respect to each 2014 Revolving Credit
Lender, its 2014 Revolving Credit Commitment and with respect to each 2016
Revolving Credit Lender, its 2016 Revolving Credit Commitment. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$147,000,000 on the Amendment Effective Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement (including
Section 2.14).

“Revolving Credit Exposure” means (i) with respect to each 2014 Revolving Credit
Lender, such Lender’s 2014 Revolving Credit Exposure and (ii) with respect to
each 2016 Revolving Credit Lender, such Lender’s 2016 Revolving Credit Exposure.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that is a 2014
Revolving Credit Lender or a 2016 Revolving Credit Lender at such time.

“Revolving Credit Loan” means any 2014 Revolving Credit Loan or 2016 Revolving
Credit Loan.

 

59



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of the Parent Borrower payable
to any Revolving Credit Lender or its registered assigns, in substantially the
form of Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Parent
Borrower to such Revolving Credit Lender resulting from any Class of the
Revolving Credit Loans made by such Revolving Credit Lender.

“Royal Bank” means Royal Bank of Canada.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds in the place of disbursement
or payment.

“Scheduled Dispositions” has the meaning specified in Section 7.05(q).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank and designated in writing by the Parent
Borrower to the Administrative Agent as a “Secured Hedge Agreement”.

“Secured Parties” has the meaning specified in the U.S. Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreements” means, collectively, the U.S. Security Agreement, the
Canadian Security Agreement and the Deed of Hypothec executed by Axcan Pharma
Inc., each other foreign security agreement delivered hereunder, together with
each other Security Agreement Supplement or other security agreements executed
and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the U.S. Security
Agreement.

“Seller Note” has the meaning specified in Schedule 1.01D.

“Senior Notes” means the Senior Unsecured Notes and the Senior Secured Notes.

“Senior Notes Indentures” means the Senior Unsecured Notes Indenture and the
Senior Secured Notes Indenture.

 

60



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period, in each case for Parent
Borrower and its Restricted Subsidiaries.

“Senior Secured Notes” means the 2015 Senior Secured Notes.

“Senior Secured Notes Indenture” means the 2015 Senior Secured Notes Indenture.

“Senior Secured Notes Trustee” means the “Trustee” as defined in the Senior
Secured Notes Indenture.

“Senior Unsecured Notes” means the Parent Borrower’s senior unsecured notes due
2016.

“Senior Unsecured Notes Indenture” means the Indenture for the Senior Unsecured
Notes, dated as of May 6, 2008, as the same may be amended, modified, replaced
or refinanced to the extent permitted by this Agreement.

“Share Purchase Agreement” has the meaning specified in Schedule 1.01D to this
Agreement.

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D).

“Solicited Discounted Prepayment Notice” means a written notice of a Borrower
Solicitation of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D), substantially in the form of Exhibit M.

“Solicited Discounted Prepayment Offer” means an irrevocable written offer by a
Term Lender, substantially in the form of Exhibit N, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable

 

61



--------------------------------------------------------------------------------

liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an absolute or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Discount” has the meaning specified in Section 2.05(a)(v)(B).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B).

“Specified Discount Prepayment Notice” means a written notice of Borrower Offer
of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B),
substantially in the form of Exhibit O.

“Specified Discount Prepayment Response” means an irrevocable written response
by a Term Lender to a Specified Discount Prepayment Notice, substantially in the
form of Exhibit P.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B).

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B).

“Specified Subsidiary” means, at any date of determination, (a) each Material
Subsidiary of the Parent Borrower (i) whose total assets at the last day of the
most recent Test Period were equal to or greater than 10.0% of Total Assets at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 10.0% of the consolidated gross revenues of the Parent Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP and (b) each other Material Subsidiary that is the subject
of an Event of Default under Section 8.01(f) or Section 8.01(g) and that, when
such Material Subsidiary’s total assets or gross revenues are aggregated with
the total assets or gross revenues, as applicable, of each other Material
Subsidiary that is the subject of an Event of Default under Section 8.01(f) or
Section 8.01(g) would constitute a Specified Subsidiary under clause (a) above.

 

62



--------------------------------------------------------------------------------

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Parent Borrower or any Disposition or acquisition of a
business unit, line of business, division or product line, including research
and development and related assets in respect of any product by the Parent
Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.

“Spin Out” has the meaning specified on Schedule 1.01D.

“Sponsor Group” means (i) TPG Biotechnology Partners II, L.P., TPG Partners V,
L.P., TPG FOF V-A, L.P. and TPG FOF V-B, L.P. and their respective Affiliates
and Persons, funds or partnerships managed by any of them or any of their
respective Affiliates, but not including, however, any of their respective
portfolio companies and (ii) the Sponsors.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsors or their advisors and the
Parent Borrower.

“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsors” means TPG Partners V, L.P. and its Affiliates and funds or
partnerships managed by any of them or any of their respective Affiliates, but
not including, however, any of their respective portfolio companies.

“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C).

“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

 

63



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

64



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means RBCCM as syndication agent under this Agreement.

“Takeout Date” has the meaning specified in Section 2.03(c).

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to each of the Borrowers pursuant to Section 2.01(a) in an aggregate amount
with respect to each Borrower not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01B under the caption “Term Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including under Section 2.14). The initial
aggregate amount of the Term Commitments is $750,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means a Loan made pursuant to Section 2.01(a).

“Term Note” means a promissory note of a Borrower payable to any Term Lender or
its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of such Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender to such Borrower.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time

 

65



--------------------------------------------------------------------------------

(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b). A Test Period may be designated by
reference to the last day thereof (i.e., the “December 31, 2007 Test Period”
refers to the period of four consecutive fiscal quarters of the Parent Borrower
ended December 31, 2007), and a Test Period shall be deemed to end on the last
day thereof.

“Threshold Amount” means $25,000,000.

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b) after the Amendment Effective Date, the Pro Forma
Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period, in each case for Parent Borrower
and its Restricted Subsidiaries.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the Parent
Borrower or any Restricted Subsidiary in connection with the 2008 Transaction,
the Transactions and the 2011 Reorganization, including payments to officers,
employees and directors as change of control payments, severance payments,
special or retain bonuses and charges for repurchases or rollover of, or
modification to, stock options.

“Transactions” means the transactions described in Schedule 1.01D.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

66



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (i) each Subsidiary of the Parent Borrower
listed on Schedule 1.01C, (ii) any Subsidiary of the Parent Borrower designated
by the board of directors of the Parent Borrower as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the date hereof and (iii) any Subsidiary
of an Unrestricted Subsidiary, in each case, until such Person ceases to be an
Unrestricted Subsidiary of the Parent Borrower in accordance with Section 6.14
or ceases to be a Subsidiary of the Parent Borrower, provided that no Borrower
may be an Unrestricted Subsidiary at any time.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 3.01(c).

“U.S. Security Agreement” means the U.S. Security Agreement dated as of
February 25, 2008 executed by Holdings, the Borrowers and each Loan Party that
is a Domestic Subsidiary.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effect of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

67



--------------------------------------------------------------------------------

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Except as otherwise expressly provided in Section 7.03, for purposes of
determining compliance with Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09
and 7.12 at any time, in the event that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, Affiliate Transaction, Contractual Obligation
or prepayment of Indebtedness meets the criteria of more than one of the
categories of transactions permitted pursuant to any clause of such Sections
7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, such transaction (or portion
thereof) at any time shall be permitted under one or more of such clauses as
determined by the Parent Borrower in its sole discretion at such time.

 

68



--------------------------------------------------------------------------------

Section 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

Section 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law; and (c) references to any Person shall include the
successors and permitted assigns of such Person.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Senior Secured Leverage
Ratio, Consolidated Interest Expense Ratio and the Total Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.07.

(b) In the event that the Parent Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
included in the definitions of Consolidated Senior Secured Debt or Consolidated
Total Debt, as the case may be (in each case, other than Indebtedness incurred
or repaid under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced), subsequent to the end of the Test
Period for which any financial ratio or test is being calculated but prior to or
simultaneously with the event for which such calculation is being made, then
such financial ratio or test shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the

 

69



--------------------------------------------------------------------------------

last day of the applicable Test Period (except in the case of the Consolidated
Interest Expense Ratio (or similar ratio), such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
as if the same had occurred on the first day of the applicable Test Period).

(c) For purposes of calculating any financial ratio or test, Specified
Transactions that have been made by the Parent Borrower or any of its Restricted
Subsidiaries during the applicable Test Period or subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and the change in Consolidated EBITDA resulting
therefrom) had occurred on the first day of the applicable Test Period. If since
the beginning of any such Test Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Parent Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.04, then any applicable financial
ratio or test shall be calculated giving pro forma effect thereto for such
period as if such Specified Transaction occurred at the beginning of the
applicable Test Period.

(d) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Consolidated Interest Expense Ratio is made had been the applicable rate for the
entire period (taking into account any interest hedging arrangements applicable
to such Indebtedness). Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Parent Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a Eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Parent Borrower or Restricted Subsidiary may designate.

(e) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent Borrower and may include, for the avoidance of
doubt, cost savings, operating expense reductions and synergies resulting from
such Specified Transaction which is being given pro forma effect that have been
or are expected to be realized; provided that (A) such amounts are projected by
the Parent Borrower in good faith to a result from actions either taken or
expected to be taken within 12 months after the end of such Test Period (which
cost savings, operating expense reductions and synergies shall be subject only
to

 

70



--------------------------------------------------------------------------------

certification by management of the Parent Borrower and calculated on a pro forma
basis as though such cost savings and synergies had been realized on the first
day of such period) and (B) no amounts shall be added pursuant to this clause to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (including, without limitation, through clause (a)(ix) of
the definition thereof) with respect to such period.

Notwithstanding the foregoing, when calculating the Total Leverage Ratio for the
purpose of the definition of “Applicable Rate”, Senior Secured Leverage Ratio
for the purpose of Section 2.05(b) and the Total Leverage Ratio and Consolidated
Interest Expense Ratio for the purposes of Section 7.15, (x) the events
described in this Section 1.07 that occurred subsequent to the end of the Test
Period shall not be given pro forma effect and (y) Section 1.07(d) shall not
apply.

Section 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans. (a) The Term Borrowings. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make loans to
each Borrower denominated in Dollars (x) on the Amendment Effective Date in an
amount equal to such Term Lender’s Pro Rata Share of $500,000,000 and (y) on the
Delayed Funding Date in an amount equal to such Term Lender’s remaining Term
Commitment on such date. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. For the avoidance of doubt,
the Term Loans shall constitute a single Class and tranche for all purposes
hereunder irrespective of the date of Borrowing.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Parent Borrower as elected by the Parent Borrower
pursuant to Section 2.02 from time to time, on any Business Day after the
Closing Date until the Revolving Commitment Maturity Date applicable to such
Lender’s Revolving Credit Commitment in an aggregate principal amount

 

71



--------------------------------------------------------------------------------

not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment. All
Revolving Credit Loans will be made by all Revolving Credit Lenders (including
both 2014 Revolving Credit Lenders and 2016 Revolving Credit Lenders) in
accordance with their Pro Rata Share of the Revolving Credit Facility until the
2014 Revolving Commitment Maturity Date; thereafter, all Revolving Credit Loans
will be made by the 2016 Revolving Credit Lenders in accordance with their Pro
Rata Share of the 2016 Revolving Credit Facility until the 2016 Revolving
Commitment Maturity Date. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Parent
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05 and
reborrow under this Section 2.01(b). Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing (other than Swing Line Borrowings
with respect to which this Section 2.02 shall not apply), each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent (on its own behalf or on behalf
of the Co-Borrower in the case of Borrowings by the Co-Borrower), which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 noon (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans and (ii) one (1) Business
Day before the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in subclause (i) above may be delivered not later than
9:00 a.m. two Business Days prior to the Closing Date in the case of the initial
Credit Extensions. Each telephonic notice by the Parent Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Parent Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Parent Borrower (on its own behalf or,
when indicated in the case of a Term Borrowing, on behalf of

 

72



--------------------------------------------------------------------------------

the Co-Borrower) is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto; provided, that the Term
Loans borrowed on the Amendment Effective Date (x) initially shall be Eurodollar
Rate Loans having an interest period of one (1) month and (y) if such initial
Interest Period shall end on a day prior to the Delayed Funding Date, shall be
automatically converted into Base Rate Loans at the end of such initial Interest
Period and shall remain Base Rate Loans until the Delayed Funding Date. If the
Parent Borrower fails (on its own behalf or on behalf of the Co-Borrower) to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Parent Borrower requests (on its own behalf or on
behalf of the Co-Borrower) a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Parent Borrower (on its own behalf or on behalf
of the Co-Borrower), the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is on the Amendment Effective Date, the conditions set forth in
Section 5 of the Amendment Agreement, and in such case the conditions set forth
in Section 4.02 shall not apply), the Administrative Agent shall make all funds
so received available to the specified Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Parent Borrower;
provided that if, on the date the Committed Loan Notice with respect to a

 

73



--------------------------------------------------------------------------------

Borrowing under a Revolving Credit Facility is given by the Parent Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings and second,
to the Parent Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, the Administrative Agent or
the Required Facility Lenders may require that no Loans under the applicable
Facility may be converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twenty (20) Interest Periods in effect unless
otherwise agreed between the Parent Borrower and the Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and

 

74



--------------------------------------------------------------------------------

the applicable Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrowers, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If a Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

Section 2.03. Letters of Credit. (a) The Letter of Credit Commitments.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Parent Borrower (provided that
any Letter of Credit may be for the benefit of any Subsidiary of the Parent
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drawings under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if, as of the date of the applicable Letter of Credit, (x) the
Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the aggregate amount of the Revolving Credit Commitments or (z) the
Outstanding Amount of all L/C Obligations would exceed the L/C Sublimit. Each
request by the Parent Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Parent Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Parent Borrower’s ability to obtain Letters
of Credit shall be fully revolving, and accordingly the Parent Borrower may,
during the foregoing period, obtain Letters

 

75



--------------------------------------------------------------------------------

of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender shall have
approved such expiry date or (2) the Outstanding Amount of the L/C Obligations
in respect of such requested Letter of Credit has been Cash Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally; or

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such

 

76



--------------------------------------------------------------------------------

time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article 9 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 9 included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Parent Borrower delivered to an L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Parent Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:00 noon at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the expiry date
thereof; (c) the name and address of the beneficiary thereof; (d) the documents
to be presented by such beneficiary in case of any drawing thereunder; (e) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (f) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.

 

77



--------------------------------------------------------------------------------

Unless the relevant L/C Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article 4
shall not then be satisfied, then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Parent Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share (calculated prior to the 2014
Revolving Commitment Maturity Date by reference to the Revolving Credit Facility
and thereafter by reference to the 2016 Revolving Credit Facility) times the
amount of such Letter of Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time until an expiry date not
later than the applicable Letter of Credit Expiration Date; provided that the
relevant L/C Issuer shall not permit any such renewal if (A) the relevant L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received actual notice (which may
be by telephone or in writing) sufficiently in advance of the Nonrenewal Notice
Date from the Administrative Agent or any Revolving Credit Lender, as
applicable, or the Parent Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (it being understood that such
notice shall not be presumptively sufficient

 

78



--------------------------------------------------------------------------------

unless such notice is provided not less than five (5) Business Days in advance
of such Nonrenewal Notice Date).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Parent
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date (the “Takeout Date”) which is the later of (x) the first Business Day after
the giving of the related notice pursuant to the preceding sentence or (y) the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Parent Borrower shall reimburse the L/C Issuer through the
Administration Agent in an amount equal to the amount of such drawing, together
with (if the Takeout Date and the Honor Date are not the same) interest on such
amount at the rate applicable to Base Rate Loans that are 2016 Revolving Credit
Loans from and including the Honor Date to but not including the Takeout Date.
If the Parent Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the
Takeout Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof. In
such event, the Parent Borrower shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Takeout Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments, and subject to the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
any Unreimbursed Amount in respect of a Letter of Credit not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent
(which may be the same Business Day such notice is provided if such notice is
provided prior to 12:00 noon),

 

79



--------------------------------------------------------------------------------

whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan that is a Base Rate Loan to the Parent Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount of a Letter of Credit that is not
fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Parent Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Parent Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that, except with respect to the initial Credit
Extensions made on the Closing Date, each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Parent
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Parent Borrower to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

80



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Appropriate
Lender such Lender’s L/C Advance in respect of such payment in accordance with
this Section 2.03(d), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Parent Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Appropriate Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c) is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The Obligations of the Revolving Credit Lenders under this
Section 2.03(d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Parent Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and

 

81



--------------------------------------------------------------------------------

irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing and notwithstanding anything to the contrary
hereinafter, shall not excuse any L/C Issuer from liability to the Parent
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims

 

82



--------------------------------------------------------------------------------

in respect of which are waived by the Parent Borrower to the extent permitted by
applicable Law) suffered by the Parent Borrower that are caused by acts or
omissions by such L/C Issuer constituting gross negligence or willful misconduct
on the part of such L/C Issuer.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.

(f) Role of L/C Issuers. Each Lender and the Parent Borrower agrees that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) any lack or alleged lack of due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Parent Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude the Parent Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(iii) of this Section 2.03(f); provided that anything in such clauses to the
contrary notwithstanding, the Parent Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Parent Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Parent Borrower that were caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or

 

83



--------------------------------------------------------------------------------

the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Parent Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing or (iii) for any reason, any
Letter of Credit is outstanding at the time of termination of the Revolving
Credit Commitments and a backstop letter of credit that is reasonably
satisfactory to the L/C Issuer is not in place, then the Parent Borrower shall
Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such Event
of Default), and shall do so not later than 2:00 p.m. on (x) in the case of the
immediately preceding clause (i) or (iii), (A) the Business Day that the Parent
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 noon or (B) if clause (A) above does not apply, the Business Day
immediately following the day that the Parent Borrower receives such notice and
(y) in the case of the immediately preceding clause (ii), the Business Day on
which an Event of Default set forth under Section 8.01(f) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. The
Parent Borrower hereby grants to the Administrative Agent, for the benefit of
the L/C Issuers and the Revolving Credit Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents
selected by the Administrative Agent in its sole discretion. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Parent Borrower. In the case of clause (i) or (ii) above, if
such Event of Default is cured or waived and no other Event of Default is then
occurring and continuing, the amount of any Cash Collateral shall be refunded to
the Parent Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. Subject to Section 2.03(n), the Parent Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share a Letter of Credit fee (the

 

84



--------------------------------------------------------------------------------

“L/C Fee”) for each Letter of Credit issued pursuant to this Agreement equal to
(A) the Applicable Rate times the daily maximum amount then available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit), minus (B) the fronting fee set
forth in Section 2.03(j) below. Such L/C Fees shall be computed on a quarterly
basis in arrears. Such L/C Fees shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Parent Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum (or such other lower rate as may be mutually agreed by the
Parent Borrower and the applicable L/C Issuer) on the daily maximum amount then
available to be drawn under such Letter of Credit. Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit and on the Letter of Credit Expiration Date and thereafter
on demand. In addition, the Parent Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Reporting. Each L/C Issuer that is not the Administrative Agent will report
in writing to the Administrative Agent (i) on the fifteenth Business Day of each
calendar quarter, the aggregate face amount of Letters of Credit issued by it
and outstanding as of the last Business Day of the preceding calendar quarter
(and on such other dates as the Administrative Agent may request), (ii) in the
event that an issuance, amendment, renewal or extension of a Letter of Credit
for which notice has been given in accordance with this Section is not effected
in accordance with the terms of such notice, prompt notice to such effect,
(iii) on

 

85



--------------------------------------------------------------------------------

each Business Day on which such L/C Issuer makes any L/C Disbursement, the date
and amount of such L/C Disbursement and (iv) on any Business Day on which the
Borrower fails to reimburse an L/C Disbursement required to be reimbursed to
such L/C Issuer on such day, the date and amount of such failure.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Parent Borrower, and that the Parent Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(n) Reallocation of Risk Participations. On the 2014 Revolving Commitment
Termination Date, all risk participations with respect to Letters of Credit
issued on or prior to the 2014 Revolving Commitment Termination Date, and all
obligations to make Revolving Credit Loans or L/C Advances pursuant to
Section 2.03 to reimburse the relevant L/C Issuer for any amount drawn under
such Letters of Credit, shall be reallocated to the 2016 Revolving Credit
Lenders in accordance with their Pro Rata Share of the 2016 Revolving Credit
Facility; provided that (i) no such reallocation shall occur if any Default or
Event of Default shall have occurred and be continuing, including for the
avoidance of doubt as a result of the Borrower’s failure to comply with its
obligations under Section 2.05(b)(iv) (and each 2014 Revolving Credit Lender
shall continue to be entitled to its pro rata share of the L/C Fees, determined
by reference to such 2014 Revolving Credit Lender’s share of aggregate L/C
Exposure for all outstanding Letters of Credit) and (ii) such reallocation shall
only be effected to the extent that it would not result in the 2016 Revolving
Credit Exposure of any 2016 Revolving Credit Lender exceeding such Lender’s 2016
Revolving Credit Commitments (and any portion of the risk participation or other
obligation not reallocated as a result of this clause (ii) shall terminate on
the 2014 Revolving Commitment Termination Date).

(o) Outstanding Letters of Credit. All Letters of Credit outstanding under the
Existing Credit Agreement on the Amendment Effective Date shall remain
outstanding hereunder on the terms set forth herein. Each Revolving Credit
Lender’s risk participation in each such Letter of Credit shall be determined in
accordance with such Lender’s Pro Rata Share, as provided in
Section 2.03(b)(ii), as if such Letter of Credit had been issued on the
Amendment Effective Date.

Section 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Parent Borrower from time

 

86



--------------------------------------------------------------------------------

to time on any Business Day until the 2016 Revolving Commitment Maturity Date in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Parent Borrower may borrow
under this Section 2.04, prepay under Section 2.05 and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans
shall only be denominated in Dollars. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share (calculated prior to the 2014 Revolving Commitment
Maturity Date by reference to the Revolving Credit Facility and thereafter by
reference to the 2016 Revolving Credit Facility) times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of

 

87



--------------------------------------------------------------------------------

the applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Parent Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Parent Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Revolving Credit Loan that is
a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Parent Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the date specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Parent Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c), the Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to

 

88



--------------------------------------------------------------------------------

the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of

 

89



--------------------------------------------------------------------------------

such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Revolving
Credit Lenders under this Section 2.04(d)(ii) shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Reallocation of Risk Participations. On the 2014 Revolving Credit
Termination Date, all risk participations with respect to Swing Line Loans
extended on or prior to the 2014 Revolving Commitment Termination Date and all
obligations to make Revolving Credit Loans pursuant to Section 2.04(c), shall be
reallocated to the 2016 Revolving Credit Lenders in accordance with their Pro
Rata Share of the 2016 Revolving Credit Facility; provided that (i) no such
reallocation shall occur if any Default or Event of Default shall have occurred
and be continuing, including for the avoidance of doubt as a result of the
Borrower’s failure to comply with its obligations under Section 2.05(b)(iv) and
(ii) such reallocation shall only be effected to the extent that it would not
result in the 2016 Revolving Credit Exposure of any 2016 Revolving Credit Lender
exceeding such Lender’s 2016 Revolving Credit Commitments (and any portion of
the risk participation or other obligation not reallocated as a result of this
clause (ii) shall terminate on the 2014 Revolving Commitment Termination Date).

Section 2.05. Prepayments. (a) Optional. (i) The Borrowers may, upon notice to
the Administrative Agent (which may be provided by the Parent Borrower on behalf
of the Co-Borrower), at any time or from time to time voluntarily prepay Term
Loans owing by it and, in the case of the Parent Borrower, Revolving Credit
Loans owing by it in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
12:00 noon (1) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any partial prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof

 

90



--------------------------------------------------------------------------------

or, in each case, if less, the entire principal amount thereof then outstanding;
and (D) prior to the 2014 Revolving Commitment Maturity Date, all optional
prepayments of Revolving Credit Loans pursuant to this paragraph shall be
applied to the 2014 Revolving Credit Loans and the 2016 Revolving Credit Loans
on a pro rata basis. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and the payment
amount specified in such notice shall be due and payable on the date specified
therein. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. Any prepayment of a Eurodollar Rate Loan or of a Term
Loan which is a Base Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to
Section 2.09(c) or Section 3.05. Each prepayment of the Loans pursuant to this
Section 2.05(a)(i) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.

(ii) The Parent Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $25,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, a
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Voluntary prepayments of Term Loans pursuant to Section 2.05(a)(i) shall be
applied to the remaining scheduled installments of principal owing by that
Borrower in respect thereof pursuant to Section 2.07(a) in a manner determined
at the discretion of such Borrower and specified in the notice of prepayment
(and absent such direction, in direct order of maturity).

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers may
prepay the outstanding Term Loans on the following basis:

 

91



--------------------------------------------------------------------------------

(A) Each Borrower shall have the right to make a voluntary prepayment of its
Term Loans at a discount to par pursuant to and in accordance with this
Section 2.05(a)(v) (any such prepayment, a “Discounted Term Loan Prepayment”)
pursuant to a Borrower Offer of Specified Discount Prepayment, Borrower
Solicitation of Discount Range Prepayment Offers or Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
Section 2.05(a)(v); provided that (x) the Parent Borrower shall not make any
Revolving Credit Borrowing or Swing Line Borrowing to fund any Discounted Term
Loan Prepayment and (y) no Borrower shall initiate any action under this
Section 2.05(a)(v) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date or (II)
at least three (3) Business Days shall have passed since the date any Borrower
was notified that no Term Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

(B)(1) Subject to the proviso to subsection (A) above, each Borrower may from
time to time offer to make a Discounted Term Loan Prepayment with respect to its
Term Loans by providing the Auction Agent with three (3) Business Days’ notice
in the form of a Specified Discount Prepayment Notice; provided that (I) any
such offer shall be made available to each Term Lender holding Term Loans of the
tranche or tranches of Term Loans that are the subject of such offer, (II) any
such offer shall specify the tranche or tranches of Term Loans subject to such
offer, the aggregate principal amount offered to be prepaid (the “Specified
Discount Prepayment Amount”) with respect to each applicable tranche, and the
specific percentage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and

 

92



--------------------------------------------------------------------------------

whole increments of $500,000 in excess thereof and (IV) each such offer shall
remain open through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its Term Loans of the applicable tranche
or tranches at the Specified Discount and, if so (such accepting Term Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Term Lender’s Term Loans to be prepaid at such offered discount. Each acceptance
of a Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender
shall be irrevocable. Any Term Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the
applicable Borrower will prepay outstanding Term Loans pursuant to this
paragraph (B) of each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in each
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2); provided that, if the aggregate principal amount of Term Loans
of a tranche accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount with respect to such
tranche, such prepayment shall be made pro-rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and

 

93



--------------------------------------------------------------------------------

the Auction Agent (in consultation with the Parent Borrower and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the applicable
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid at the Specified Discount on
such date, (II) each Term Lender of the Discounted Prepayment Effective Date,
and the aggregate principal amount and the tranches of Term Loans to be prepaid
at the Specified Discount on such date and (III) each Discount Prepayment
Accepting Lender of the Specified Discount Proration, if any, and confirmation
of the principal amount, tranche and Type of Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Auction Agent
of the amounts stated in the foregoing notices shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to a Borrower shall be due and payable by such Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(C)(1) Subject to the proviso to subsection (A) above, each Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended to
each Term Lender holding Term Loans of the tranche or tranches of Term Loans
that are the subject of such solicitation of Discount Range Prepayment Offers,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be paid by such Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts

 

94



--------------------------------------------------------------------------------

may be offered with respect to different tranches of Term Loans and, in such an
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by a Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Discount Range Prepayment Response Date”). Each relevant Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Term Lender
is willing to allow prepayment of any or all of its then outstanding Term Loans
of the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Parent Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The applicable Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par

 

95



--------------------------------------------------------------------------------

within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
so as to yield a Discounted Term Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
the sum of all Submitted Amounts. Each Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the applicable Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discounted Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Parent Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the applicable Borrower of
the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid at
the Applicable Discount on such date, (II) each Term Lender

 

96



--------------------------------------------------------------------------------

of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to a Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(D)(1) Subject to the proviso to subsection (A) above, each Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended to each Term Lender holding Term Loans of the tranche or tranches of
Term Loans that are the subject of such solicitation of Solicited Discounted
Prepayment Offers, (II) any such notice shall specify the maximum aggregate
principal amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans such Borrower is willing to
prepay at a discount (it being understood that different Solicited Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by such Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted

 

97



--------------------------------------------------------------------------------

Prepayment Response Date”). Each relevant Term Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding
Term Loans and the maximum aggregate principal amount and tranches of such Term
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(2) The Auction Agent shall promptly provide the applicable Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrowers (the
“Acceptable Discount”), if any. If such Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrowers from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (2) (the “Acceptance Date”), such Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from such Borrower by the Acceptance Date, such
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will

 

98



--------------------------------------------------------------------------------

determine (in consultation with the applicable Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by such Borrower at the Acceptable Discount in
accordance with this Section 2.05(a)(v)(D). If such Borrower elects to accept
any Acceptable Discount, then such Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by the Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The applicable Borrower will prepay outstanding Term Loans pursuant to
this subsection (D) to each Qualifying Lender in the aggregate principal amount
and of the tranches specified in such Lender’s Solicited Discounted Prepayment
Offer at the Acceptable Discount; provided that if the aggregate Offered Amount
by all Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
applicable Borrower and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). The Auction Agent shall promptly, and in any case not
later than the next Business Day following the Solicited Discounted Prepayment
Response Date, notify (I) the applicable Borrower of the Discounted

 

99



--------------------------------------------------------------------------------

Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to a Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrowers and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrowers in connection therewith.

(F) If any Term Loan is to be prepaid in accordance with paragraphs (B) through
(D) above, the applicable Borrower shall, unless a Default or Event of Default
shall have occurred and be continuing, prepay such Term Loans on the Discounted
Prepayment Effective Date. The applicable Borrower shall make such prepayment to
the Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in same day funds not later than 11:00 a.m. (New
York time) on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Term Loans on a pro rata basis across such installments. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to
Section 2.05(a)(v) shall be

 

100



--------------------------------------------------------------------------------

paid to the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable. The aggregate principal amount of the
tranches and installments of the relevant Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Term Loan Prepayment. In connection with each prepayment pursuant to
Section 2.05(a)(v), the applicable Borrower shall make a representation to the
Lenders that it does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who have elected not to
receive such information).

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrowers.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrowers and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J)(i) The Borrowers shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) their

 

101



--------------------------------------------------------------------------------

offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at their discretion at any time
on or prior to the applicable Specified Discount Prepayment Response Date,
Discount Range Prepayment Response Date or Acceptance Date, respectively and
(ii) upon the continuance of a Default or an Event of Default at the applicable
time of prepayment, each offer to make a Discounted Term Loan Prepayment shall
be automatically revoked and each applicable Specified Discount Prepayment
Notice, Discount Range Prepayment Notice or Solicited Discounted Prepayment
Notice shall be automatically rescinded; provided that if any such offer is
revoked pursuant to clause (i) or (ii), any failure by a Borrower to make any
prepayment to a Term Lender, as applicable, pursuant to this Section 2.05(a)(v)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).

(K) For avoidance of doubt, any Term Loans voluntarily prepaid pursuant to a
Discounted Term Loan Prepayment shall be automatically and permanently cancelled
upon the consummation thereof.

(L) This Section 2.05(a)(v) shall supersede any provisions in Section 2.13 to
the contrary.

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Parent Borrower
(on its behalf and on behalf of the Co-Borrower) in respect of Borrowing by the
Co-Borrower shall offer to prepay, subject to clause (b)(vi) of this
Section 2.05, an aggregate principal amount of Term Loans (on a pro rata basis)
equal to (A) 50% (such percentage as it may be reduced as described below, the
“ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by
such financial statements (commencing with the fiscal year ended September 30,
2012) minus (B) the sum of (i) all voluntary prepayments of Term Loans during
such fiscal year pursuant to Section 2.05(a)(i), (ii) all prepayments,
repurchases or redemptions of the Senior Secured Notes and (iii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (i), (ii) and
(iii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that (x) the ECF Percentage shall be 25% if the Senior
Secured Leverage Ratio for the fiscal year covered by such financial statements
was less than or equal to 2.5 to 1.0 and (y) the ECF Percentage shall be 0% if
the

 

102



--------------------------------------------------------------------------------

Senior Secured Leverage Ratio for the fiscal year covered by such financial
statements was less than or equal to 1.5 to 1.0.

(ii)(A) If (x) the Parent Borrower or any of the Restricted Subsidiaries
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by a Restricted Subsidiary that is not a Loan Party
or a Disposition to the Borrower or a Restricted Subsidiary that is a
Guarantor), (e), (g), (h), (k), (l), (m), (n), (o), (p) or (r)) or (y) any
Casualty Event occurs, which results in the realization or receipt by the Parent
Borrower or such Restricted Subsidiary of Net Cash Proceeds, the Parent Borrower
(on its behalf and on behalf of the Co-Borrower in respect of Borrowings by the
Co-Borrower) shall offer to prepay on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clauses (b)(vi) and (b)(vii) of this Section 2.05, an
aggregate principal amount of Term Loans (on a pro rata basis) equal to 100% of
all Net Cash Proceeds realized or received; provided that, if at the time that
any such prepayment would be required, the Parent Borrower is required to offer
to repurchase Permitted Secured Debt (or any Permitted Refinancing thereof that
is secured on a pari passu basis with the Obligations) pursuant to the terms of
the documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Permitted Secured Debt (or Permitted
Refinancing thereof) required to be offered to be so repurchased, “Other
Applicable Indebtedness”), then the Parent Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness) to
the prepayment of the Loans and to the repurchase of Other Applicable
Indebtedness, and the amount of prepayment of the Loans that would have
otherwise been required pursuant to this Section 2.05(b)(ii)(A) shall be reduced
accordingly; provided further, that except as provided in Section 7.05(j)(iii),
no prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Parent Borrower shall
have, on or prior to such date, given written notice to the Administrative Agent
of its intent to reinvest in accordance with Section 2.05(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition (x) specifically excluded from the
application of Section 2.05(b)(ii)(A), (y) any Disposition pursuant to
Section 7.05(f) or (z) as specifically provided in Section 7.05(j)) or any
Casualty Event, at the option of the Borrowers, the Borrowers may reinvest all
or any portion of such Net Cash Proceeds in assets useful for their business
within (x) fifteen (15) months

 

103



--------------------------------------------------------------------------------

following receipt of such Net Cash Proceeds or (y) if the Parent Borrower or any
of the Restricted Subsidiaries enters into a legally binding commitment to
reinvest such Net Cash Proceeds within fifteen (15) months following receipt
thereof, within the later of (1) fifteen (15) months following receipt thereof
and (2) ninety (90) days of the date of such legally binding commitment;
provided that if any Net Cash Proceeds are no longer intended to be or cannot be
so reinvested at any time after delivery of a notice of reinvestment election,
and subject to clauses (b)(v) and (b)(vii) of this Section 2.05, an amount equal
to any such Net Cash Proceeds shall be applied within five (5) Business Days
after a Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.

(iii) If the Parent Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 (but subject to Section 7.03(z)), the Parent Borrower (on its own
behalf and on behalf of the Co-Borrower in respect of Borrowings by the
Co-Borrower) shall offer to prepay, subject to clause (b)(vi) of this
Section 2.05, an aggregate principal amount of Term Loans (on a pro rata basis)
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

(iv)(x) If for any reason at any time the aggregate 2014 Revolving Credit
Exposure exceeds the 2014 Revolving Credit Commitments then in effect, or the
aggregate 2016 Revolving Credit Exposure exceeds the 2016 Revolving Credit
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

(y) If for any reason at any time during the five Business Day period
immediately preceding the 2014 Revolving Commitment Maturity Date or the 2014
Revolving Commitment Early Termination Date, the 2014 Revolving Credit Lenders’
aggregate Revolving Credit Exposure attributable to the L/C Obligations and
Swing Line Loans exceeds the amount of the 2016 Revolving Credit Lenders’
aggregate 2016 Revolving Credit Commitments minus the aggregate 2016 Revolving
Credit Exposure at such time, then the Borrower shall promptly (and in any case
on or prior to the 2014 Revolving Commitment Maturity Date or the 2014 Revolving
Commitment Early Termination Date, as applicable) (x) prepay or cause to be
prepaid Revolving Credit Loans and, after all Revolving Credit Loans have been
prepaid,

 

104



--------------------------------------------------------------------------------

Swing Line Loans and (y) after all Loans shall have been prepaid, cash
collateralize Letters of Credit, in an aggregate amount necessary to eliminate
such excess.

(v)(A) Each prepayment of a Borrower’s Term Loans pursuant to this
Section 2.05(b) shall be applied to the remaining scheduled installments of
principal thereof pursuant to Section 2.07(a) in direct order of maturity; and
(B) each such prepayment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Share of such prepayment subject to clause
(vi) of this Section 2.05(b).

(vi) The Parent Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and the Borrower making such prepayment and shall provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
the Parent Borrower’s prepayment notice and of such Term Lender’s Pro Rata Share
of the prepayment. Each Term Lender may reject all or a portion of its Pro Rata
Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to clauses (i) through
(iii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Parent Borrower no later than 5:00
p.m. one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be offered to the Term Lenders not so declining such prepayment on a pro rata
basis in accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their Pro
Rata Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrowers (“Retained Declined Proceeds”).

 

105



--------------------------------------------------------------------------------

(vii) Notwithstanding any other provisions of this Section 2.05(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrowers hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (B) to the extent that the
Parent Borrower has determined in good faith that repatriation of any of or all
the Net Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or
Excess Cash Flow would have a material adverse tax cost consequence with respect
to such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary,
provided that, in the case of this clause (B), on or before the date on which
any Net Cash Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to this Section 2.05(b) (or
such Excess Cash Flow would have been so required if it were Net Cash Proceeds),
(x) the Borrowers apply an amount equal to such Net Cash Proceeds or Excess Cash
Flow to such reinvestments or prepayments as if such Net Cash Proceeds or Excess
Cash Flow had been received by the Borrowers rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Foreign Subsidiary.

(viii) In the event that a Term Lender of any Class rejects its Pro Rata Share
of any mandatory prepayment hereunder, the prepayments of

 

106



--------------------------------------------------------------------------------

the Term Loans of such Class of any Lenders that do not reject such prepayment
shall be applied ratably to their respective shares of each Borrowing of Term
Loans of such Class, in order that after giving effect thereto the remaining
share of each Term Lender of such Class in each outstanding Borrowing of Term
Loans of such Class shall be ratably equivalent.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date other than the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrowers may, in their
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrowers or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrowers or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05.

Section 2.06. Termination or Reduction of Commitments. (a) Optional. The Parent
Borrower (on its behalf or on behalf of the Co-Borrower, if applicable) may,
upon written notice to the Administrative Agent (i) terminate in full the
Commitments of the Class of Revolving Credit Commitments with the then shortest
maturity on a non-pro rata basis with any other tranche of Revolving Credit
Commitments and (ii) from time to time permanently reduce the unused Commitments
of any Class, in each case without premium or penalty; provided that (w) any
such notice shall be received by the Administrative Agent one (1) Business Day
prior to the date of termination or reduction, (x) any such partial reduction
shall be in an aggregate amount of $500,000 or any whole multiple of $100,000 in
excess thereof, (y) if, after giving effect to any reduction or termination of
the Commitments, the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the amount of
such excess and (z) except as provided in clause (i), the Parent

 

107



--------------------------------------------------------------------------------

Borrower shall not reduce the Revolving Credit Commitments of any Class under
this paragraph unless it shall simultaneously and ratably reduce the
corresponding Revolving Credit Commitments of each other Class. Except as
provided above, the amount of any such Revolving Credit Commitment reduction
shall not be applied to the Swing Line Sublimit unless otherwise specified by
the Parent Borrower. Notwithstanding the foregoing, the Parent Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitments shall be automatically and permanently
reduced to (i) $250,000,000 on the Amendment Effective Date after giving effect
to the Term Loans made on such date pursuant to Section 2.01(a), and (ii) $0 on
the Delayed Funding Date after giving effect to the Term Loans made on such date
pursuant to Section 2.01(a). Unless previously terminated, (i) the 2014
Revolving Credit Commitments shall terminate on the 2014 Revolving Commitment
Maturity Date and (ii) the 2016 Revolving Credit Commitments shall terminate on
the 2016 Revolving Commitment Maturity Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Revolving Credit Commitments shall be paid on the
effective date of such termination.

Section 2.07. Repayment of Loans. (a) Term Loans. Each Borrower shall repay to
the Administrative Agent for the ratable account of the Appropriate Lenders
(i) on the last Business Day of each March, June, September and December
beginning March 2011, an aggregate principal amount equal to 0.25% of the
aggregate gross principal amount of all Term Loans borrowed by it hereunder
(which payments shall be reduced as a result of the application of prepayments
by it in accordance with the order of priority set forth in Section 2.05) and
(ii) on the Maturity Date for the Term Loans, the aggregate principal amount of
all of such Borrower’s Term Loans outstanding on such date.

(b) Revolving Credit Loans. The Parent Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (i) on
the 2014 Revolving Commitment Maturity Date the aggregate principal amount of
all of its 2014 Revolving Credit Loans outstanding on such date and (ii) on the
2016

 

108



--------------------------------------------------------------------------------

Revolving Commitment Maturity Date the aggregate principal amount of all its
2016 Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Parent Borrower shall repay each Swing Line Loan on
the 2016 Revolving Commitment Maturity Date.

Section 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for 2016
Revolving Credit Loans that are Base Rate Loans.

(b) In the case of an Event of Default under Section 8.01(a) only, each Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Interest on each Loan shall be due and payable by the Borrower of such Loan
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

Section 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fees. (i) With respect to the 2014 Revolving Credit Facility, the
Parent Borrower shall pay to the Administrative Agent for the account of each
2014 Revolving Credit Lender in accordance with its Pro Rata Share, a commitment
fee equal to the Applicable Rate with respect to commitment fees times the
actual daily amount by which the aggregate 2014 Revolving Credit Commitment
exceeds the sum of (A) the Outstanding Amount of 2014 Revolving Credit Loans and
(B) the Outstanding Amount of L/C Obligations under the 2014 Revolving Credit
Facility; provided that any commitment fee accrued with respect to the 2014
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Parent

 

109



--------------------------------------------------------------------------------

Borrower so long as such Lender shall be a Defaulting Lender except to the
extent that such commitment fee shall otherwise have been due and payable by the
Parent Borrower prior to such time; provided, further, that no commitment fee
shall accrue on the 2014 Revolving Credit Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fees for the
2014 Revolving Credit Facility shall accrue at all times from the Closing Date
until the 2014 Revolving Commitment Maturity Date, including at any time during
which one or more of the conditions in Article 4 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date for such Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(ii) With respect to the 2016 Revolving Credit Facility, the Parent Borrower
shall pay to the Administrative Agent for the account of each 2016 Revolving
Credit Lender in accordance with its Pro Rata Share, a commitment fee equal to
the Applicable Rate with respect to commitment fees times the actual daily
amount by which the aggregate 2016 Revolving Credit Commitments exceeds the sum
of (A) the Outstanding Amount of 2016 Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations under the 2016 Revolving Credit Facility;
provided that any commitment fee accrued with respect to the 2016 Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Parent Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Parent Borrower prior to such time; provided, further,
that no commitment fee shall accrue on the 2016 Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee for the 2016 Revolving Credit Facility shall accrue at all times
from the Amendment Effective Date until the 2016 Revolving Commitment Maturity
Date, including at any time during which one or more of the conditions in
Article 4 is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Amendment Effective Date, and on the 2016
Revolving Commitment Maturity Date. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and

 

110



--------------------------------------------------------------------------------

multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees. Each Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

(c) Prepayment Fee. Upon any prepayment or repricing of the Term Loans as part
of a Repricing Transaction prior to the first anniversary of the Amendment
Effective Date, the Parent Borrower shall pay a prepayment premium (the
“Prepayment Fee”) equal to 1.0% of the principal amount of the Term Loans
prepaid or 1.0% of the principal repriced pursuant to such Repricing
Transaction. All such premium payments shall be paid to the Administrative Agent
for the ratable benefit of the affected Lenders.

Section 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender to each Borrower shall be evidenced by one or more accounts or records
maintained by such Lender and evidenced by one or more entries in the Register
maintained by the Administrative Agent, acting solely for purposes of Treasury
Regulation Section 5f.103-1(c), as agent for the Borrowers, in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to
each Borrower and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through

 

111



--------------------------------------------------------------------------------

the Administrative Agent, a Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Any Note evidencing a Revolving Credit Loan (as such term is
defined in the Existing Credit Agreement) prior to the Amendment Effective Date
may be exchanged, upon the request of the relevant Lender made through the
Administrative Agent and surrender of such Note to the Parent Borrower through
the Administrative Agent, for Notes evidencing the 2014 Revolving Credit Loans
and 2016 Revolving Credit Loans into which such Lender’s Revolving Credit Loans
were converted on the Amendment Effective Date.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from a Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.12. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Same Day Funds not later than 2:00 p.m. on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall

 

112



--------------------------------------------------------------------------------

be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by a Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(c) Unless a Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender or an L/C Issuer hereunder, that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to such Lender or L/C
Issuer. If and to the extent that such payment was not in fact made to the
Administrative Agent in Same Day Funds, then such Lender or L/C Issuer shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or L/C Issuer in Same Day
Funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender or L/C Issuer to the date such amount is repaid to the Administrative
Agent in Same Day Funds at the applicable Overnight Rate from time to time in
effect.

A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article 4 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

113



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 4.02 of the U.S. Security Agreement (assuming for such purposes that the
amounts owed to the Administrative Agent and the Lenders are the only Secured
Obligations (as defined therein) thereunder). If the Administrative Agent
receives funds for application to the Obligations of the Loan Parties under or
in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the sum of (a) the Outstanding Amount of all Loans outstanding at such
time and (b) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

Section 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it to a
Borrower, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations or Swing Line Loans held by them, as the
case may be, in respect of such Borrower as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so

 

114



--------------------------------------------------------------------------------

recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

Section 2.14. Incremental Facilities. (a) The Parent Borrower may at any time or
from time to time after the Amendment Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (i) an increase in any Revolving Credit
Commitments (each, an “Incremental Increase”) or (ii) the addition of one or
more new tranches of term loans (each, an “Incremental Term Facility” and
together with the Incremental Increases, the “Incremental Facilities”) in favor
of the Parent Borrower (in the case of an Incremental Increase) or the Borrowers
(or either of them) in the case of an Incremental Term Facility; provided that
(i) upon the effectiveness of any Incremental Amendment referred to below,
(x) no Default shall exist, (y) the financial covenants in Section 7.15 would be
satisfied on a pro forma basis for the most recent Test Period after giving
effect to the proposed borrowing of such Incremental Facilities (assuming such
Incremental Facilities were fully drawn) and any related transactions and
(z) the Senior Secured Leverage Ratio, determined on a pro forma basis after
giving effect to the proposed borrowing of such Incremental Facilities (assuming
such Incremental Facilities were fully drawn) and any related transactions,
shall not exceed 3.5:1, (ii) the representations and warranties in Article 5
shall be true and correct in all material respects, (iii) the maturity date of
any Incremental Term Facility shall be no earlier than the Maturity Date with
respect to the Term Loans, (iv) any Incremental Term Facility shall not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Term Loans, (v) any Incremental Increase shall be on the
same terms as the applicable increased Class of Revolving Credit Commitments,
and (vi) any fees payable in connection with such Incremental Facilities shall
be determined by the Parent Borrower and the applicable Lender or Additional
Lender providing such Incremental Facilities. Each tranche of Incremental
Facilities shall be in an aggregate principal amount that is not less than
$25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining

 

115



--------------------------------------------------------------------------------

availability under the limit set forth in the preceding sentence). The
Incremental Facilities shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans. Except as otherwise provided
in this Section 2.14, the Incremental Term Loans shall be treated substantially
the same as the Term Loans (in each case, including with respect to mandatory
and voluntary prepayments), provided that (i) the terms and conditions
applicable to Incremental Term Loans may be materially different from those of
the Term Loans to the extent such differences (other than interest rates and
amortization schedule) are reasonably acceptable to the Administrative Agent and
(ii) the interest rates and amortization schedule applicable to the Incremental
Term Loans shall be determined by the Parent Borrower and the lenders thereof.
Each notice from the Parent Borrower pursuant to this Section 2.14 shall set
forth the requested amount and proposed terms of the relevant Incremental
Facilities. Incremental Facilities may be made by any existing Lender (it being
understood that no existing Lender will have an obligation to provide or make
any portion of the commitments or loans under any Incremental Facility) or by
any other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Additional Lender’s making such Incremental Facilities.
Commitments in respect of Incremental Facilities shall become Commitments under
this Agreement, and any term loans made pursuant to an Incremental Term Facility
shall become Loans under this Agreement, pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Parent Borrower and, if applicable, the Co-Borrower,
each Lender agreeing to provide such Commitment or term loan, if any, each
Additional Lender, if any, and the Administrative Agent. Upon the effectiveness
of any Incremental Amendment, each Additional Lender, if any, shall become a
“Lender” under this Agreement with respect to its Commitments under such
Incremental Amendment, and the commitments of the Lenders agreeing to provide
such Incremental Facilities shall become “Commitments” hereunder; and any
Incremental Facilities shall, when made, constitute “Loans” under this
Agreement. The Incremental Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section 2.14. The effectiveness of (and, in the case of any Incremental
Amendment for an Incremental Term Facility, the borrowing under) any Incremental
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. The

 

116



--------------------------------------------------------------------------------

Parent Borrower or the Co-Borrower, as the case may be, shall use the proceeds
of the Incremental Facilities for any purpose not prohibited by this Agreement.

(b) In the event that the All-in Yield for any term loans made pursuant to an
Incremental Term Facility (“Incremental Term Loans”) prior to the second
anniversary of the Amendment Effective Date is more than 0.50% per annum greater
than the All-in Yield for the Term Loans, then the Applicable Rates for the Term
Loans shall be increased to the extent necessary so that the All-in Yield for
such Incremental Term Loans shall not be more than 0.50% per annum greater than
the All-in Yield for the Term Loans.

(c) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15. Amend and Extend Transactions. (a) At any time after the Amendment
Effective Date, the applicable Borrower and any Lender may agree, by notice to
the Administrative Agent (each such notice, an “Extension Notice”), to extend
the Maturity Date of such Lender’s Revolving Credit Commitments and/or Term
Loans (which term, for purposes of this provision, shall include any tranche of
term loans outstanding hereunder pursuant to a previous Amend and Extend
Transaction or an Incremental Term Facility) to the extended maturity date
specified in such Extension Notice; provided, that (i) the applicable Borrower
shall have offered to all Lenders under the applicable Facility the opportunity
to participate in such extension on a pro rata basis and on the same terms and
conditions to each such Lender, (ii) no Default shall have occurred and be
continuing prior to or after giving effect to any such extension, (iii) except
as to interest rates, fees, final maturity date and, in the case of an extension
of maturity of Term Loans and amortization, the extended Commitments (in the
case of an extension of maturity of Revolving Credit Commitments) or Term Loans
(in the case of an extension of maturity of Term Loans) shall have the same
terms as the Revolving Credit Commitments or Term Loans under the Facility that
was the subject of the Extension Notice, (iv) after giving effect to any such
extension, there shall be no more than two separate Maturity Dates in effect for
all Revolving Credit Commitments and (v) all documentation in respect of such
extension shall be consistent with the foregoing and in form and substance
reasonably satisfactory to the Administrative Agent. In connection with any such
extension, the Borrowers and the Administrative Agent, with the approval of the
extending Lenders, may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Parent Borrower, to establish new tranches or
sub-tranches in respect of the Revolving Credit Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Parent Borrower in
connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended

 

117



--------------------------------------------------------------------------------

tranches), in each case on terms consistent with this Section 2.15. Any
extension of the Revolving Credit Commitments shall require the consent of the
Issuing Bank and the Swing Line Lender to the extent that such extension
provides for issuance of Letters of Credit or the borrowing of Swing Line Loans
at any time during such extended period.

(b) In the event that the All-in Yield for any term loans the maturity for which
is extended prior to the second anniversary of the Amendment Effective Date in
accordance with paragraph (a) above (the “Extended Term Loans”) is more than
0.50% per annum greater than the All-in Yield for the Term Loans, then the
Applicable Rates for the Term Loans shall be increased to the extent necessary
so that the All-in Yield for such Extended Term Loans shall be not more than
0.50% per annum greater than the All-in Yield for the Term Loans.

Section 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(a) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among Lenders that are not Defaulting Lenders (each,
a “Non-Defaulting Lender”) in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Cash Collateral. If the reallocation described in (a) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or at law, immediately upon the request of
the Administrative Agent, the L/C Issuer or the Swing Line Lender, fully Cash
Collateralize the L/C Issuers’ and Swing Line Lenders’ Fronting Exposure (after
giving effect to paragraph (a) above). All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest-bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral

 

118



--------------------------------------------------------------------------------

pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to this
paragraph. Cash Collateral provided under any of this Section 2.16 or any other
provision of this Agreement shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied as required by the Loan Documents).

(c) Obligation To Make Swing Line Loans/Issue Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that the participations
therein will be fully allocated among Non-Defaulting Lenders in a manner
consistent with clause (a) above and the Defaulting Lender will not participate
therein except to the extent that such Defaulting Lender’s participation has
been or will be fully Cash Collateralized in accordance with clause (b) above
and (ii) the L/C Issuer shall not be required to make any L/C Credit Extension
unless it is satisfied that the participations therein will be fully allocated
among Non-Defaulting Lenders in a manner consistent with clause (a) above and
the Defaulting Lender will not participate therein except to the extent that
such Defaulting Lender’s participation has been or will be fully Cash
Collateralized in accordance with clause (b) above.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Defaulting Lender has
remedied all matters that caused such Lender to become a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Share as
contemplated hereunder, whereupon that Lender will cease to be a Defaulting
Lender; provided

 

119



--------------------------------------------------------------------------------

that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01. Taxes. (a) Except as required by law, any and all payments by a
Borrower (the term Borrowers under Article 3 being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by its net income (including branch
profits) imposed by reason of any connection between it and any jurisdiction
other than by executing or entering into any Loan Document, receiving payments
thereunder or having been a party to, performed its obligations under, or
enforced, any Loan Documents, (ii) franchise (and similar) taxes imposed on it
in lieu of net income taxes, (iii) any U.S. federal withholding taxes imposed in
respect of an Assignee (pursuant to an assignment under Section 10.07) on the
date it becomes an Assignee to the extent such tax is in excess of the tax that
would have been applicable had such assigning Lender not assigned its interest
arising under any Loan Document (unless such assignment is at the express
written request of the Parent Borrower) and (iv) any U.S. federal withholding
taxes imposed as a result of the failure (including, for the avoidance of doubt,
if not legally able to do so) of any Agent or Lender to comply with either the
provisions of Section 3.01(b) and (c) (in the case of any Foreign Lender, as
defined below) or the provisions of Section 3.01(c) (in the case of any U.S.
Lender, as defined below) and (v) any U.S. federal withholding taxes that would
not have been imposed but for FATCA, (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges
and all liabilities with respect thereto being hereinafter referred to as
“Taxes”). If the Borrower or a Guarantor is required to deduct any Taxes or
Other Taxes (as defined Section 3.01(e) below) from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01(a)), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been

 

120



--------------------------------------------------------------------------------

made, (ii) such Borrower or Guarantor shall make such deductions, (iii) such
Borrower or Guarantor shall pay the full amount deducted to the relevant taxing
authority in accordance with applicable law, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as practicable thereafter), such Borrower or
Guarantor shall furnish to such Agent or Lender (as the case may be) the
original or a facsimile copy of a receipt evidencing payment thereof to the
extent such a receipt has been made available to such Borrower or Guarantor. If
a Borrower or Guarantor fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to any Agent or any Lender the
required receipts or other required documentary evidence that has been made
available to a Borrower or Guarantor, such Borrower or Guarantor shall indemnify
such Agent and such Lender for any incremental Taxes that may become payable by
such Agent or such Lender arising out of such failure.

(b) To the extent it is legally able to do so, each Agent or Lender (including
an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Borrowers and the Administrative Agent prior to the Closing Date
(or on or prior to the date it becomes a party to this Agreement), an accurate,
complete and original signed copy of whichever of the following is applicable:
(i) Internal Revenue Service Form W-8BEN certifying that it is entitled to
benefits under an income tax treaty to which the United States is a party that
reduces the rate of withholding tax on payments of interest to zero;
(ii) Internal Revenue Service Form W-8ECI certifying that the income receivable
pursuant to any Loan Document is effectively connected with the conduct of a
trade or business in the United States; or (iii) if the Foreign Lender is not
(A) a bank described in Section 881(c)(3)(A) of the Code, (B) a 10-percent
shareholder described in Section 871(h)(3)(B) of the Code, or (C) a controlled
foreign corporation related to the Borrowers within the meaning of
Section 864(d) of the Code, a certificate to that effect in substantially the
form attached hereto as Exhibit I and an Internal Revenue Service Form W-8BEN,
certifying that the Foreign Lender is not a United States person.

(c) Thereafter and from time to time, each such Foreign Lender shall, to the
extent it is legally entitled to do so, (i) promptly submit to the Borrowers and
the Administrative Agent such additional duly completed and signed copies of one
or more of such forms or certificates (or such successor forms or certificates
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available to secure an exemption from or reduction
in the rate of U.S. federal withholding tax (A) on or before the date that any
such form, certificate or other evidence expires or becomes obsolete, (B) after
the occurrence of a change in the Foreign Lender’s circumstances requiring a
change in the most recent form, certificate or evidence previously delivered by
it to the

 

121



--------------------------------------------------------------------------------

Borrowers and the Administrative Agent, and (C) from time to time thereafter if
reasonably requested by a Borrower or the Administrative Agent, and
(ii) promptly notify the Borrowers and the Administrative Agent of any change in
the Foreign Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction. Without limiting or duplicating the foregoing,
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding taxes imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA, to the extent it is legally
entitled to do so, such Lender shall promptly deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation as shall be prescribed by applicable law, if any, or as otherwise
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to (x) comply with their
obligations under FATCA, (y) determine that such Lender has complied with such
Lender’s obligations under FATCA or (z) determine the amount to deduct and
withhold from such payment.

(d) Each Agent or Lender (including an Assignee to which a Lender assigns its
interest in accordance with Section 10.07) that is a “United States person”
(within the meaning of Section 7701(a)(3) of the Code) (each a “U.S. Lender”)
agrees to complete and deliver to the Parent Borrower and the Administrative
Agent an accurate, complete and original signed Internal Revenue Service Form
W-9 or successor form certifying that such Agent or Lender is not subject to
United States backup withholding tax (i) on or prior to the Closing Date (or on
or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete, (iii) after the occurrence
of a change in the Agent’s or Lender’s circumstances requiring a change in the
most recent form previously delivered by it to the Parent Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent.

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender is
subject to U.S. federal withholding tax at a rate in excess of zero percent at
the time such Lender or such Agent first becomes a party to this Agreement, such
U.S. federal withholding tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Taxes except to the extent such Foreign Lender is an Assignee and
such Foreign Lender’s assignor was entitled to additional amounts or indemnity
payments prior to the assignment. Further, the Borrowers shall not be required
pursuant to this Section 3.01 to pay any additional amount to, or to indemnify,
any Lender or Agent, as the case may be, to the extent that such Lender or such
Agent becomes subject to Taxes subsequent to the Closing Date (or, if later, the
date such Lender or Agent becomes a party to this Agreement) solely as a result
of a change in the place of organization or place of doing

 

122



--------------------------------------------------------------------------------

business of such Lender or Agent or a change in the Lending Office of such
Lender (other than at the written request of the Borrower to change such Lending
Office).

(f) The Parent Borrower and, in respect of Loans made to it, the Co-Borrower
agrees to pay any and all present or future stamp, court or documentary taxes
and any other excise, property, intangible or mortgage recording taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or (to the
extent required by law) registration of, or otherwise with respect to, any Loan
Document (including additions to tax, penalties and interest related thereto)
excluding, in each case, such amounts that result from an Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document, except to the extent that any such change is requested or
required in writing by the Parent Borrower (all such non-excluded taxes
described in this Section 3.01(f) being hereinafter referred to as “Other
Taxes”).

(g) If any Taxes or Other Taxes are directly asserted against any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and
the applicable Borrower will promptly pay such additional amounts so that each
of such Agent and such Lender receives an amount equal to the sum it would have
received had no such Taxes or Other Taxes been asserted whether or not such
Taxes or other Taxes were correctly or legally imposed or asserted. Payments
under this Section 3.01(g) shall be made within ten (10) days after the date
Parent Borrower receives written demand for payment from such Agent or Lender.

(h) A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Parent Borrower’s prior
written consent.

(i) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Borrower
pursuant to this Section 3.01, it shall use its reasonable best efforts to
receive such refund and upon receipt of any such refund shall promptly remit
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund plus any interest included in such
refund by the relevant taxing authority attributable thereto) to such Borrower,
net of all reasonable out of pocket expenses of the Lender or Agent, as the case
may be, and without interest

 

123



--------------------------------------------------------------------------------

(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that such Borrower, upon the request of the Lender or
Agent, as the case may be, agrees promptly to return such refund to such party
in the event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall provide the
applicable Borrower with a copy of any notice of assessment or other evidence of
the requirement to repay such refund received from the relevant taxing authority
(provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential in its reasonable discretion). Nothing herein
contained shall interfere with the right of a Lender or Agent to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any tax refund or make available its tax returns or any other information it
reasonably deems confidential or require any Lender to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remission or repayments to which it may be entitled.

(j) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender it will, if
requested by the Parent Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan or Letter of Credit
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Taxes or Other Taxes
required to be deducted or withheld or paid by a Borrower; provided that such
efforts are made at the Borrowers’ expense and on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.01(j) shall affect or postpone any of the
Obligations of a Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (f).

(k) The Loan Parties and Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.

Section 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurodollar Rate Loans, or to determine or charge interest rates based
upon the applicable Eurodollar Rate, then, on notice thereof by such Lender to
the Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue any affected Eurodollar Rate Loans or to convert Base Rate
Loans to such Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrower (or the Parent Borrower on behalf of the Co-Borrower)
may

 

124



--------------------------------------------------------------------------------

revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans and shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or convert all then outstanding affected
Eurodollar Rate Loans of such Lender to such Borrower to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that deposits are not
being offered to banks in the relevant interbank eurodollar market for the
applicable amount and the Interest Period of such Eurodollar Rate Loan, in each
case due to circumstances arising on or after the Closing Date, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain any affected
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the applicable Borrower (or the Parent Borrower on behalf of the
Co-Borrower) may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. (a) If any Lender reasonably determines that as a result
of the introduction of or any change in or in the interpretation of any Law, in
each case after the Closing Date, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes covered by
Section 3.01, or which would have been so covered but for an exclusion included
therein, (ii) the imposition of, or any change in the rate of, any taxes payable
by

 

125



--------------------------------------------------------------------------------

such Lender with respect to the Lender’s gross or net income, profits or revenue
(including value-added or similar taxes) and (iii) reserve requirements
contemplated by Section 3.04(c)) does not represent the cost to such Lender of
complying with the requirements of any applicable Law in relation to its making,
funding or maintaining of Eurodollar Rate Loans, then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the applicable Borrower in respect of
each affected Eurodollar Rate Loan shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction. At
any time when any Eurodollar Rate Loan is affected by the circumstances
described in this Section 3.04(a), the applicable Borrower may either (i) if the
affected Eurodollar Rate Loan is then being made pursuant to a Borrowing, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrowers receive any
such demand from such Lender or (ii) if the affected Eurodollar Rate Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert such Eurodollar
Rate Loan into a Base Rate Loan.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), each Borrower shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
relating to the Loans to such Borrower after receipt of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan to it equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such

 

126



--------------------------------------------------------------------------------

Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the applicable Borrower shall have received at least fifteen
(15) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
this Section 3.04.

Section 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, each Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan to it on a day other than the last day of the Interest Period for such
Loan; or

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurodollar Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

Section 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or Lender claiming compensation under this Article 3 shall deliver a certificate
to the Parent Borrower setting forth the additional amount or amounts to be paid
to it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Agent or Lender may use any reasonable averaging
and attribution methods.

 

127



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies a Borrower of the event that gives rise to
such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period shall be extended to include the period of
retroactive effect thereof; and provided, further, for the avoidance of doubt,
that, in the case of (i) an indemnification due to a failure of the Borrower or
Guarantor pursuant to the last sentence of Section 3.01(a), or (ii) a
reimbursement pursuant to Section 3.01(g) or (iii) a repayment of a refund
pursuant to 3.01(i), such 180-day period shall commence on the earlier of the
date on which the Lender (A) is notified by the relevant taxing authority or
(B) makes a payment or files a tax return with respect to the amount claimed. If
any Lender requests compensation by the Borrowers under Section 3.04, the Parent
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Rate Loans, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans to each Borrower held
by the Lenders holding Eurodollar Rate Loans and by such Lender are held pro
rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

(d) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, shall be deemed to have been adopted after
the Closing Date, regardless of the date enacted or adopted.

Section 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) any Lender requests reimbursement for amounts owing pursuant to
Section 3.01 or 3.04 as a result of any condition described in such Sections or
any Lender ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Parent

 

128



--------------------------------------------------------------------------------

Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Borrowers, in
the case of clauses (i) and (iii) only) all of its rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person; and provided further that in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, (i) the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents. No such replacement shall be deemed to be a waiver of any
rights that the Borrowers, the Administrative Agent or any other Lender shall
have against the replaced Lender and (ii) if the consent, amendment or waiver in
question contemplates a Repricing Transaction in respect of any Term Loans held
by such Non-Consenting Lender, the Parent Borrower shall pay the Prepayment Fee
(if any) required pursuant to Section 2.09(c) as if the outstanding Term Loans
of such Non-Consenting Lender were prepaid or repriced in their entirety in
connection with a Repricing Transaction on the date of the consummation of such
assignment.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrowers or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof). Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) the assignee Lender shall purchase, at par, all Loans, accrued
interest, accrued fees and other amounts owing to the assigning Lender as of the
date of replacement and (C) upon such payment (regardless of whether such
replaced Lender has executed an Assignment and Assumption or delivered its Notes
to the Borrowers or the Administrative Agent), the assignee Lender shall become
a Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time when it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby

 

129



--------------------------------------------------------------------------------

letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Parent Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

Section 3.08. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions to Effectiveness of This Agreement. The conditions to
effectiveness of the amendment and restatement of the Existing Credit Agreement
in the form of this Agreement, and to the Credit Extensions occurring on the
Amendment Effective Date, are set forth in Section 5 of the Amendment Agreement.

Section 4.02. Conditions to Certain Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans and other than a Committed Loan Notice
requesting a Borrowing of Term Loans on the Delayed Funding Date) is subject to
the following conditions precedent:

(a) Except in the case of the Credit Extensions on the Amendment Effective Date,
the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is

 

130



--------------------------------------------------------------------------------

qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) Except in the case of the Credit Extensions on the Amendment Effective Date,
no Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower (other than in connection with the Credit
Extension occurring on the Amendment Effective Date and other than as set forth
in Section 4.03) shall be deemed to be a representation and warranty that the
applicable conditions specified in Section 4.02(a) and (b) have been satisfied
on and as of the date of the applicable Credit Extension.

Section 4.03. Conditions to the Term Borrowing on the Delayed Funding Date. The
obligation of each Term Lender to honor any Request for Credit Extension with
respect to the Term Borrowing on the Delayed Funding Date pursuant to
Section 2.01(a) is subject to the following conditions precedent (which may be
modified or waived on or prior to the Delayed Funding Date with the prior
written consent of Term Lenders holding more than 50% of the undrawn Term
Commitments and without the consent of any other Lender):

(a) Not later than 2 Business Days following the Amendment Effective Date, the
Parent Borrower shall have delivered to the Senior Secured Notes Trustee (with a
copy to the Administrative Agent) a notice of redemption in respect of all
outstanding Senior Secured Notes in accordance with the Senior Secured Notes
Indenture.

(b) Each of the representations and warranties set forth in Sections 5.01(a),
5.02(a), 5.02(b)(i), 5.04, 5.13 and 5.17 shall be true and correct in all
material respects on and as of the Delayed Funding Date with the same effect as
though made on and as of the Delayed Funding Date; provided that to the extent
such representations and warranties expressly relate to an earlier date, they
shall be true and correct in all material respects as of such earlier date; and
provided further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

131



--------------------------------------------------------------------------------

(c) No Default shall exist under Section 8.01(a) or 8.01(f), or would result
under Section 8.01(a) or 8.01(f), from such proposed Credit Extension or from
the application of the proceeds therefrom.

(d) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

The Request for Credit Extension submitted by the Parent Borrower pursuant to
this Section 4.03 (other than in connection with the Credit Extension occurring
on the Amendment Effective Date) shall be deemed to be a representation and
warranty that the applicable conditions specified in Sections 4.03(a), (b) and
(c) have been satisfied on and as of the date of such Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization (to the extent such concept
exists in such jurisdiction), (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, (d) except as set forth on Schedule 5.01(d), is in compliance
with all applicable Laws, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action.

(b) Neither the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party nor the consummation of the
Transactions will (i) contravene the terms of any of such Person’s Organization
Documents, (ii) result in any breach or contravention of, or the

 

132



--------------------------------------------------------------------------------

creation of any Lien upon any of the property or assets of such Person or any of
the Restricted Subsidiaries (other than as permitted by Section 7.01) under
(x) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

Section 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, except for (a) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(b) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect and (c) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) (i) The
Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of each of the Parent
Borrower and its Subsidiaries and the Company and its Subsidiaries, as
applicable, as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP (in the case of the Borrower’s
financial statements) and International Financial Reporting Standards (in the
case of the Company’s financial statements) consistently applied throughout the
periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from audit, normal year end audit adjustments and the absence of
footnotes.

(ii) The unaudited pro forma consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at September 30, 2010 (including

 

133



--------------------------------------------------------------------------------

the notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of the Parent Borrower and its Subsidiaries
for the 12-month period ending on such date (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements), and have been based on such periods, and
pursuant to such methodologies as agreed by the Borrower and the Lead Arrangers
taking into account the Fiscal Alignment, and have been prepared in good faith,
based on assumptions believed by the Parent Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Parent Borrower and its
Subsidiaries as at September 30, 2010 and their estimated results of operations
for the period covered thereby.

(b) Since September 30, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Parent Borrower and its Subsidiaries for each fiscal year
ending after the Amendment Effective Date until the sixth anniversary of the
Amendment Effective Date, copies of which have been furnished to the
Administrative Agent prior to the Amendment Effective Date, and all Projections
delivered pursuant to Section 6.01 have been prepared in good faith on the basis
of the assumptions stated therein or the assumptions otherwise provided in
writing to the Administrative Agent prior to the Amendment Effective Date, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

Section 5.06. Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Parent Borrower, overtly threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Parent
Borrower or any of the Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect.

Section 5.07. Labor Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Parent Borrower or its Subsidiaries pending
or, to the knowledge of the Parent Borrower, threatened; (b) hours

 

134



--------------------------------------------------------------------------------

worked by and payment made based on hours worked to employees of each of the
Parent Borrower or the Subsidiaries have not been in violation of the Fair Labor
Standards Act to the extent applicable or any other applicable Laws dealing with
wage and hour matters; and (c) except as set forth on Schedule 5.07(c), all
payments due from any of the Parent Borrower or the Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.

Section 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

Section 5.09. Environmental Matters. (a) Except as could not reasonably be
expected to have a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries is in compliance with all Environmental Laws in all jurisdictions
in which each Loan Party and each of its Subsidiaries, as the case may be, is
currently doing business (including having obtained all Environmental Permits)
and (ii) none of the Loan Parties or any of their respective Subsidiaries has
become subject to any pending, or to the knowledge of the Parent Borrower,
threatened Environmental Claim or any other Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
in a manner that would reasonably be expected to have a Material Adverse Effect.

Section 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all federal
and state and foreign tax returns and reports required to be filed, and have
timely paid all federal and state and other taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

Section 5.11. ERISA Compliance. (a) Except as set forth in Schedule 5.11(a) or
as would not, either individually or in the aggregate, reasonably be

 

135



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has an
“accumulated funding deficiency” (as defined in Section 412 of the Code),
whether or not waived and, on and after the effectiveness of the Pension Act, no
Pension Plan has failed to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Pension Plan; (iii) none of Holdings, the Parent Borrower or any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) none of
Holdings, the Parent Borrower or any of their respective ERISA Affiliates has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of Holdings, the Parent Borrower
or any of their respective ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.11(b), as would not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is required to be funded, determined as of
the end of the most recently ended fiscal year of a Loan Party or Subsidiary
(based on the actuarial assumptions used for purposes of the applicable
jurisdiction’s financial reporting requirements), did not exceed the current
value of the assets of such Foreign Plan, and (ii) for each Foreign Plan which
is not required to be funded, the obligations of such Foreign Plan are properly
accrued.

Section 5.12. Subsidiaries. As of the Amendment Effective Date, neither Holdings
nor any other Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in
Holdings, the Borrowers and the Material Subsidiaries have been validly issued
and are fully paid and nonassessable, and all Equity Interests owned by Holdings
or any other Loan Party are owned free and clear of all security interests of
any Person except (a) those created under the Collateral Documents and (b) any

 

136



--------------------------------------------------------------------------------

nonconsensual Lien that is permitted under Section 7.01. As of the Amendment
Effective Date, Schedule 5.12, (i) sets forth the name and jurisdiction of each
Subsidiary, (ii) sets forth the ownership interest of Holdings, the Parent
Borrower and any other Subsidiary in each Subsidiary, including the percentage
of such ownership and (iii) identifies each Subsidiary that is a Subsidiary the
Equity Interests of which are required to be pledged on the Amendment Effective
Date pursuant to the Collateral and Guarantee Requirement.

Section 5.13. Margin Regulations; Investment Company Act. (a) No Loan Party is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) Neither of the Borrowers is an “investment company” under the Investment
Company Act of 1940.

Section 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

Section 5.15. Intellectual Property; Licenses, Etc. The Parent Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Parent Borrower, the operation of the respective businesses of the Parent
Borrower or any of the Subsidiaries as currently conducted does not infringe
upon, misuse, misappropriate or violate any rights held by any Person except for
such infringements, misuses, misappropriations or violations individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse

 

137



--------------------------------------------------------------------------------

Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Parent Borrower, threatened against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.16. Solvency. On the Amendment Effective Date after giving effect to
the Transactions the Parent Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

Section 5.17. Senior Debt. The Obligations of the Loan Parties under the Loan
Documents constitute “Senior Indebtedness” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under, and as defined in the
documentation governing, any Permitted Subordinated Notes or any other
Indebtedness that is subordinated to the Obligations expressly by its terms.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any principal of
any Loan or any other Obligation (other than Cash Management Obligations or
obligations under Secured Hedge Agreements) hereunder that is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), the Borrowers shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each of the Restricted Subsidiaries to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent Borrower, a consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

 

138



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent Borrower, a consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Parent Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Parent Borrower and its
Subsidiaries in accordance with GAAP, subject only to changes resulting from
audit, normal year-end adjustments and the absence of footnotes;

(c) within ninety (90) days after the end of each fiscal year (beginning with
the fiscal year ending September 30, 2011) of the Parent Borrower, a reasonably
detailed consolidated budget for the following fiscal year as customarily
prepared by management of the Parent Borrower for its internal use (including a
projected consolidated balance sheet of the Parent Borrower and its Subsidiaries
as of the end of the following fiscal year, the related consolidated statements
of projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (i) the applicable financial
statements of any direct or indirect parent of the Parent Borrower that holds
all of the Equity Interests of the Parent Borrower or (ii) the Parent Borrower’s
or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (i) and (ii), (A) to the extent such
information relates to a parent of the Borrower, such information is accompanied
by consolidating information that explains in reasonable detail the differences
between the

 

139



--------------------------------------------------------------------------------

information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (B) to the extent such information is in
lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Parent Borrower or the Company files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered to the Administrative Agent), exhibits to
any registration statement and, if applicable, any registration statement on
Form S 8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the Senior Secured
Notes Indenture, the Senior Unsecured Notes Indenture, any Permitted
Subordinated Notes Documentation, any Permitted Secured Debt Documentation or
any Permitted Unsecured Debt Documentation, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02;

(d) (i) together with the delivery of the financial statements pursuant to
Section 6.01(a), a report setting forth the information required by
Section 3.03(b) of the U.S. Security Agreement or confirming that there has been
no change in such information since the Closing Date or the date of the last
such report) and (ii) together with each Compliance Certificate delivered
pursuant to Section 6.02(a), (A) a description of each event, condition or
circumstance during the last fiscal

 

140



--------------------------------------------------------------------------------

quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (B) a list of each Subsidiary of the Parent Borrower
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent Borrower posts
such documents, or provides a link thereto on the Parent Borrower’s or Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Parent Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Parent Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Parent Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein to the contrary, in every instance the
Parent Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Parent Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Parent Borrower or
its securities) (each, a “Public Lender”). The Parent Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all the

 

141



--------------------------------------------------------------------------------

Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers and the Lenders to treat the Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
the Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Section 6.03. Notices. Promptly after a Responsible Officer of the Parent
Borrower obtains actual knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Parent Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Parent Borrower has taken and proposes to take with respect thereto.

Section 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (a) any such tax, assessment, charge or levy
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (b) the
failure to pay or discharge the same would not reasonably be expected to have a
Material Adverse Effect.

 

142



--------------------------------------------------------------------------------

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization (except to the extent expressly permitted by Section 7.04)
and (b) take all reasonable action to maintain all corporate rights and
privileges (including its good standing) except, in the case of (a) or (b), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect or pursuant to a transaction permitted by Article 7.

Section 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty and condemnation excepted and
consistent with past practice.

Section 6.07. Maintenance of Insurance. Maintain with insurance companies that
the Parent Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Parent Borrower and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons; provided that, notwithstanding the foregoing, in no event
shall the Parent Borrower or any Restricted Subsidiary be required to obtain or
maintain insurance that is more restrictive than its normal course of practice.
Not later than 60 days after the Amendment Effective Date (or such later date as
the Administrative Agent shall agree in its sole discretion), the Parent
Borrower shall have delivered to the Administrative Agent evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
loss payee and/or additional insured, as applicable, under each insurance policy
with respect to such insurance of the Loan Parties (other than business
interruption insurance) as to which the Administrative Agent shall have
reasonably requested to be so named.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

Section 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and

 

143



--------------------------------------------------------------------------------

are maintained in a manner that permits the Parent Borrower to issue financial
statements in conformity with GAAP consistently applied for all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Restricted Subsidiary, as the case may be.

Section 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
board of directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to customary access agreements), all at
the reasonable expense of the Parent Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent Borrower; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Parent Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Parent Borrower or any of the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 6.11. Covenant to Guarantee Obligations and Give Security. At the Parent
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an

 

144



--------------------------------------------------------------------------------

Excluded Subsidiary) by any Loan Party, the designation in accordance with
Section 6.14 of any existing direct or indirect wholly owned Material Domestic
Subsidiary as a Restricted Subsidiary or any Domestic Subsidiary becoming a
wholly owned Material Domestic Subsidiary:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its reasonable
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the
Administrative Agent;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent Mortgages with respect to any Material
Real Property, Guaranties, Security Agreement Supplements (or new Security
Agreements, as applicable), Intellectual Property Security Agreements and other
security agreements and documents (including, with respect to Mortgages, the
documents listed in Section 6.13(b)), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Mortgages, Security Agreements, Intellectual Property Security Agreements
and other Collateral Documents in effect on the Closing Date), in each case
granting Liens and Guaranties required by the Collateral and Guarantee
Requirement;

(C) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent; and

 

145



--------------------------------------------------------------------------------

(D) take and cause such Material Domestic Subsidiary and each direct or indirect
parent of such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements or the equivalent in the applicable jurisdiction and
delivery of stock and membership interest certificates to the extent
certificated) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity (regardless of whether enforcement is
sought in equity or at law),

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property owned by each such Material Domestic Subsidiary, any
existing title reports, surveys or environmental assessment reports in the
possession of any Loan Party; provided however that there shall be no obligation
to deliver to the Administrative Agent any environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Parent Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Parent Borrower to obtain such consent,
such consent cannot be obtained; and

(b) (i) the Parent Borrower shall obtain the security interests and Guarantees
set forth on Schedule 4.01(a) on or prior to the dates corresponding to such
security interests and Guarantees set forth on Schedule 4.01(a); and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Parent

 

146



--------------------------------------------------------------------------------

Borrower shall give notice thereof to the Administrative Agent and reasonably
promptly thereafter shall cause such Material Real Property to be subjected to a
Lien to the extent required by the Collateral and Guarantee Requirement and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b).

(c) the Parent Borrower may, in its sole discretion, cause any Excluded
Subsidiary that is not otherwise required to be a Guarantor to Guarantee the
Obligations by causing such Excluded Subsidiary to execute appropriate guarantee
and security agreement supplements in form and substance reasonably satisfactory
to the Administrative Agent, and any such Excluded Subsidiary shall be a
Guarantor hereunder for all purposes; provided that the Equity Interests of such
Excluded Subsidiary that is a joint venture or a non-wholly owned Subsidiary
shall not be required to be pledged to the extent prohibited by the applicable
joint venture agreement, organizational document, shareholders' agreement or
similar document or agreement.

Section 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

Section 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document:

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

147



--------------------------------------------------------------------------------

(b) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such owned real property within ninety (90) days
(or such longer period as the Administrative Agent may agree in its sole
discretion) of the acquisition of such real property in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the Fair Market Value of the real properties covered thereby) (it being
understood that survey coverage and survey related endorsements are not required
to be obtained to the extent that, as a condition to providing such coverage,
the title company issuing the Mortgage Policies requires that a current survey
of the property be delivered), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states or provinces in
which the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings, if applicable, in
form and substance reasonably satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages have been taken.

 

148



--------------------------------------------------------------------------------

(c) In the case of each Material Real Property listed on Schedule 6.13 or
required to be delivered pursuant to Sections 6.11 and 6.13(b) (the “Mortgaged
Properties”), within sixty (60) days (or such longer period as the
Administrative Agent may agree in its sole discretion) of the Closing Date, or
within the time frame specified in Section 6.11 or 6.13(b), as applicable,
provide the Administrative Agent with (i) counterparts of a Mortgage duly
executed and delivered by the record owner of such property, (ii) a policy or
policies of title insurance or unconditional commitment therefor issued by a
nationally recognized (in the country where such Mortgaged Property is located)
title insurance company insuring the Lien of each such Mortgage as a valid Lien
on the property described therein, free of any other Liens except as expressly
permitted by Section 7.01 (and a survey exception), together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request (or, if such Mortgaged Property is located in the Province of
Quebec, a title opinion from a qualified notary or lawyer confirming that the
Lien of the Mortgage on such Mortgaged Property is a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01), and (iii) such existing surveys, existing abstracts and existing
appraisals in the possession of the Parent Borrower and such legal opinions as
the Administrative Agent may reasonably request with respect to any such
Mortgaged Property.

Section 6.14. Designation of Subsidiaries. The board of directors of the Parent
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation (on a pro forma basis for
purposes of Section 7.15), no Default shall have occurred and be continuing,
(b) immediately after giving effect to any designation of an Old Subsidiary as
an Unrestricted Subsidiary, the Total Leverage Ratio for the Test Period
immediately preceding such designation is less than or equal to 3.5 to 1.0
(calculated on a pro forma basis after giving effect to such designation) (and,
as a condition precedent to the effectiveness of any such designation, the
Parent Borrower shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating satisfaction of such
test) and (c) no Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would be a “Restricted Subsidiary” for the purpose of
the Senior Secured Notes, the Senior Unsecured Notes or any other Junior
Financing or any other Indebtedness of any Loan Party. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Parent Borrower therein at the date of designation in an amount equal to the net
book value of the Parent Borrower’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any Investment by the Loan
Parties in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the net

 

149



--------------------------------------------------------------------------------

book value at the date of such designation of the Loan Parties’ (as applicable)
Investment in such Subsidiary and may be accomplished via a merger or
consolidation of such Unrestricted Subsidiary with, or the sale of all or
substantially all of such Restricted Subsidiaries’ assets to, a Restricted
Subsidiary or the Parent Borrower.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or obligations under Secured
Hedge Agreements) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), the Borrowers shall not (and, solely with
respect to Section 7.14, Holdings shall not), nor shall the Borrowers permit any
Restricted Subsidiary to, directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Amendment Effective Date; provided that any Lien
securing Indebtedness in excess of (x) $1,000,000 individually or (y) $5,000,000
in the aggregate (when taken together with all other Liens outstanding in
reliance on this clause (b) that are not set forth on Schedule 7.01(b)) shall
only be permitted to the extent such Lien is listed on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens arise in the ordinary course of business;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of

 

150



--------------------------------------------------------------------------------

(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Subsidiaries, taken as a whole, and any exception on the title
policies issued in connection with the Mortgaged Property;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender and (ii) Liens on assets of Restricted Subsidiaries that are Non-Loan
Parties securing Indebtedness of such Restricted Subsidiaries permitted pursuant
to Section 7.03(n);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent Borrower and its Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

151



--------------------------------------------------------------------------------

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and that are within the
general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(o) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary incurred pursuant to
Section 7.03(b), Section 7.03(g), Section 7.03(n) or Section 7.03(v);

(o) Liens in favor of the Parent Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Parent Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

 

152



--------------------------------------------------------------------------------

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v)(i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Restricted Subsidiary and any of its Subsidiaries to secure
Indebtedness (or to secure a Guarantee of such Indebtedness) incurred pursuant
to Section 7.03(g) in connection with such Permitted Acquisition;

(w) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) any Lien on Margin Stock, if and to the extent the value of all Margin Stock
of the Borrower and its Subsidiaries exceeds 25% of the value of the total
assets subject to this Section 7.01;

(aa) [Reserved];

 

153



--------------------------------------------------------------------------------

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (p) and (v) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
or financed by Indebtedness permitted under Section 7.03 and otherwise permitted
to be secured under Section 7.01, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03; and

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$35,000,000 and 2.0% of Total Assets, in each case determined as of the date of
incurrence.

Section 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Parent Borrower or any of the Restricted Subsidiaries in
assets that were Cash Equivalents or Investment Grade Securities when such
Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Parent Borrower or any Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of the Parent
Borrower (or any direct or indirect parent thereof; provided that, to the extent
such loans or advances are made in cash, the amount of such loans and advances
used to acquire such Equity Interests shall be contributed to the Parent
Borrower in cash) and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount outstanding under this clause
(iii) not to exceed $5,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to

 

154



--------------------------------------------------------------------------------

joint marketing arrangements with other Persons, in each case in the ordinary
course of business;

(d) Investments (i) by the Parent Borrower or any Restricted Subsidiary that is
a Loan Party in the Parent Borrower or any Restricted Subsidiary that is a Loan
Party, (ii) by any Non-Loan Party in any other Non-Loan Party that is a
Restricted Subsidiary, (iii) by any Non-Loan Party in the Parent Borrower or any
Restricted Subsidiary that is a Loan Party, (iv) by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary; provided that (A) any such
Investments made pursuant to this clause (iv) in the form of intercompany loans
shall be evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Administrative Agent for the benefit of the Lenders (it
being understood and agreed that any Investments permitted under this clause
(iv) that are not so evidenced as of the Amendment Effective Date are not
required to be so evidenced and pledged until the date that is ninety (90) days
after the Closing Date) and (B) the aggregate amount of Investments made
pursuant to this clause (iv), when aggregated with all Investments made pursuant
to Section 7.02(j)(ii), shall not exceed at any time outstanding the sum of
(x) $60,000,000 and (y) the Available Amount at such time, (v) made or arising
in connection with the Reorganization and (vi) by the Parent Borrower or any
Restricted Subsidiary in any Foreign Subsidiary, constituting an exchange of
Equity Interests of such Foreign Subsidiary for Indebtedness or Equity Interests
or a combination thereof of such Foreign Subsidiary or another Foreign
Subsidiary so long as such exchange does not adversely affect the Collateral;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and prepayments, redemptions, purchases,
defeasances or other satisfactions of Indebtedness permitted under Sections
7.01, 7.03 (other than Section 7.03(d)), 7.04, 7.05 (other than
Section 7.05(e)), 7.06 and 7.12, respectively;

(g) Investments (i) existing on the Amendment Effective Date or made pursuant to
legally binding written contracts in existence on the Amendment Effective Date
or (ii) contemplated on the Amendment Effective Date and, in each case, set
forth on Schedule 7.02(g) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 7.02(g) is not increased from
the amount of such Investment or commitment to make an Investment on the
Amendment Effective Date except pursuant to the terms of

 

155



--------------------------------------------------------------------------------

such Investment as of the Amendment Effective Date or as otherwise permitted by
another clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Parent Borrower
(including as a result of a merger, amalgamation or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

(i) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (i) shall not override any provisions of the
Collateral and Guarantee Requirement);

(ii) the aggregate amount of Investments made by Loan Parties in Persons that do
not become Loan Parties, when aggregated with all Investments made pursuant to
Section 7.02(d)(iv), shall not exceed at any time outstanding the sum of
(A) $60,000,000 and (B) the Available Amount at such time;

(iii) the acquired property, assets, business or Person is in a business
permitted under Section 7.07;

(iv) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing and,
satisfaction of such test shall be evidenced by a certificate from the Chief
Financial Officer of the Parent Borrower demonstrating such satisfaction
calculated in reasonable detail; and

(v) the Parent Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other

 

156



--------------------------------------------------------------------------------

acquisition is consummated, a certificate of a Responsible Officer of the Parent
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this clause (j) have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;

(k) the 2008 Transaction and the Transactions;

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices or
the equivalent thereto in the applicable jurisdiction;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f), (g) or (l) so long as such amounts
are counted as Restricted Payments for the purpose of such clauses;

(o) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $100,000,000 and 8.0% of Total Assets,
determined as of the date of such Investment, (ii) the Available Amount at such
time and (iii)(x) the greater of $40,000,000 and 3.0% of Total Assets less
(y) the sum of the aggregate amount of Restricted Payments made pursuant to
Section 7.06(l)(i) and the aggregate amount of prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 7.12(a)(i)(D)(1);

(p) [Reserved];

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Parent Borrower (or by any direct or indirect
parent thereof);

 

157



--------------------------------------------------------------------------------

(s) Investments held by a Restricted Subsidiary acquired after the Amendment
Effective Date or of a Person merged or amalgamated with or into the Parent
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(t) Guarantees by the Parent Borrower or any of the Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(v) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course;

(w) [Reserved];

(x) [Reserved];

(y) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to clauses (d)(iv), (j)(ii), (g)(ii) or (o) of this Section 7.02 and
Indebtedness incurred pursuant to Section 7.03(v); and

(z) Investments necessary to effect the Reorganization or the 2011
Reorganization.

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Parent Borrower and the Restricted Subsidiaries under
the Loan Documents;

(b) (i) Indebtedness existing on the Amendment Effective Date; provided that any
Indebtedness that is in excess of (x) $1,000,000 individually or (y) $5,000,000
in the aggregate (when taken together with all other Indebtedness outstanding in
reliance on this clause (b) that is not set forth on Schedule 7.03(b)) shall
only be permitted under this clause (b) to the extent such Indebtedness is set
forth on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the Amendment Effective Date and

 

158



--------------------------------------------------------------------------------

any Permitted Refinancing thereof; provided that (i) all such Indebtedness of
any Loan Party owed to any Non-Loan Party shall be subject to the subordination
terms set forth in Section 5.03 of the U.S. Security Agreement and (ii) any such
Permitted Refinancing of intercompany Indebtedness shall be with Indebtedness
owing to the Parent Borrower or a Restricted Subsidiary;

(c) (i) Guarantees by the Parent Borrower or any of the Restricted Subsidiaries
in respect of Indebtedness of the Parent Borrower or any of the Restricted
Subsidiaries otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary
of the Senior Notes or any other Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty and (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness and (ii) any Guaranty
by a Loan Party of Indebtedness of a Restricted Subsidiary that would have been
permitted as an Investment by such Loan Party in such Restricted Subsidiary
under Section 7.02(d);

(d) Indebtedness of the Parent Borrower or any of the Restricted Subsidiaries
owing to the Parent Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that, all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the subordination terms set forth in Section 5.03 of the U.S.
Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions,
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Amendment Effective Date or entered into pursuant to subclauses (i) and
(ii) of this clause (e) and, in each case, any Permitted Refinancing thereof;
provided that the aggregate principal amount of Indebtedness at any one time
outstanding incurred pursuant to this clause (e) shall not exceed the greater of
$30,000,000 and 2.5% of Total Assets, in each case determined at the time of
incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

 

159



--------------------------------------------------------------------------------

(g) Indebtedness of the Parent Borrower or any Restricted Subsidiary (i) assumed
in connection with any Permitted Acquisition or (ii) incurred to finance a
Permitted Acquisition, in each case, that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) (and any Permitted Refinancing of the foregoing) and
so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed the greater of
$40,000,000 and 3.0% of Total Assets, in each case determined at the time of
incurrence;

(h) [Reserved];

(i) Indebtedness representing deferred compensation to employees of the Parent
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their Controlled Investment Affiliates or Immediate Family
Members to finance the purchase or redemption of Equity Interests of the Parent
Borrower (or any direct or indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Parent Borrower or any of the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of the Parent Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the 2008 Transaction,
the Transactions and Permitted Acquisitions or any other Investment expressly
permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(n) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the greater of $80,000,000 and 6.25% of Total Assets, in each case
determined at the time of incurrence;

 

160



--------------------------------------------------------------------------------

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Parent Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) the Seller Note;

(s) [Reserved];

(t) [Reserved];

(u) (i) Indebtedness under the Senior Unsecured Notes (including any guarantees
thereof), the exchange notes and related exchange guarantees to be issued in
exchange for such Senior Unsecured Notes pursuant to the registration rights
agreement entered into in connection with the issuance of such Senior Unsecured
Notes; provided that the aggregate principal amount at any time outstanding of
the Indebtedness incurred pursuant to this clause (u)(i) shall not exceed
$235,000,000, (ii) Indebtedness in respect of the 2015 Senior Secured Notes
(including any guarantees thereof), the exchange notes and related exchange
guarantees to be issued in exchange for such 2015 Senior Secured Notes pursuant
to the registration rights agreement entered into in connection with the
issuance of such 2015 Senior Secured Notes; provided that the aggregate
principal amount at any time outstanding of the Indebtedness incurred pursuant
to this clause (u)(ii) shall not exceed $228,000,000 and (iii) in each case, any
Permitted Refinancing thereof;

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed the greater of $12,500,000 and 5.0% of
Foreign Subsidiary Total Assets, determined at the time of incurrence;

 

161



--------------------------------------------------------------------------------

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above and (x) through (z) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

(z) Indebtedness in respect of (i) Permitted Subordinated Notes to the extent
the Net Cash Proceeds therefrom are within five (5) Business Days after the
receipt thereof, either (A) applied to finance the cost of a Permitted
Acquisition or (B) offered to prepay Term Loans in accordance with
Section 2.05(b) and (ii) any Permitted Refinancing of the foregoing; and

(aa) (i) Indebtedness under Permitted Secured Debt and Permitted Unsecured Debt;
provided that at the time when such Indebtedness is incurred (x) no Default
shall exist and the financial covenants in Section 7.15 would be satisfied on a
pro forma basis for the most recent Test Period after giving effect to such
incurrence and any related transactions and (y) the Senior Secured Leverage
Ratio, determined on a pro forma basis after giving effect to such incurrence
and any related transactions, shall not exceed 3.5:1, and (z) solely in the case
of Permitted Unsecured Debt, the Total Leverage Ratio, determined on a pro forma
basis after giving effect to such incurrence and any related transactions, shall
not exceed 4.50:1 and (ii) any Permitted Refinancing of the foregoing.

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been

 

162



--------------------------------------------------------------------------------

exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (z) (other than clauses (t) and
(u)) above, the Parent Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (a) of Section 7.03 and
(ii) all Indebtedness outstanding under the Senior Secured Notes and the Senior
Unsecured Notes will be deemed to have been incurred in reliance only on the
exception of clause (u) of Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Parent Borrower dated such date
prepared in accordance with GAAP.

Section 7.04. Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with a
Borrower and Holdings may merge, amalgamate or consolidate with the Parent
Borrower (in each case including a merger or amalgamation, the purpose of which
is to reorganize a Borrower into a new jurisdiction); provided that (x) such
Borrower shall be the continuing or surviving Person, (y) such merger or
consolidation does not result in such Borrower ceasing to be incorporated under
the Laws of the United States, any state thereof or the District of Columbia and
(z) in the case of a merger or consolidation of Holdings with and into the
Parent Borrower, Holdings shall have no direct Subsidiaries at the time of such
merger, amalgamation or consolidation other than the Parent Borrower and, after
giving effect to such merger, amalgamation or consolidation, the direct parent
of the Parent Borrower shall expressly assume all the obligations of Holdings
under this

 

163



--------------------------------------------------------------------------------

Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary of the Parent
Borrower that is not a Loan Party and (ii) any Restricted Subsidiary (other than
the Co-Borrower) may liquidate or dissolve or change its legal form if the
Parent Borrower determines in good faith that such action is in the best
interests of the Parent Borrower and its Restricted Subsidiaries and if not
materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary (other than the Co-Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Parent Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (i) the transferee must
be a Loan Party or (ii) to the extent constituting an Investment or giving rise
to the incurrence of Indebtedness, such Investment must be a permitted
Investment in or such Indebtedness must be Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, either Borrower may
merge with any other Person; provided that (i) such Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger, amalgamation or consolidation is not a Borrower (any such
Person, the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of such Borrower under this Agreement
and the other Loan Documents to which such Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
applicable Security Agreement confirmed that its obligations thereunder shall
apply to the Successor Borrower’s obligations under this Agreement, (E) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) such Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral

 

164



--------------------------------------------------------------------------------

Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
such Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary (other than the Co-Borrower) may merge or consolidate with any other
Person (i) in order to effect an Investment permitted pursuant to Section 7.02
or (ii) for any other purpose; provided that (A) the continuing or surviving
Person shall be a Borrower or a Restricted Subsidiary, which together with each
of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11; and (B) in the case of subclause (ii) only, if the
merger or consolidation involves a Guarantor and such Guarantor is not the
surviving Person, the surviving Restricted Subsidiary shall expressly assume all
the obligations of such Guarantor under this Agreement and the other Loan
Documents to which the Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent;

(f) the 2008 Transaction, the Reorganization, the Transactions and the 2011
Reorganization may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to the Parent Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the

 

165



--------------------------------------------------------------------------------

transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and Liens
permitted by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions;

(g) Dispositions of cash, Cash Equivalents and Investment Grade Securities;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Parent
Borrower and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition and after giving effect
thereto (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default existed after giving effect
thereto), no Default shall exist or would result from such Disposition;
(ii) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of $15,000,000, the Parent Borrower or any of the Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash or Cash Equivalents (to the extent of
the cash or Cash Equivalents received) within 180 days following the closing of
the applicable Disposition and (C) any Designated Noncash Consideration received
in respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of $20,000,000 and 1.6% of Total Assets at the time of

 

166



--------------------------------------------------------------------------------

the receipt of such Designated Noncash Consideration, with the Fair Market Value
of each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash; and (iii) to the extent the aggregate amount of Net Cash
Proceeds received by the Parent Borrower or a Restricted Subsidiary from
Dispositions made pursuant to this Section 7.05(j) after the Amendment Effective
Date exceeds $175,000,000, all Net Cash Proceeds in excess of such amount shall
be offered to prepay Term Loans in accordance with Section 2.05(b)(ii)(A) and
may not be reinvested in the business of the Parent Borrower or a Restricted
Subsidiary (except to the extent such Net Cash Proceeds constitute Retained
Declined Proceeds);

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Parent
Borrower or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07;

(o) the unwinding of any Swap Contract;

(p) sales of Margin Stock for fair value as determined in good faith by the
board of directors of the Borrower;

(q) Dispositions listed on Schedule 7.05(q) (“Scheduled Dispositions”); and

(r) the Acquisition and the Spin Out;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d), Section 7.05(e), Section 7.05(i),
Section 7.05(l), Section 7.05(o), Section 7.05(q) and Section 7.05(r)), and
except for Dispositions from the Parent Borrower or a Restricted Subsidiary that
is a Loan Party to the Parent Borrower or a Restricted Subsidiary that is a Loan
Party), shall be for no less than the Fair Market Value of such property at the
time of such

 

167



--------------------------------------------------------------------------------

Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than a Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Parent
Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to the Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Parent Borrower and
any of its other Restricted Subsidiaries and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) (i) the Parent Borrower may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests, provided that any terms and provisions
material to the interests of the Lenders, when taken as a whole, contained in
such other class of Equity Interests are at least as advantageous to the Lenders
as those contained in the Equity Interests redeemed thereby or (ii) the Parent
Borrower and each of the Restricted Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments made on the Closing Date to consummate the 2008
Transaction or on the Amendment Effective Date to consummate the Transactions,
or on or after the Amendment Effective Date to consummate the 2011
Reorganization;

(d) to the extent constituting Restricted Payments, the Parent Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 (other than
Section 7.08(a), (f), (j) or (k));

(e) repurchases of Equity Interests in Holdings, the Parent Borrower or any of
the Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

 

168



--------------------------------------------------------------------------------

(f) the Parent Borrower may pay (or make Restricted Payments to allow any direct
or indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(or of any such direct or indirect parent of the Parent Borrower) by any future,
present or former employee, director, officer, consultant or distributor (or any
Controlled Investment Affiliate or Immediate Family Member of any of the
foregoing) of the Parent Borrower (or any direct or indirect parent of the
Parent Borrower) or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any future, present or former employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer, consultant or distributor of the Parent Borrower
(or any direct or indirect parent of the Parent Borrower) or any of its
Subsidiaries (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by the Parent Borrower (or of any direct or indirect
parent of the Parent Borrower) in connection with any such repurchase,
retirement or other acquisition or retirement);

provided, further, that the cancellation of Indebtedness owing to the Parent
Borrower from any future, present or former employees, directors, officers,
managers, or consultants of the Parent Borrower (or their respective Controlled
Investment Affiliate or Immediate Family Member), any direct or indirect parent
company of the Parent Borrower or any of the Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Parent Borrower or any
of its direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this or any other provision of this
Agreement;

(g) the Parent Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state, provincial or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Parent Borrower and/or any of
its Subsidiaries, to the extent such tax liability does not exceed the lesser of
(A) the taxes that would have been payable by the Parent Borrower and/or its
Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Parent Borrower and/or the Parent Borrower’s Subsidiaries as a
stand-alone group), reduced by any such payments paid or to be paid directly by
the Parent Borrower or its Subsidiaries;

 

169



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
the Parent Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Parent
Borrower or a Restricted Subsidiary or (2) the merger (to the extent not
prohibited by Section 7.04) of the Person formed or acquired into the Parent
Borrower or a Restricted Subsidiary in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering not prohibited
by this Agreement (whether or not successful); and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries;

(h) the Parent Borrower or any of the Restricted Subsidiaries may (i) pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

170



--------------------------------------------------------------------------------

(i) the payment of any dividend or distribution within sixty (60) days after the
date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Event of
Default occurred and was continuing;

(j) the declaration and payment of dividends on the Parent Borrower’s common
stock following the first public offering of the Parent Borrower’s common stock
or the common stock of any of its direct or indirect parents after the Closing
Date, of up to 6% per annum of the net proceeds received by or contributed to
the Parent Borrower in or from any such public offering, other than public
offerings with respect to the Parent Borrower’s common stock registered on Form
S-4 or Form S-8;

(k) payments made or expected to be made by the Parent Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar taxes payable by
any future, present or former employee, director, manager or consultant (or any
Controlled Investment Affiliate or Immediate Family Member of any of the
foregoing) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Parent
Borrower may make additional Restricted Payments in an aggregate amount not to
exceed the sum of (i) (x) the greater of $40,000,000 and 3.0% of Total Assets
minus (y) the aggregate amount of prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(D)(1) and the aggregate outstanding amount of Investments
made pursuant to Section 7.02(o)(iii), in each case determined at the time of
such Restricted Payment, and (ii) if the Senior Secured Leverage Ratio
calculated on a pro forma basis for such Restricted Payment for the most
recently ended Test Period does not exceed 3.0 to 1.0, the Available Amount at
such time.

Section 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Parent Borrower and the Restricted Subsidiaries on the Closing
Date or any business reasonably related or ancillary thereto.

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower, whether or not in the ordinary
course of business, other than:

(a) transactions between or among the Parent Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

 

171



--------------------------------------------------------------------------------

(b) transactions on terms substantially as favorable to the Parent Borrower or
such Restricted Subsidiary as would be reasonably obtainable by the Parent
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,

(c) the 2008 Transaction, the Transactions, the 2011 Reorganization and the
payment of fees and expenses related thereto,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Parent Borrower or any of its Subsidiaries or any direct or
indirect parent of the Parent Borrower in connection with the 2008 Transaction,
the Transactions and the 2011 Reorganization,

(e) the payment of management, consulting, monitoring fees, advisory and other
fees, indemnitees and expenses to the Sponsors pursuant to the Sponsor
Management Agreement (plus any unpaid management, consulting, monitoring,
advisory and other fees, indemnitees and expenses accrued in any prior year) and
any Sponsor Termination Fees pursuant to the Sponsor Management Agreement, in
each case, as in effect on the Closing Date,

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Parent Borrower or any of
the Restricted Subsidiaries and its respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of the Parent Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent Borrower and
the Restricted Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Amendment
Effective Date and, to the extent involving aggregate consideration in excess of
$1,000,000 individually or $5,000,000 in the aggregate, set forth on Schedule
7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement as in effect on the Amendment Effective
Date as reasonably determined in good faith by the Parent Borrower),

(j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,

 

172



--------------------------------------------------------------------------------

(k) customary payments by the Parent Borrower and any of the Restricted
Subsidiaries to the Sponsor Group made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures),

(l) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Parent
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
board of directors or the senior management of the Parent Borrower, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party,

(n) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Controlled
Investment Affiliate or Immediate Family Member of any of the foregoing) of the
Parent Borrower, any of its Subsidiaries or any direct or indirect parent
thereof,

(o) investments by the Sponsor Group in securities of the Parent Borrower or any
of the Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities, and

(p) payments to or from, and transactions with, any joint venture in the
ordinary course of business.

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations that:

(i) (x) exist on the Amendment Effective Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule

 

173



--------------------------------------------------------------------------------

7.09 hereto and (y) to the extent Contractual Obligations permitted by clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) arise in connection with any Lien permitted by Section 7.01(u) or any
Disposition permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n), or 7.03(v)
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

 

174



--------------------------------------------------------------------------------

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the Senior Secured Notes Indenture
and the Senior Unsecured Notes Indenture, or

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01.

Section 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, for any purpose except as contemplated by this
Section 7.10. The Initial Revolving Borrowing may be used for any Permitted
Initial Revolving Borrowing Purposes. The Term Loans made on the Amendment
Effective Date shall be used to finance the Transactions, including the
Transaction Costs and for general corporate purposes of the Parent Borrower and
its Subsidiaries. The Term Loans made on the Delayed Funding Date shall be used
to finance the redemption or discharge of the Senior Secured Notes, including
any associated premiums, accrued interest, fees and expenses in connection with
such redemption or discharge, and for general corporate purposes of the Parent
Borrower and its Subsidiaries. Any other Credit Extension following the
Amendment Effective Date may be used to provide working capital and for other
general corporate purposes (including, without limitation, for capital
expenditures, permitted acquisitions and restricted payments), except that Loans
under the Revolving Credit Facility may not be used to fund dividends to, or
repurchase equity interest from, the Sponsor Group or to fund Additional Tender
Consideration or the Cash Liquidation Amount (but may be used to pay costs and
expenses related to the Post-Closing Offer, the Transactions and the 2011
Reorganization incurred after the Amendment Effective Date).

Section 7.11. Accounting Changes. Make any change in fiscal year except upon
written notice to the Administrative Agent, in which case, the Parent Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 7.12. Prepayments, Etc. of Indebtedness. (a)(i) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal, interest and mandatory prepayments shall be permitted) the Senior
Unsecured Notes, any Permitted Unsecured Debt, any Permitted Subordinated Notes
or any other Indebtedness that is subordinated to the Obligations expressly by
its terms (other than Indebtedness among the Parent Borrower and its Restricted

 

175



--------------------------------------------------------------------------------

Subsidiaries) (collectively, “Junior Financing”), except (A) the refinancing
thereof with the Net Cash Proceeds of any Permitted Refinancing, (B) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of the Parent Borrower or any of its direct or indirect
parents, (C) the prepayment of Indebtedness of the Parent Borrower or any
Restricted Subsidiary owed to Holdings, the Parent Borrower or a Restricted
Subsidiary or the prepayment of any Permitted Subordinated Notes issued by the
Parent Borrower or any Restricted Subsidiary to Holdings, the Parent Borrower or
any Restricted Subsidiary and the prepayment of any other Junior Financing with
the proceeds of any other Junior Financing otherwise permitted by Section 7.03,
(D) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed the sum of (1) (x) the greater of $40,000,000 and 3.0% of
Total Assets, in each case determined at the time of such payment minus (y) the
aggregate amount of Restricted Payments made pursuant to Section 7.06(l)(i) and
the aggregate outstanding amount of Investments made pursuant to
Section 7.02(o)(iii), and (2) if the Senior Secured Leverage Ratio for the most
recently ended Test Period immediately preceding such prepayment, redemption,
purchase, defeasance or other payment calculated on a pro forma basis for such
prepayment, redemption, purchase, defeasance or other payment in accordance with
Section 1.07 does not exceed 3.0 to 1.0 on a pro forma basis, the Available
Amount at such time and (E) if the Senior Secured Leverage Ratio for the most
recently ended Test Period immediately preceding such prepayment, redemption,
purchase, defeasance or other payment calculated on a pro forma basis for such
prepayment, redemption, purchase, defeasance or other payment in accordance with
Section 1.07 does not exceed 3.5 to 1.0 on a pro forma basis, prepayments,
redemptions, purchases, defeasances and other payments in respect of the Senior
Unsecured Notes or any Permitted Unsecured Debt or (ii) make any payment in
violation of any subordination terms of the documentation governing any
Permitted Subordinated Notes or any other Indebtedness that is subordinated to
the Obligations expressly by its terms.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any documentation governing the Senior
Unsecured Notes, any Permitted Subordinated Notes or any Permitted Unsecured
Debt or any other Indebtedness that is subordinated to the Obligations expressly
by its terms without the consent of the Lead Arrangers.

Section 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a wholly owned Restricted Subsidiary to become a
non-wholly owned Subsidiary, except (a) to the extent such Restricted Subsidiary
continues to be a Guarantor, (b) in connection with a Disposition of all or
substantially all of the assets or all of the Equity Interests of such
Restricted Subsidiary permitted by Section 7.05 and (c) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14.

 

176



--------------------------------------------------------------------------------

Section 7.14. Holdings. In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than the following (and activities
incidental thereto): (a) its ownership of the Equity Interests of the Parent
Borrower, (b) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (c) the
performance of its obligations with respect to the Loan Documents, the Senior
Notes, any Permitted Subordinated Notes, any Permitted Secured Debt, any
Qualified Holding Company Debt, the Share Purchase Agreement and the other
agreements contemplated by the Share Purchase Agreement and the Arrangement
Agreement (as defined in the Existing Credit Agreement) and the other agreements
contemplated by the Arrangement Agreement, (d) any public offering of its common
stock or any other issuance of its Equity Interests or any transaction permitted
under Section 7.04, (e) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of its Subsidiaries and guaranteeing the obligations of its
Subsidiaries, (f) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Parent
Borrower, (g) holding any cash or property received in connection with
Restricted Payments made by the Parent Borrower in accordance with Section 7.06
pending application thereof by Holdings, (h) providing indemnification to
officers and directors and (i) conducting, transacting or otherwise engaging in
any business or operations of the type it conducts, transacts or engages in on
the Closing Date.

Section 7.15. Financial Covenants. (a) Prior to the Revolver Termination Date,
permit the Total Leverage Ratio as of the last day of any Test Period (beginning
with the Test Period ending on the first full fiscal quarter ending after the
Amendment Effective Date) to be greater than the ratio set forth below opposite
the last day of such Test Period:

 

Fiscal Year

Ending

September 30,

 

First Quarter

End

 

Second Quarter

End

 

Third Quarter

End

 

Fourth Quarter

End

2011

      6.25:1.00   6.25:1.00

2012

  6.25:1.00   6.00:1.00   6.00:1.00   5.75:1.00

2013

  5.75:1.00   5.50:1.00   5.50:1.00   5.25:1.00

2014

  5.25:1.00   5.00:1.00   5.00:1.00   4.75:1.00

2015

  4.75:1.00   4.50:1.00   4.50:1.00   4.00:1.00

2016

  3.75:1.00      

Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.15(a)
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the Total Leverage Ratio for the applicable Test Period not be
greater than 6.25:1.00.

 

177



--------------------------------------------------------------------------------

(b) Prior to the Revolver Termination Date, permit the Consolidated Interest
Expense Ratio as of the last day of any Test Period (beginning with the Test
Period ending on first full fiscal quarter ending after the Amendment Effective
Date) to be less than the ratio set forth below opposite the last day of such
Test Period:

 

Fiscal Year

Ending

September 30,

 

First Quarter

End

 

Second Quarter

End

 

Third Quarter

End

 

Fourth Quarter

End

2011

      1.60:1.00   1.60:1.00

2012

  1.65:1.00   1.65:1.00   1.70:1.00   1.70:1.00

2013

  1.75:1.00   1.75:1.00   1.80:1.00   1.80:1.00

2014

  1.85:1.00   1.85:1.00   1.90:1.00   1.90:1.00

2015

  2.00:1.00   2.00:1.00   2.00:1.00   2.10:1.00

2016

  2.10:1.00      

Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.15(b)
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the Consolidated Interest Expense Ratio for the applicable Test
Period not be less than 1.60:1.00.

(c) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document (i) no Term Lender shall have any right to exercise, or direct the
Administrative Agent to exercise or refrain from exercising, any right or remedy
arising or available hereunder or under any other Loan Document upon the
occurrence or during the continuance of a Default or an Event of Default if the
only such Default or Event of Default that shall have occurred and be continuing
is a Financial Covenant Default, (ii) no Term Lender shall have any right to
approve or disapprove (X) any amendment or modification to Section 7.15(a) or
(b) or (Y) any waiver of a Financial Covenant Default and (iii) it is understood
and agreed that any Term Loans held by any Term Lender shall be excluded from
any vote of the Lenders (and shall be deemed to not be outstanding) for the
purposes described in clause (i) above and clause (ii) above, including in
determining whether the “Required Lenders”, “Required Secured Lenders” (as
defined in the U.S. Security Agreement or any other Collateral Document) or
“Required Credit Facility Lenders” (as defined in the U.S. Security Agreement or
any other Collateral Document) have directed the Administrative Agent to
exercise or refrain from exercising any such rights or remedies or to approve or
disapprove any such amendment, modification or waiver. For the avoidance of
doubt, nothing in this paragraph (c) shall in any way limit or restrict the
rights or remedies of the Term Lenders in connection with any Default or Event
of Default other than a Financial Covenant Default (whether arising before or
after the occurrence of the Financial Covenant Default) or the right of any Term
Lenders to approve or disapprove any amendment or modification to any other
provision hereof or of any other Loan Document, or to waive any Default or Event
of

 

178



--------------------------------------------------------------------------------

Default other than a Financial Covenant Default. The requirements set forth in
Sections 2.14, 6.14 and 7.03(aa) that the Borrowers be in pro forma compliance
with this Section 7.15 shall only apply to the extent that at the date of
determination, the Revolver Termination Date has not occurred and the Required
Lenders (determined giving effect to this clause (c)) shall not have waived
compliance with this Section 7.15 for such purpose.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrowers fail to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Parent Borrower, or, in the case of Section 7.14,
Holdings, fails to perform or observe any term, covenant or agreement contained
in any of Sections 6.03(a) or 6.05(a) (solely with respect to the Parent
Borrower) or Article 7; provided, that, any Financial Covenant Default shall not
constitute an Event of Default with respect to the Term Loans until the date on
which any Revolving Loans have been declared to be due and payable pursuant to
Section 8.02; provided, further, that with respect to any failure to perform or
observe any term, covenant or agreement contained in Section 7.15(a) or (b),
such failure shall only result in an Event of Default with respect to the
Revolving Loans if such failure is continuing after the earlier of (A) the Cure
Expiration Date and (B) the date upon which the Parent Borrower has delivered
financial statements with respect to the applicable fiscal quarter without
having delivered a notice of its intent to exercise the Cure Right; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Parent Borrower of
written notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

 

179



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided further that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Holdings, any Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated,

 

180



--------------------------------------------------------------------------------

discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, the Parent Borrower or their respective ERISA
Affiliates under Title IV of ERISA in an aggregate amount which would reasonably
be expected to result in a Material Adverse Effect, (ii) Holdings, the Parent
Borrower or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect, or (iii) with respect to a funded Foreign
Plan a termination, withdrawal or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that would reasonably be expected to result in a
Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to the Existing Credit Agreement, Section 5 of the Amendment Agreement
or Section 6.11 shall for any reason (other than pursuant to the terms hereof or
thereof including as a result of a transaction permitted under Section 7.04 or
7.05) cease to create, or any Lien purported to be created by any Collateral
Document shall be asserted in writing by any Loan Party not to be, a valid and
perfected lien, with the priority required by the Collateral Documents (or other
security purported to be created on the applicable Collateral) on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements or the
equivalent in the applicable jurisdiction and except as to Collateral consisting
of real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer

 

181



--------------------------------------------------------------------------------

has not denied or failed to acknowledge coverage, or (ii) any of the Equity
Interests of the Parent Borrower ceasing to be pledged pursuant to the U.S.
Security Agreement free of Liens other than Liens created by the Security
Agreements or any nonconsensual Liens permitted by Section 7.01;

(k) Subordination. (i) Any of the Obligations of the Loan Parties under the Loan
Documents for any reason shall cease to be “Senior Indebtedness” (or any
comparable term) or “Senior Secured Financing” (or any comparable term) under,
and as defined in the documentation governing, any Permitted Subordinated Notes
or any other Indebtedness that is subordinated to the Obligations expressly by
its terms with an aggregate principal amount of not less than the Threshold
Amount or (ii) the subordination provisions set forth in the documentation
governing any Permitted Subordinated Notes or any other Indebtedness that is
subordinated to the Obligations expressly by its terms with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Indebtedness; or

(l) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Parent Borrower;

(c) require that the Parent Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under the Bankruptcy Code of the United
States, the Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid

 

182



--------------------------------------------------------------------------------

shall automatically become due and payable, and the obligation of the Parent
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in order set forth in Section 4.02 of the U.S. Security Agreement.

Section 8.04. Right To Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.01, in the event of any Event of Default under any
covenant set forth in Section 7.15 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder (the “Cure
Expiration Date”), Holdings (or any direct or indirect parent of Holdings) or
the Parent Borrower may engage in a Permitted Equity Issuance to any member of
the Sponsor Group or otherwise receive cash equity contributions to the capital
of Holdings (collectively, the “Cure Right”) and, in each case, apply the amount
of the net cash proceeds thereof to increase Consolidated EBITDA with respect to
such applicable quarter; provided that such net cash proceeds (i) are actually
received by the Parent Borrower (including through capital contribution of such
net cash proceeds to the Parent Borrower) no later than ten (10) days after the
date on which financial statements are required to be delivered with respect to
such fiscal quarter hereunder, and (ii) do not exceed the aggregate amount
necessary to cure such Event of Default under Section 7.15 for any applicable
period.

(b) Upon receipt by the Parent Borrower of such cash (the “Cure Amount”),
Consolidated EBITDA for any period of calculation which includes the last fiscal
quarter of the Test Period ending immediately prior to the date on which such
Cure Amount was paid shall be increased, solely for the purpose of calculating
any financial ratio set forth in Section 7.15, by an amount equal to the Cure
Amount. The Cure Amount shall be applied solely for the purpose set forth in the
preceding sentence and not for any other purpose under this Agreement. Without
limiting the foregoing, the Cure Amount shall not be included in the proceeds of
equity issuances or capital contributions referred to in clause (iii) of the
definition of Available Amount or in Section 7.06(b)(i).

(c) If, after giving effect to the foregoing recalculations, the Borrowers shall
then be in compliance with the requirements of Section 7.15, the Borrowers shall
be deemed to have satisfied the requirements of Section 7.15 as of the relevant
date of determination with the same effect as though there had been no

 

183



--------------------------------------------------------------------------------

failure to comply therewith at such date, and the applicable breach or default
of Section 7.15 that had occurred shall be deemed cured for this purpose of the
Agreement.

(d) In each period of four (4) consecutive fiscal quarters there shall be at
least two (2) fiscal quarters in which no cure set forth in Section 8.04(a) is
made.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01. Appointment and Authorization of the Administrative Agent.
(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The provisions of this Article 9 (other than
Sections 9.09 and 9.11) are solely for the benefit of the Administrative Agent
and the Lenders, and the Parent Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article 9 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article 9 and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

184



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 9 (including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(d) Each Lender hereby appoints and constitutes the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir), within the
meaning of Section 2692 of the Civil Code of Quebec, of the Lenders for purposes
of holding any hypothec or other security granted in the Province of Quebec by
any Loan Party, to secure any obligations whatsoever. Each future Lender
confirms and ratifies the appointment and constitution of the Administrative
Agent, or its successors in accordance with the provisions hereof, as the holder
of an irrevocable power of attorney (fondé de pouvoir) of all Lenders for such
purposes. The Loan Parties, the Administrative Agent and the Lenders acknowledge
that the first issue of any debenture issued pursuant to any deed of hypothec
may be purchased by the Administrative Agent, by underwriting, purchase,
subscription or otherwise notwithstanding the terms of Section 32 of the Act
respecting the Special Powers of Legal Persons (Quebec).

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent

 

185



--------------------------------------------------------------------------------

and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

Section 9.04. Reliance by the Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater

 

186



--------------------------------------------------------------------------------

number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 5 of the Amendment Agreement, each Lender that has signed the Amendment
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment Effective Date specifying its objection thereto.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Parent Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this

 

187



--------------------------------------------------------------------------------

Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the

 

188



--------------------------------------------------------------------------------

Borrowers’ continuing reimbursement obligations with respect thereto. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

Section 9.08. Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though such Agent were not
an Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them. With
respect to its Loans, each Agent shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not an Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include each Agent in its individual capacity.

Section 9.09. Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ notice to the Lenders
and the Parent Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the Parent
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Parent Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Parent Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all

 

189



--------------------------------------------------------------------------------

of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents (if not
already discharged therefrom as provided above in this Section 9.09). After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article 9 and Sections 10.04 and 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by Bank of America, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer effectively to assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the

 

190



--------------------------------------------------------------------------------

Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g), 2.03(h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable), the expiration or
termination of all Letters of Credit (unless the Letters of Credit in the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized or if a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place) and any other obligation (including a
guarantee that is contingent in nature), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than the Parent Borrower or any of its Domestic Subsidiaries that
are Restricted Subsidiaries or any other Guarantor, (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release

 

191



--------------------------------------------------------------------------------

of such Guarantor from its obligations under its Guaranty pursuant to clause
(c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Senior Notes or any Junior
Financing in excess of the Threshold Amount; and

(d) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer) and the Parent Borrower notifies the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Guaranty, (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of the Senior
Notes or any Junior Financing; and provided further that the Guaranty by
Holdings is not subject to the foregoing release provisions.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Parent Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

Section 9.12. Other Agents; Lead Arrangers and Managers. Except as expressly
provided herein, none of the Lenders or other Persons identified on the facing
page or signature pages of this Agreement as a “syndication agent,”
“co-documentation agent,” “joint bookrunner”, “joint lead arranger” or “senior
managing agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing,

 

192



--------------------------------------------------------------------------------

none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

Section 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative

 

193



--------------------------------------------------------------------------------

Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Parent Borrower or Holdings, as
applicable, shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by a Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the applicable Borrower or the Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definitions of Total
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that, only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate;

 

194



--------------------------------------------------------------------------------

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or any provision of Section 2.05(b)(v)(B), 2.06(c),
2.13 or 8.03 or Section 4.02 of the U.S. Security Agreement without the written
consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

(g) waive any condition set forth in Section 4.02 as to any Credit Extension
under any Revolving Credit Facility without the written consent of the Required
Facility Lenders under such Facility; or

(h) postpone any date scheduled for, or reduce the amount of, the Prepayment Fee
otherwise payable hereunder, or amend, modify or waive the provisions of
Section 2.09(c) or the definition of Refinancing Amendment with the effect of
restricting any Lender’s right to receive the Prepayment Fee, in each case
without the written consent of each Lender affected thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held

 

195



--------------------------------------------------------------------------------

or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with
replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate with respect to such Replacement Term Loans (or similar interest
rate spread applicable to such Replacement Term Loans) shall not be higher than
the Applicable Rate for such Refinanced Term Loans (or similar interest rate
spread applicable to such Refinanced Term Loans) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent
arising by reason of amortization or prepayment of the Term Loans prior to the
time of such incurrence) and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

196



--------------------------------------------------------------------------------

Section 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to either of the Borrowers, the Administrative Agent, an L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner

 

197



--------------------------------------------------------------------------------

specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

Section 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04. Attorney Costs and Expenses. The Parent Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, each Co-Documentation Agent and the Lead Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Davis Polk & Wardwell LLP and one local and foreign
counsel in each relevant jurisdiction, and (b) to pay or reimburse the
Administrative Agent and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one counsel to the Administrative Agent and the Lenders (and one local
counsel in each applicable jurisdiction and, in the event of any actual conflict
of interest, one additional counsel to the affected parties)). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the Borrowers of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan

 

198



--------------------------------------------------------------------------------

Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

Section 10.05. Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless the Administrative Agent, each Lender, the Lead Arrangers and
their respective Affiliates, directors, officers, employees, agents, trustees or
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs
which shall be limited to Attorney Costs of one counsel to the Administrative
Agent and Lead Arrangers and one counsel to the other Lenders (and one local
counsel in each applicable jurisdiction for each such group and, in the event of
any actual conflict of interest, one additional counsel to the affected
parties)) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Parent Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability arising out
of the activities or operations of the Parent Borrower, any Subsidiary or any
other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
controlled affiliate, director, officer, employee or agent of such Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (y) a material breach of its obligations under the
Loan Documents by such Indemnitee or of any controlled affiliate, director,
officer, employee or agent of such Indemnitee. To the extent that the
undertakings to indemnify and hold harmless set forth in this Section 10.05 may
be unenforceable in whole or in part because they are violative of any
applicable law or public policy, the Parent Borrower shall contribute the

 

199



--------------------------------------------------------------------------------

maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within 20 Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

Section 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of a Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

Section 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of Holdings
or the Borrowers may, except as permitted by Section 7.04, assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee, (ii) by way of participation in accordance with the

 

200



--------------------------------------------------------------------------------

provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Sections 10.07(g) and 10.07(i),
(iv) to an SPC in accordance with the provisions of Section 10.07(h) or (v) to a
successor pursuant to a merger, consolidation or similar transaction (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that either of the Borrowers shall have the
right to withhold its consent if such Borrower would be required to obtain the
consent of, or make a filing or registration with, a Governmental Agency) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under Section 8.01(a) or, solely with respect to a Borrower,
Section 8.01(f) has occurred and is continuing, any Assignee; provided that the
Borrowers shall be deemed to have consented to any assignment unless they shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) solely in the case of any assignment under the Revolving Credit Facility,
each L/C Issuer at the time of such assignment, provided that no consent of any
L/C Issuer shall be required for an assignment to an Agent or any Affiliate
thereof; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

 

201



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $2,500,000 (in the case of the Revolving Credit Facility) or (y) $1,000,000
(in the case of a Term Loan) unless each of the Borrowers and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrowers
shall be required if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrowers, Section 8.01(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) the Assignee shall comply with Section 3.01(b) or Section 3.01(c), as
applicable;

(E) no assignment may be made to any member of the Sponsor Group, the Parent
Borrower or their respective Affiliates or officers except as expressly
contemplated by Section 10.07(k); and

(F) no assignment shall be made to a natural person.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
(it being understood that all assignments of Term Loans and Term

 

202



--------------------------------------------------------------------------------

Commitments under the Initial Term Facility shall be made pro rata between the
Term Loans and Term Commitments of each Borrower).

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note from a Borrower, the applicable Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders (including for purposes of this
Section 10.07(e) an SPC (as defined in Section 10.07(i) below), to the extent
applicable), and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged,

 

203



--------------------------------------------------------------------------------

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
(other than clause (g) thereof) that directly affects such Participant. Subject
to Section 10.07(f), the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01(b)) and 3.01(c) or Section 3.01(d), as applicable), 3.04 and 3.05
(through the applicable Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.07(c). To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute

 

204



--------------------------------------------------------------------------------

a commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrowers and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (i) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Notes, if any, held by it and (ii) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Notes, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (A) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (B) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Parent Borrower
and the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Parent Borrower, a successor L/C Issuer or
Swing Line Lender willing to accept its appointment as successor L/C Issuer or
Swing Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Parent Borrower shall be entitled

 

205



--------------------------------------------------------------------------------

to appoint from among the Lenders willing to accept such appointment a successor
L/C Issuer or Swing Line Lender hereunder; provided that no failure by the
Parent Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

(k) Any Term Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to any Person who, after giving effect to such
assignment, would be an Affiliated Lender, subject to the following limitations:

(i) Affiliated Lenders will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent, other than the right to receives notices of
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article 2;

(ii) no Default or Event of Default shall have occurred and be continuing;

(iii) for purposes of (A) any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 10.01), except for
any amendment, waiver or modification that (x) requires the consent of each
affected Lender or (y) requires the consent of each Lender and, in the case of
this clause (y), disproportionately adversely affects such Affiliated Lender in
any material respect as compared to other Lenders or (B) any determination as to
whether the “Required Lenders” or “Required Facility Lenders” have otherwise
acted on any matter related to any Loan Document or directed or required the
Administrative Agent to undertake any action (or to refrain from taking any
action) with respect to or under any Loan Document, Loans held by Affiliated
Lenders will be excluded from the determination of whether the

 

206



--------------------------------------------------------------------------------

requisite consent to such amendment, waiver, modification, action or direction
has been obtained;

(iv) for purposes of voting on any chapter 11 plan under the Bankruptcy Code,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter; provided that an
Affiliated Lender will be entitled to vote in accordance with its sole
discretion (and not be deemed to vote in the same proportion as Lenders that are
not Affiliated Lenders) in connection with any chapter 11 plan to the extent
that such plan proposes to treat any Obligation held by such Affiliated Lender
in a manner that is less favorable in any material respect to such Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliated Lenders;

(v) Affiliated Lenders may not purchase Revolving Credit Loans or Revolving
Credit Commitments by assignment pursuant to this Section 10.07;

(vi) each Affiliated Lender that purchases any Loans pursuant to this
Section 10.07(k) shall represent to the seller that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who have elected not to receive such information); and

(vii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 20% of the principal amount of all Term Loans
outstanding at such time.

(l) Notwithstanding anything to the contrary in this Section 10.07, prior to the
Delayed Funding Date (A) no Term Lender may assign, transfer or otherwise
dispose of an interest in any Term Loans made on or prior to such date without
also assigning, transferring or otherwise disposing of a ratable interest in the
undrawn portion of the Term Commitment and (B) any assignment, transfer or other
disposition by a Term Lender of any interest in any Term Loan prior to the
Delayed Funding Date shall be deemed to be an assignment, transfer or other
disposition of the undrawn portion of the Term Commitments in a ratable amount
to the extent necessary to ensure compliance with the preceding clause (A).

Section 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it

 

207



--------------------------------------------------------------------------------

being understood that the Persons to whom such disclosure is made shall be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Parent Borrower), to any pledgee referred to in Section 10.07(g), counterparty
to a Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrowers; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08; (h) to any Governmental Authority, examiner or
self-regulatory authority (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (i) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Parent Borrower or any of their Subsidiaries
or its business, other than any such information that is publicly available to
any Agent or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or (ii) is
delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrowers or any other Loan Party, any such notice being waived by the Borrowers
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final)

 

208



--------------------------------------------------------------------------------

at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates or such L/C Issuer and its Affiliates, as the case may be, to
or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary (i) is not a direct or
indirect subsidiary of Holdings or (ii) is a Loan Party. Each Lender and L/C
Issuer agrees promptly to notify the Borrowers and the Administrative Agent
after any such set off and application made by such Lender or L/C Issuer, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each L/C Issuer under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and such L/C Issuer may have.

Section 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any

 

209



--------------------------------------------------------------------------------

such documents and signatures delivered by facsimile or electronic transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or electronic transmission.

Section 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter, except as expressly set forth in the Second
Amended and Restated Commitment Letter dated as of December 15, 2010 among
Parent Borrower, the Lead Arrangers and certain Affiliates of the Lead Arrangers
and the Fee Letter referred to therein. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

Section 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
obligations under Secured Hedge Agreements, Cash Management Obligations and
other contingent Obligations that are not accrued and payable) hereunder shall
remain unpaid or unsatisfied or any Letter of Credit (other than any Letter of
Credit that has been Cash Collateralized or if a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place) shall remain
outstanding.

Section 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.15. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE

 

210



--------------------------------------------------------------------------------

WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS,
HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrowers, Holdings, each Agent and each Lender and their respective
successors and assigns.

Section 10.18. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used

 

211



--------------------------------------------------------------------------------

shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

Section 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements or agreements governing Cash Management Obligations (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent (which shall not be withheld in
contravention of Section 9.04(a)). The provision of this Section 10.19 are for
the sole benefit of the Lenders and shall not afford any right to, or constitute
a defense available to, any Loan Party.

Section 10.20. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the USA PATRIOT
Act.

Section 10.21. Agent for Service of Process. Each Borrower agrees that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to

 

212



--------------------------------------------------------------------------------

appoint and maintain an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City on behalf of such Material
Foreign Subsidiary.

Section 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrowers acknowledge and agree, and acknowledge their Affiliates’
understanding, that (a) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Agents and the Lenders, on the other
hand, and the Borrowers are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, each of the Agents and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrowers or any of their Affiliates, stockholders, creditors
or employees or any other Person; (c) none of the Agents or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrowers with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent or Lender has advised or is currently advising the Borrowers or any of
their Affiliates on other matters) and none of the Agents or the Lenders has any
obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and none of the Agents or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(e) the Agents and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and Holdings and the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate. Each of Holdings and the Borrowers hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against the Agents and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.

Section 10.23. No Personal Liability. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of the
Borrowers,

 

213



--------------------------------------------------------------------------------

Holdings or any Loan Party or any of their direct or indirect parent companies
(other than the Borrowers, Holdings and any other Loan Party) shall have any
liability for any obligations of the Borrowers or the Loan Parties under the
Loans, the Letters of Credit, the Guaranty, the Facilities, this Agreement or
any other Loan Document or for any claim based on, in respect of, or by reason
of such obligations or their creation. Each Lender hereby waives and releases
all such liability.

Section 10.24. Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Existing Credit
Agreement The Existing Credit Agreement, as amended and restated hereby,
continues in full force and effect as so amended and restated by this Agreement.
Nothing contained in the Amendment Agreement, this Agreement or any other Loan
Document shall constitute or be construed as a novation of any of the
Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

214



--------------------------------------------------------------------------------

Schedule 1.01D

Transaction Description

 

(a) Prior to the Amendment Effective Date, the Borrower established Axcan Pharma
Holding BV (“Newco”), a company organized under the laws of the Netherlands and
a wholly owned Subsidiary of Borrower.

 

(b) Pursuant to the Share Purchase Agreement, dated as of November 30, 2010
(together with the disclosure schedules thereto, the “Share Purchase
Agreement”), between Newco, Axcan Holdings Inc. and the Company, Newco made a
tender offer (the “Offer”) to purchase all outstanding ordinary shares of the
Company at the price per share specified in the Offer ( the “Per Share Offer
Price”). The amount necessary to purchase all outstanding ordinary shares of the
Company pursuant to the Offer assuming 100% of all eligible shares are tendered
at Per Share Offer Price shall be referred to as the “Maximum Tender Payment”.

 

(c) Upon the purchase of shares tendered pursuant to the Offer, the Company will
become a subsidiary of the Borrower, and Newco (or the Borrower or one or more
direct or indirect subsidiaries of the Borrower) shall acquire (the
“Acquisition”) all of the capital stock of substantially all of the Company’s
U.S. subsidiaries (the “U.S. Business”) and international subsidiaries for
consideration comprising a note (the “Seller Note”) in an amount equal to the
number of all ordinary shares of the Company outstanding at the time of the
Offer multiplied by the Per Share Offer Price. As a result of the Acquisition,
the Company shall hold no material assets other than the Seller Note.

 

(d) Upon the consummation of the Acquisition, the U.S. Business shall be sold,
distributed or otherwise transferred (the “Spin Out”) to the Borrower or a
Guarantor (or a subsidiary of the Borrower that will become a Guarantor
substantially concurrently therewith).

 

(e) The Borrower will seek to amend and restate the Existing Credit Agreement in
accordance with the terms of the Amendment Agreement and the Amended Credit
Agreement.

 

(f) The Term Loans (as defined in the Existing Credit Agreement) will be repaid
in connection with the consummation of the Initial Transactions (immediately
prior to the effectiveness of the amendments set forth in the Amendment and
Restatement Agreement).

 

(g) The Sponsors, together with certain other investors arranged by and/or
designated by the Sponsor will directly or indirectly make cash equity
contributions (the “Equity Contribution”) to the Borrower (with all
contributions directly to the Borrower to be in the form of either common equity
or other equity on terms reasonably acceptable to the Lead Arrangers) in an
aggregate amount not less than 22.5% of the Maximum Tender Payment.

 

(h) The Transaction Expenses will be paid.

 

(i)

Following consummation of the Initial Transactions, (i) the shareholders of the
Company who have not tendered their shares in the Offer will be given the
opportunity to tender their shares (the “Post-Closing Offer”) at the Per Share
Offer Price for a period of ten business days, (ii) Newco shall promptly settle
any shares at the Per Share Offer Price for each share



--------------------------------------------------------------------------------

tendered in the Post-Closing Offer as they are tendered (the aggregate amount of
such payments, the “Additional Tender Consideration”), and (iii) (A) the
remaining shareholders of the Company (other than the Borrower, Newco or any
other subsidiaries of the Borrower) shall be entitled to receive cash from the
Company in an amount equal to the number of shares of the Company that remain
outstanding (i.e., that were not tendered and purchased by Newco pursuant to the
Offer and the Post-Closing Offer) multiplied by Per Share Offer Price less any
applicable Dutch dividend withholding taxes (the “Cash Liquidation Amount”), and
(B) the Borrower, Newco or any other subsidiaries of the Borrower owning any
shares of the Company shall be entitled to receive the remaining balance of the
Seller Note at such time; provided, that pending such payment described in this
subclause (iii)(B), after expiration of the Post-Closing Offer and all shares
tendered in the Post-Closing Offer have been settled, Newco (or, if not Newco,
the applicable buyer of the U.S. Business or any other affiliate of Borrower)
shall partially repay the Seller Note in an amount equal to the Cash Liquidation
Amount and the Company shall use the proceeds of such repayment to make an
interim liquidation payment to those shareholders of the Company which are
entitled to the Cash Liquidation Amount (to be applied to the Cash Liquidation
Amount such shareholders are entitled to receive).